Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 1 of 221

A.1

Initial Communication regarding
Blocked Transaction SDGT-9966

AR 0241
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 2 of 221

A.l.a

Internal OFAC email exchange

AR 0242
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 3 of 221

Section A.1l.a — Section A.2 Withheld in Full

Bates Numbers AR 0243 - AR 0252

(Including section and sub-section cover pages)
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 4 of 221

A.3

License Application (SDGT-2017-344569-1),
including supplemental materials, submitted
by Rusaviainvest to OFAC on 4/24/2017.
Documents include online application, bank

document, invoice, passport of Director/
Owner Andrei Vorobev, and SWIFT report.

AR 0253
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 5 of 221

FA C License Application

 

 

Reference Number: ABS201704113376S Generated on 4/24/2017
Application Information

Application Type: Release Of Blocked Funds Application Reason: New Application

Blocked Amount: _ 200000 Category: Wire Transfer

Currency Type: usd Program(s): Specially Designated Global Terrorist

Date Biocked: 4/3/2017 Pravious Case IO:

Description of Sublect Matter:

Our company RUSAVIAINVEST, 25, 1-st Soviet par, Shelkovo city, Russia, Is a remitter of blocked funds in the
amount of 200,000 dollars to the beneficiary of the National Alr Company of the Republic of Uzbekistan
"Uzbekistan Alnways”. 41, Amir Temur avenue, Tashkent 100060, Republic of Uzbeklstan. Our bank Is a payer of
ABSOLUT BANK, MOSCOW, RUSSIA SWIFT: ABSLRUMM, Intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank National Bank for Foreign Economic Activity of the Republic of Uzbekistan, Bank code:
00882, SWIFT: NBFAUZ2?

Contact Information

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Linet: 25, tst Soviet pereulok
Line2:
Line3:
City: Shelkove State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: Iinfo@rusaviainvest.ru

Phone: Office: 7-4955444375

a
Fax:

Principal Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: = Line‘: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Emall Address: Info@rusaviainvest.mu

Phone: Office: 7-4955444375

- Sel
Fax:

Principat Piace of Business: Moscow region
Place where Business js Incorporated: Russia
Financial Blocked Funds
Contact Category: lnstitution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Line‘:

Line2:

AR 0254

Page 1
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 6 of 221
Reference Number: ABS201704113376S Generated on

Line3:
Clty: New York State: NY
Zip: 10004 Country: United States
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Piace where Business is Incorporated:

Remitter
Contact Catagory: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: _Line1: 25, 1st Soviet pereulok
Line2:
Line3:;
City: Schelkovo State:
Zip: Country: ‘Russia (Russian Fed.}
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution

Contact Category: Institution
OrganizationName: §AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Line‘:
Line2:
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office: 7-A987777 171
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Intermediary Financial Institution

Contact Catagory: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Address: Line‘:
Line2:
Line3:
City: State:
Zip: Country:
Email Address:
Phone: Office:
Moblle:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Beneficiary

Contact Category: Institution

Organization Name: National alr company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:

AR 0255
Page 2

4/24/2017
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 7 of 221
Reference Number: ABS201704113376S Generated on 4/24/2017

Address:  Linet:
Line2:
Line3:
City: Tashkent State:
Zip: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Beneficiary Financial Institution

Contact Category: institution
Organization Name: National Bank for Forelgn Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Line’:
Line2:
Lined:
City: Tashkent State:
Zip: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:

Place where Business Is Incorporated:

 

Attachments
Name Document Type
invoice Supplemental Information
swift Supplemental Information
passport of director and owner Supplemental Information
bank answer 1 Supplemental Information

Certification

 

Signature: oO Date: = 4/24/2017
Emall Address: Infog@rusaviainvest.ru
AR 0256
TT cV-050/6-PGG Document 40-4 Filed 03/20/19 Page 8 of 221

’ ABcontot Bank

FROM AKG ABSOLUT BANK (PAO)
TO: O00 "RUSAVIAINVEST™

Pecbepenc sanpoca ABS201704113376S eo

“KacarenbHo Bawero sanbrénhs na népedod Nes or 30.03.2017 na cymmy USD 200,000-00 a ndribay UZBEKISTAN gaa
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan

Hactrorujim wncbopmupyem Bac, Yo Mb) nanyuunn cooSujeHHe oF Hawero GanKa-KoppecnoHgenta JPMORGAN CHASE

BANK, N A, 0 Tom, 4To CpeneTpa no yxazanHomy nepesopy saGnompoeany OFAC a CooTeeTcTanm c rnoGanbibimnt
JHTHTEPPOpUCTHYECKHMM CaHMUMAMM. OFAC Hnkaxhx paarbACHEHHA KAGAaTeNbHO CBOMX AeACTBHA He AaeT.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS. PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Ana pasGnonnupopanna cpeacta HeoSxogumo nonyunts paspewenne OFAC, ana sToro chegyer nogate sanaxy Ha
pasGnorupopanve cpeqcre.

Bern HooGxoquMan HHcbopMaUKA NO saNONHeHHio JaRnAKW pasMeljeka Ha CaliTe
hitps:/Avww treasury.gov/resource-center/fiaqs/Sanctions/Pages/laq_general aspx#licenses

flomanycta, npw oTvere ccbinaiTecb Ha Halll pecbepenc zanpoca ABS201704113376S

   
 
     
 

C yaamennem,
HavaNbHiK OTAeNa KOppSCY HTGEMX CHETOR
CunnnaM A ee ee

Ornen i
XOPPECHOHACHTCRAX J
% cueToa Fig

   

a

 

AR 0257

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 9 of 221

(AGcon toT Bank

FROM: AKB ABSOLUT BANK (PAO}
TO: OOO "RUSAVIAINVEST" '

Petbepenc sanpoca ABS201704113376S

KacarenbHo Bawero gananeHna Ha Nepesag Nes or 30.03.2017 ha cyumy USD 200,000-00 & nonb3ay UZBEKISTAN
AIRWAYS, 41, Arnir Temur Ave., 100060 Tashkent, Uzbekistan.

Hactorlm wHcbopmnpyem Bac, 4To MbI Nonyunny cooGujenKe oT HeWwero Gatka-Koppecnongenta JPMORGAN CHASE
BANK, N.A. 0 Tom, “To CpeqcTea no yxasaHHomy nepepopy 3aGnommposanal OFAC,

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBBR 496606/07-31 CUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC,

UNQUOTE

Ann pasinoxmposanun cpeacta HeoOxogMmo honyunT paspewenve OFAC, 3a koTopbim cnegyet oGpawareca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON BC 20220.

Flowanyficta, npw oTaere ccbinaitrect Ha Halw pecbeperc sanpoca ABS201704113376S

C ysawxenuem,
HaYaNbHHk oTAeNa KO
Cunwua M.A. 3

  

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 10 of 221

 

UZBEKISTAN INVOICE Ne 2.2.1-2352
airways DATE: 01,11,2016
Seller: State committee of the Republic of Uzbekistan for /Purchaset RUSAVIAINVEST, LTD.

privatization, demonopolization and development
of competition
ADDRESS: 55. Uzbekistan Ave, 100003 Tashkent, Uzbekistan ADDRESS 25, 1 Soviet side str,, Shchelkovo.
141100 Moscow, Russia
Participant UZBEKISTAN AIRWAYS
ADDRESS 41, Amir Temur Ave., 100060, Tashkent , Uzbekistan

ATTENTION: Director General

Please rem payment without deduction to the t
Account No. mc) | ee A.K. Vorobyev

Account with: Central operation branch of the
National bank for Foreign Economic Activity
of the Republic of Uzbekistan

 

 

SWIFT CODE: NBFAUZ2X «|~—s BANK CODE: 00882
E-mail: fo@uzaiways,com JE-mail luna nvessamail ty
SUBJECT: AIRCRAFT ary Sel lante vAT% | TOTALUSD

 

One Airbus Model A3t0 aircraft, Reg. No. UK 31003, MSN 706

Equippad with: two Pratt & Whitney model PW4152 engines MSN P724042
and P724943, and GTCP 331-250 APU P-1318 1 2 000 000,00 - 2 600 000,00

In accordance with the Agreement No. 2 on Sale-Purchase of Aircraft
dated October 27, 2016 u

 

 

 

 

 

 

 

 

 

 

 

  

a 2 000 000,00
Nolte: Uzbehistan Aways has nghl to coftect the ivace in case of dag
GENERAL DIRECTOR V.N. TYAN
FINANCIAL DIRECTOR = Saige 5 AA. SATTAROV

AR 0259
 

POCCHACKAS DEXEPALLUA
RUSSIAN FEDERATION

03/20/19 “Page 1l-of 221

           

POCCHACKAN PENEPALHS / RUSSIAN FEDERATION

AaShet tare Tom PFyagee ee) Spree Gee of * “s = te,

BOPOSbEB ;
VOROBEV

Hem "Goin matrwee

 

MM C.MOCKBA/ USSR
Sve mayer Oew of ‘ane i
31.09.2016

Dita getesiie epere Dees of ogee

; 34.08.2028

 

16

Case

AR 0260
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 12 of 221
MPA Message Preparation = Message Report

Operator! Sy

Message Identifier

Message Eroporation Applicationt Hoasage Modification
Unigue Hessage Identdfiert O CHASUS3S3INXX 103 496606/07-31 170331

Message Headar

 

FIN BT103 FIN MT 103 - Ginglo Customer Credit Transfor *
Priority: Rormal
Monftaring: Rona
Sander:
Unit: None
Institutions ABST ARUMHEXE ABSOLUT BANK

HOSCGW, RUBSIAN FECCRATION
Receiver;
Institution: CHASUSIIEXX JPHORGAN CHASE BANK, N.A.
KEW YORK,NY, UNITED STATES
Message Text
20: Sender's Reference
496606/07~31
239: Dank Operation Code
CREO
32A1 Valua Date/Currency/Intecbank Settled Amount
170331

usp
200,000.00
438: Currency/Instructed Amount

usD
200,00¢.00

50P: Ordering Customer

1 ST

   

lf

2

3/Ru/SHELKOVO 16
S7A: Account With Institution

NBPAUZ2XXXX

NATIONAL BANK POR FPOREIGE BOONMOMIC ACTIVITY OF THE REPUSLIC OF UZBEXISTAN
TASHKENT

UZBEKISTAN
59: Beneficiary, +

PER, D. 25
11090

   

7030
UZBEKISTAN AIRWAYS,
41, AMIR TEMUR AVE.,
100060 TASOXEXT,
UZBEKISTAN

70: Remittance Information

PRYMBENT BY INVOICE 2.2.1-2352
DATED 01/11/2016 AccoROING
THE AGREEMPET 2 DD 27.10.16
POR AIRCRAFT A-310

7lAt Details of Charges
OUR
Network Data
‘Network: SWiFT*
End of Report

 

Mon Apr 10 17:41:18 2017

Orpazquowre = Dazunce Eanxa

 

 

 

 

 

.- cc
AKG “ABCOMIOT BAHK” (NAO)
31 map _
AR 0261
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 13 of 221

A.4

Application Supplement, including
attachments submitted by Creizman LLC
to OFAC on behalf of Rusaviainvest, dated
6/6/2017

AR 0262
Case TPoICY O0676 BCG Document 40-4 Filed 03/20/19 Page 14 of 221
af | :
C R EH I VI M A N L L C ERIc M. CREIZMAN

PARTNER
ATTORNEY AT LAW

565 FIFTH AVENUE 7TH FLOOR
NEW YORK, NEW YORK 10017
TEL: (12) 872-0200

FAX: (849) 200-5022
BCREIZ@CREIZMANLLO.COM
WWW. CREIZMANLLC.COM

By Email, Facsimile,
and Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS201704113377S, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract”) and a copy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. I am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24, 2017, May 5, 2017, and May
19, 2017, which are annexed hereto as Exhibits C, D, and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing. See Exhibit A at J911.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the maintenance and repair of
such vehicles, including aircraft. The Company’s office is located in Moscow, Russia with the
address: 25, 1" Soviet Side Street, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Company to sell the parts of the aircraft.

AR 0263
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 15 of 221

2017 JK} 13) AR 9°53

ote fe . .
7 eh Vhs ie git ats os
= yc noua ge @ ada F

. 1 4 A i
4 =! bis

AR 0264
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 16 of 221

OFAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country’s military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titled “Warplanes io Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G
and H). Absolut Bank subsequently informed the Company that the transactions were
“BLOCKED AS PER OFAC.” (See id.). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits I and J).

Pursuant to the same Contract and Invoice, on April 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit 1). Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K). Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.... WE ARE PROHIBITED FROM RETURNING BLOCKED FUNDS UNTIL

SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O.

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program
or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carrier to sell its spare parts for commercial purposes. The Company

AR 0265
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 17 of 221

OFAC Licensing Officer
June 6, 2017
Page 3

does not trade with any military agency or organization and has absolutely nothing to do with
any terrorist organization.

Second, the owner of the Company is not an SDN. He is not affiliated with any SDNs,
nor does he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as stated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
because it is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air
carrier, Uzbekistan Airways. In the alternative, if the transaction is being blocked due to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

1 would appreciate communication from your office in order to address any questions or
concerns, or to provide additional documentation, if desired.

If you have questions, please feel free to contact me.

Very truly yours,

eVYAtL 21-1 ~—__

Eric Creizman

Enclosures

AR 0266
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 18 of 221

EXHIBITS ~

AR 0267
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 19 of 221

AR 0268
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 20 of 221

"
Kl
4

AR 0269

IRA |

 

AGREEMENT @ &

OTOBOP No

 

 

 

 

 

 

ON SALE-PURCHASE KYILIM-MPOTAKH
OF AIRCRAFT BO3AVIUHOFO CYTIHA
BETWEEN MEXITY
STATE COMMITTEE rOCYAPCTBEHHBIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBJIMKH V3BEKHCTAH 0
FOR PRIVATIZATION, TIPHBATH3ALHH, .
DEMONOPOLIZATION AND HEMOHOMONM3ALIHH H PAIBUTHIO
DEVELOPMENT OF COMPETITION KOHKYPEHUMH
- AND COMPANY “RUSAVIAINVEST” H KOMMAHHEH «PYCABHAHHBECT»
WITH PARTICIPATION C VUACTHEM
OF THE NATIONAL AIRCOMPANY HAUMOHAJIBHOH ABHAKOMIIAHHH
OF THE REPUBLIC OF UZBEKISTAN PECIIYBJIAKH Y3BEKUCTAH
“UZBEKISTAN AIRWAYS” «Y3BEKHCTOH XABO MYJIIAPH»
Tashkent city 2F 122016 Tamkent YF 42016

 

THE PRESENT AGREEMENT of sale-pur-
chase of aircraft (hereinafter — “Agreement”)
is executed in Tashkent between:

HACTOALUMA JOrOBOP kynan-npozan
ROSAyUHOrO cynHa (aanee - «JloroBop»)
JaKWONeH BT. Talikente meauy:

 

STATE COMMITTEE OF _ THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafier - “Seller"), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman 8.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

rOCYRAPCTBEHHbIM KOMHTETOM
PECHYBAHKH Y3BEKHCTAH 110
NPHBATH3ALHH,

JEMOHONOJN3ADHH H PAIBHTHIO
KOHKYPEHI[MH (ganee - «[]poszanew»),

HM¢IOUHM KOpHonueckHh agpec: 100003,
PecnyGanxa Y3Gexucran, r. Taoreut,
Rpocnexr Y30exuctancenli, 55, B saNUe
Tlepsoro JaMeCTHTeA Tipeacenatena

C.X.abaposa, geficrayrowero Ha ocHopaHHH
Tenowenua oH npHkasa ot 04.12.2014r.,
Nol 74x-JIC;

 

company “RUSAVIAINVEST” Ltd.
(hereinafter — “Purchaser”), having its legal
address at 25, 1° Soviet side street,
Shchelkove, Moscow, 141100 Russia,
represented by the Director General
A.K-Vorobyev, acting under Statute,

komnanneli OOO «PYCABHAHHBECT»
(nanee = - = Tokynarensy), = umetoueli
lopHaneckHH aapec: 141100 Poccna, r.
Mocxra, !enxopo, 1-4 Conetckuit nepeynox,
25, B «aHue TeHepansnoro § xgHpextopa
Bopo6pésa A.K.,  aeiicrsyromero Ha
OCHOBaHHK YeTana;

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participant”,
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by ihe Director
General V.N.Tyan, acting under Statute

HAIMMOHAIBHON
PECIYBJIMKH

c yuacTHeM
ABHAKOMTIAHHK

_Y3BEKHCTAH «O'ZBEKISTON HAVO

YO'LLARID> (ganee -
uMerolleli 1OpHAMYecKHit agpec:
PecnyOnuxa = Ys3bexncTan, 1.
mpocnext AmHpa Temypa, 41,
TenepantHore) aHpekTopa TsHa
AcicTayroulerc Ha OCHOBAHHH Yctapa.

«Y 4acTRHKy),
100060,
Tamkenr,
B sMue
B.H.,

 

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

 

Bee pmecre umMenyembie Kak «CTopottm
xaxKdas 10 OTZenBHOcTH «CToponay.

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 21 of 221

 

AR 0270

 

HEREBY IT IS AGREED the following:

HACTOALUHM AOCTHYHYTO
COTJIAUIEHHE o cnezytoutem:

 

1. DEFINITIONS AND THEIR
INTERPRETATION

Act of assessment of the technical condition
of aircraft} means document, presenting the
results of mutual] assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

1. ONPEAEJIEHHA WAX
HHATEPHPETALNMA

AKT TCXHHYCCKOFO GCMOTpPA BOIAyOIHOrE
CYMHA - BOKYMEHT, OTPaXalOWlH pesyAbTATD!

cosMecrHol ONeIHKH (bakruyeckarp
TEXHHYCCKOTO COCTOAHHA H KOMIMEKTHOCTH
BOIAyWHOTO cyana nytem ero
HHCHERTHPOBaHIA H ROATBEpAMeHHA

NOAMIHCHMH «peactapinreneA Yuacruuka
Horynutesns.

 

Act of acceptance-transfer of aircraft
(hereinafter — “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment No.
2)

AKT fIpleMa-repena4n Bozayminero cyaHa
(aanee no Texcty Jorosopa — «AKT npHema-
Nepeqauny) - AOKyMeHT, TOoTBepKAMOMHA
(pax MpHema H Nepenaym BowzywHoro cyaHe,
sBiAroUHiica HEOTEEMNeMOn FRCTBIO
HacTonmero §=©6Jjorosopa, noxTBepyaeHnolh
NOANHCHMH ApenctapyTeneh Yuactuuna
Tloxynatens, (IIpunoxenne Ne 2)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircrafi, listed in
Attachments No. 3

Bosayuinoce cyano — onucakve BO3KyiHOrO
CyYOHa, BXJO4AA OTACNbHBIC CCBUIKH Ha Bce
ABHraTenH, YacTH H AOKYMEHTAWHIO nO
BOSMYWHOMYy  CyYSHY, YKaSAHHOMy 2B
TpHnoxenun Ne 3

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendusns, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

AoKyMeHTauNA NO BOILYMIHOMY cyauy - Bce
Gopropsie *xypHANBI, 3aIIHCH NO BOSZyWHOMy
CyYHHYy, PYKOBONCTBA HM ApyTHe HOKyMeHTH, K
HacTosiemy Jjorosopy, H BCE JONMONHEHHA,
OOHOBICHHA H 3€MCHBI, CRCNARHBIC 10 HAM AO
nepeaaun BO3IaymHOrO cyaHa Ilokynatemo.

 

Business Day means any day other than a

Saturday, Sunday or holidays, on which banks

are opened for business in all cities, mentioned
in this Agreement.

Patounit gemp - moGof enh, Kpome cy66oTb!
HH BOCKpeceHbA, nHGO MpasfHMKos, Ha
KoTOpbiii GaHKH OTKPBITE! aa GusHeca BO BCEX
TOpOaXx, YKASAHHEIX B HacTosuem Jlorosope.:

 

Delivery means transfer of title on aircraft
from Participant to Purchaser under this

Tloctapra - nepezaya mpapa co6crsenuoctu
Ha BOsnyWHCeE cyYaHOo oT Yuacrunka «

 

moment of its Delivery.

Agreement. Toxynatemo cormacHo HaCTOALIEMY
Aloropopy.

. Aircraft condition at delivery “as is, where | Cocronnue Bo3nyumora § cyaHa = nopH

is” means technical condition of aircraft, atthe | mocTaske «kaK ecTb, fe ecTE» -

TEXHHYeCKOE COCTOAHHE BO3AYWHOTO cyfHa
Ha Moment IlocrasKn

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs.

 

 

Java nocTaskn - Jara, KoTopan ABMIACTCA
paGouHM BHEM H Ha KOTOpPy!0 MpOHCXOQHT
NOcTasxa BOIRyYMIHOrO CyzHa.

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 22 of 221

 

AR 0271

 

Partial aircraft loss means partial damages of
aircraft which are, not the causes of total
aircraft loss.

Yactnsnan moTepa BoIkymnere cyfHa -
MACTHYHBIE NOBPEAMENKA BOSAYIINOTO CyYAHE,
KOTOpbI€e He ABAAIOTCA FRpPHYHHOH nonHOH
yTpatel BOIAyWHOTE cya,

 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement,

Aoxymente: Wo npogawxe — BKMOYAIOT B CeGA
HacTosiuuli Joropop, Akt mpHéma-nepenaun
BOSAYIHOTO Cyaia, H moGce NHcbMeHHoe
cormaweHHe, cortaccpanHoe CrToponamn,
HIMeRAOWee WIN Dononnmouece mobo 3
BbIMICYKASSHHLIX NOKYMEHTOR HACTORINETO
florosopa, .

 

2, AGREEMENT SUBJECT

 

2.1 According to the resolution of the |
Interdepartmental Commission on considering
the ‘matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocel No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terms and in order,
provided for by this Agreement.

ae NPEIMET JOTOBOPA’

2.1 B cooTBeTCTBHH c¢ 3akMmoveHHem
MexwenomcTBeHHol KOMHCCHH no
PaCCMOTPeHHIO BCnpacon 4 NoxroTosKe
3aKMOueHHH oO ciHcaHHH c Gananca HAK
a¥sGexucron xapo fiynnapHy ocHOBHEIX
cpencta (npotoxen of 18.06.2015r Ne 90),
Pacnopaxennem [Tpesnaenta PecnyOnnkn

YaGexucran oof 14,07,.2015r Ne P-4502,
[Ipomapen on YuacrHHK nepenaot a
coGctsenHocTE Tloxymatemto Bo3gyulHoe

cyaHo A-310 3anog_cxo# Ne 706 cornacno
TpunoxxerHo el, SABAAIOULEMYCH
HeOTbeMiemohi YacTRIO HACTOALUCTO
Jloropopa, B COCTOSHHH &KAaK ecTh, THe eCTBy,
a Tlokynateme NpHNMMAeT ero B COOTRETCTBHH
¢ YCOBHAMH H NOopanKoM, NpesxyCMOTpeHHLIM
HacTOsuiHM Jloropopom.

 

2.2 . At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it.

2.2. BosaymHoe cyqHO Ha MOMEHT
JAKTIOUCHHA HacTosmero Jloronopa ABAAeETCA
coGcreenHoctsto PecnySauku Y2Gexucran, He
HAXOANTCA B 3alore H Ha HErO OTCYTCTBYHOT
kakHe-1H60 oOpemMenenna.

 

2.3 Subject to the provisions of this
Agreement Seller shal! transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

2.3. CornacHo  cTaTbaM HacTosLero
Horosopa, Tpoaasen nepeaatt Moxynatento
npu [locrapxe npapo co6ctseHHocTH Ha
BOIAyWIHOe CyNHO, caoGomHOe H YNCTOE OT
KAKHX-1H60 11paB TpeTBHX AAO.

 

2.4 Aircraft shall be passed under act of
acceplance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
documentation.

2.4. Boaayuinoe cyguo nepegattca no axty
MpHema-nepena4n, oopMsieHHEIM B
cooTBeTcTsHH c [Ipumowentem Ne 2, 5
KOMIINEKTANHH COPMacHo CONpoOBOLHTeNbHOA
TEXHHUCCKOH JOKYMCHTAlHH.

 

 

2.5 Title on aircraft shall be transferred to
Purchaser upon receiving the mioney on
currency account of Participant and signing the
Act: of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

2.5.  Tipaso coOctsenHoctH Ha BOILyUIHOE
cynno nepexoauTt «x Tloxynaremo mnocne
NOCTYNNICHHA  ACHEXHEIX  cCpeIcTB Ha
BAUOTHBIA cueT YuacTHuka cormacuo nylik}y
4.3. HacToamerc Jlorozopa H NOANHCaHHA HM
akTa ApHeMa-Nepenaun KAKNOTO BOIDyWHOrO
cyana.

 

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 23 of 221

 

AR 0272

 

3. GENERAL PROVISIONS
3.1 This Agreement, including Attachments

to it, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

3, OBIE NOAOKEANA

 

3.1. Hacronwuti Hcrosop, BKIIOWAaR
Ipunomenua Kk Hemy, Mpeactasaser coGoht
ROMHOE COPMaWeHHe, KOTOPOe OTMeHAeT x
Hpepanupyet Ha BCeEMH HpéeXbuyQuMH
AOPOBOPeHHOCTAMH,  cOrmaWeHHaMH = HJIH
PCWICHHAMH, YCTHBIMH HAH MNHCbMCHHBIMH,
Mexay CTopoHamMH OTHOCHTeMbHO npeaMeTa
HacTosmera Hloropopa.
TipunomenHa K HacToamemy Jlorosopy
ABIAIOTCA «ero HEOTBEMNeMOH, YACTEIO  H
HMeIOT OfHHaKOBy!0 c HUM IOpHEHYeCKyIO
cuny.

 

3.2 Ali terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

32 Bce nonoxewma -H yenosua
HacToawero Jlorcsopa umetoT oGsasaTenbHtit
XapakTep H NPHMEHAIOTCA MO OTHOWICHHIO it
Ctoponam, WX COOTBETCTBYIONIHM
NpaBONpPeeMHHKaM HH JHWaM, KOTOPIM M0 |
B3AHMHOMY COPfacoBaHHIO MexayY Croponamy |
moryt Gbite nepenaHbl HX COOTHETCTBYIOWUHEe |
Upasa H/HnH oOsjatenpcTBa.

 

 

3.3. Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shal] be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under ‘this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3. Hw Mpoganen, en Tloxynatens, HH |
YuacTHHK He MOryT MepeyzasaT NOmHOCTLIO
HAH 4@aCTHYHO npaBa ux oGs3aTenbcTea no

HaCTOALIEMY Hlorosopy 6e3
NpeBapHTesbHoro MHCbMeHHOTO § cornacna
apymx Cropox. Tlepemaya opap 4
oOs3aTeALcts, OCyIWeCTBIeHHaA c

Hapylvenvem ycnosHit Hacronwero Jloronopse,
TIpH3HaeTcH He elCTBHTeNBHOH = oHe
HMcioUlch = FOpHaHYecKoH = =—s cutnl. ~—S Hee
cormacopeHtag, He JaMAHHpORAHHAN
Nepegava Bcex WH KakoA-nuGo sacTH NpaB no
Hacrosmmemy JJoropopy He oceoboxnaer
nepenatouyro Cropony ot obs3arenbcts no
Hacronmemy jjorosopy, ech Takoe
ocpoGoxaente oT oGatsrenecta He OnWIO
ABHEIM O6pagjoM 5B NHCbMeHHOi dopme
Npenocrapieno Apyrumu Cropowamn.

 

 

3.4 This Agreement shal] become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of

Uzbekistan and shail be valid till full] PecnyOnuxu Y3Gexnctay u xelicrpyer a0
performing the obligations by the Parties. _| tomoro BbINONHCHHS oOnsaTenscts
Cropoxamn.

3.4. Hactorunii Jorosop sctynaet s cay
c MOMeHTa ero fognucaHHAa Croponamn #H
PerHcTpauHH B YNORHOMOYeHHEIX opranax

 

 

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

 

 

=

3.5 CTopounl npHitinu x cornaimeHHio, ¥TO
okymMentToaoGopot lo HCHOSHEHHIO
Croponamn ycnosui Hactoamerc Jloropopa
COCTARIAETCA Wa pycckomM Ho aHTaniickom
AIBIKAX.

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 24 of 221

 

AR 0273

 

3.6 This Agreement and its Attachments,

being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party, In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

3.6 Hacrosmi Jlorosop nu Tpwnoxenua kK
HeEMy, ABIMOUIHeECR ero HeOTbeMneMOol
YACTBIO, COCTABJIEHbE Na pycckom i
AHTAKLCKOM AZbIKAX B Tpex IKIeMMIApaX,
HMCIOUWHX OJKHAKOBYIO 1OpHaMGeCKyIO cHy,
NO OZHOMY 3KIJeEMAIApy AMA Keno 13
Cropox. B cayyae pasHornacniti meaty
PYCCKHM H AHTRHHACKHM A3bIKOM, TeEKCT Ha
PYCCKOM ABLIKe HMeET fNpenMyLllecTseHHy1o0
cuay.

 

3.7 Amendments, addendums to this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement.

3.7 Vomenenua, OnOMHEHHA K
HacToamemy Jlorosopy 6Gyayt AecTBHTeCHBHEL
TOMBKO B TOM CAyYae, ECNH COCTARNeH! B
WHCbMeHHO! dopme Hv NOANWCAHbI
NOMHOMOYHEIMH «© IPELCTABHTeENAMH = BCX
Cropou #-3aperiicTpHpOBanbl B COOTBETCTBHH
c NYHKTOM 3.4. HacTosulero Jloropopa.

 

3.8 Participant's obligation to deliver

3.8 OGa3atempctso YuacTHuka nocTasHte

 

aircraft shall be conditional on satisfaction its | soaryurnoe cyAHO _ obycnoaneno

preliminary conditions with Purchaser. BEMONHEHHEM ero TipeqbapuTenbHoli
Aoropopenvoctu c loxynatenem.

3.9 - Purchaser has agreed to take}3.9 Tloxynatenb cornamaetca

commercially reasonable efforts to perform
preliminary conditions with Participant.

TIPCANPHHATE KOMMepteckH oGo0cHOBAHHEIC

yeuina iia oOecneveHHa  BEIIONHeHHA
TIpekbapuTenbHolt AOrOBopeHHocTA c
YuacTunkom.

 

3.10  Purchaser’s obligation to accept aircraft
delivery in condition “as is, where is” shall be

3.10 O6s3atenscTso Tlokynatena npHHath
NOCTABKY BO3AyUIHOTO cyYAHA B COCTOAHHH

 

conditional on satisfaction its preliminary | unex ecth, roe ectb» o6ycnonneno

conditions with Seller and Participant. BBIOAHEHHEM ero NpesBapHTeABAO
AOPOBOpeHHOCTH c Tiponasiom H
YuacTHuKoM.

3.11 Participant has agreed to take /3.11 Yuactunk cornamaetca npeanpunate

commercially reasonable efforis to perform
preliminary conditions with Purchaser.

KOMMepueckH OGOCHOBARHLI€ yCHNHA JA
OGeCneuecHHA BRIMONHEHHA TipempapHTenbHon
forosopéunoctu c Nokynaresem.

 

4, PRICE AND PAYMENT ORDER

4. BbIKYTHAS HEHA WH NOPAIOK EE
OIWJIAThI

 

4.1 Price of aircraft in total is indicated in
Attachments No. | of this Agreement and shall
be wansferred to the currency account of the
Participant under terms of this Agreement.

4.1 Btlkynuaa eva 3a soagymlnoe cyaNo
B venom yka3aHa 8s I[ipunoxenwn Nol
HacToauero Jlcropopa # JOMKHA OBITb
nepesegeHa Ha BamoTHbit cyeT YuacTHHKA 8
COOTBCTCTBHH C YCHOBHAMH HacTosmero
Jlorosopa.

 

 

4.2 Price of aircraft is the following: A-310
MSN 706 —2,000,000.00 US dollars;

 

4.2 BeikyHaa wena BO3yHIHOTO cyaHa
coctapnser: A-310 3asoncxoi Ne 706 -
2 000 000 nonnapop CIA;

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 25 of 221

 

AR 0274

 

4.3. In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts
of technical inspection of aircraft. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

43  B cootsercTsHH c mnonoKeHHamn
Hactonuiero JJoropopa, nocne MmoAMHcaHHus
CTopovamu HACTOAMErO Horosopa,
perHucTpauHi ero B YNOAHOMOYEHHEIX Opravax
Pecny6nuKn ¥36exnctay H, nlocae
BCTYMMcHHA Doropopa B CHAY B COOTReCTCTBHH
c 1.3.4., Tloxynatenb mpow3s0qHT ocmoTp
BO3AYWHOrO cytHa H MognucbisaeT AKT
TEXHHYECKOrO OCMOTpa BOITYWHOrO cyqHa, 4
B Teyenve J0 patownx aneil, c aaThI
MOAMHcaHHA QaHHOrO AxKTa, ocymecTanAeT
100% npenonnaty 5 BHOe npaMoro nnatéxa
Ha BaIOTHBIA cueT HAK «¥3GexncTon xapo
Rynnapu».

 

4.4 Net amount of payment for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

44  nvctas cymma peikytvoro fitaTexa 3a
BOAYLUHOE CYAHO DOMKHA ObITL nepepeweHa B
Honnapax CUJA na Gankonckni cuer
YuacTauka.

 

4.5 Purchaser shall reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircrafi in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

4.5. Tlokynarenh so3mewmaet Yuactunny
pacxoubl YYacTHHKAa, CBAZAHHbIe C OWEHKOH H
JKCIEPTH30H OUCHKH BOIAYOIHEIX CYHOB B
pasmepe 3 462,07 azonnapos CIIA, a Tae |
cyYmMMy fo OnnaTe TaMOXxXeCHHEIX Mponesyp Ha
tepputophHH PecnyOnuxn Y36exnctaH 5
paamepe 0,1% oT TamoxeHHOH CTOHMOCTH Ha
UeHb ONNATEL.

 

4.6 Date of money receiving on the
currency account of the Participant shall be
considered as date of payment.

4.6. flaroh onnarsl cyHTaeTcA AaTa
NOCTYMICHHA  QCHEKHEIX  cpencTe Ha
BaMOTHbIA cueT YuacTHHKa.

 

§. SELLER'S OBLIGATIONS

5 OBAZATEJIDCTBA NPOJABUA

 

5.1 Seller undertakes to make registration
of this Agreement.

5.1 Tiponanen oGsayetca npowspectu
perncTpauHio HacToamero Joronopa.

 

6. PURCHASER’S RIGHTS AND
OBLIGATIONS

6.1 Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date of Delivery to
confirm compliance with uninterrupted
performing the regulation.on aircraft storage at
the moment of Delivery.

6. TPABA H OBAZATEAbCTBA
TIOKYMNATEJIA

6.1 Mokynatenb unui ero npenctasntenu
HMEIOT Npabo NpPOWIBECTH "MpenpapHTeNBHETh
OCMOTp” BO3AYIEHOTO cyAHAa AO NpoBeweHHR
HHCNEKUMH Ero TEXHHYECKOTO COCTOAHHA H 20
sere. «= Tloctaskn,  sTo6n) mogTBepAHTb
coGmogenve Gecnpeppinnoro BEINOMHeHHA
permaMeHTOB M0 XpaHeEHHIO § BO3ZyWIHOrO
cya Ha MoMeHT [loctaBKH,

 

 

6.2 After execution of this Agreement
Purchaser shall have the right for its own
account te make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection

 

shall be performed during 10 days from the

 

6.2 flocne nognucanwa sHacToRwero
goropopa, Floxynatenb 3a cso cyeT HMeeT
Tipako MpOHSBeCcTH BHHCNeKUMIO TexHHYecKoro
COCTORHHA BO3ZYOIHOTO CyaHa Ha MOMEHT
Hin go fatb! [octrapku, sroOtr yGenHtbca,
uTO 86 BOSEYLOHOE =6CcyYHHO §=©— COOTBETCTByeT
yenosuam Tiocraskn. Tarkan HHCIeKUHA

 

 
|

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 26 of 221

 

AR 0275

 

date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:

(a) performing full video-inspection by
barascopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as well as full;

(b) engines starting in accordance with
relevant maintenance manual;

(c) aircraft checking on presence of
‘ structural repairs and compliance of

OyneT mposenena gs tTeyenne 10 anei c
MOMCHTA MB TOM MecTe, KOTOpbIe COTMACyIOT
Yuactauk # Moxymarens.

Mucnekuua gonata BKONATE:

1. uanyeckylo HHCHeKUHIO TeEXHHYecKon
HOKYMCHTAaUHH Ha BOSYLWHOe CY THO;

2. <¢PH3H4eECKyIO HHCNeKUHIO BO3ZYIEHOTO

cymua:

{a} «= BSINONHeHHE nowHoh BHAEO-
HHCHEKOHH GapecKkanom (A)
KOMNpeccopon HHIKOFO HB BbICOKOrO
Aabnenua 4 (B) 30Hs! TypOHHE!
ApHratereb;

(b)  SbINOMHeHHE 3aryckop gpHratenet B

‘ COCTBETCTBHH c TIPHMEHHMBIM
PYKOBOACTBOM MO TEXHHYECKOMY
oGcnyxHBaHHtO;

() MpOBepKy BO3MyWHOTO cynHa Ha
HANWGHE CTPYKTYPHEIX Pe€MOHTOB H
COOTHCTCTBHE yKa3aHHBIX PeMOHTOB

 

these repairs with Manufacturer’s PykopoacTay HITOTOBHTeNaA = =©60
manual on structural repairs or CTpyKTyPHbIM PeMOHTaM HK
Manufacturer’s recommendations, as PexomMeHaalluaM H3roTOBMTeNA, Kak
applicable; NpHMeHHMO;

6.3 If results of inspection are unsatisfied, |6.3 [pu Hey AOBNETBOPHTEIBHEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

pe3yIbTATaXx HHCHeKUHH, 10 eKHONWHOMY H
HCKIIOYHTENBHOMY pelleHHio Tlokynatens,
Tloxynatenb HMeeT gecaTp (10) pabounx aned
OIA TPHHATHA pelleHHt HH H3IBEUICHHA
Fpogapua o tom, uro Iloxynatens ue Gyazer
HOKyNats BOIAYUIHOe CyHO H MIpepbipacT
HacTosH Jorapop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any

- |} demonstrative flight or aircraft inspection

under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

64 [loxynarens so3mMectut uw 6ygeT
NOAREpKHBATS OcBOGoueHHe YuactHuka, ero
AMpexTOpoR, pykosogHTenefi, paGoTHHKos,
areHios 4 cyOnompanUHKOB OT BCeX HCKOB H
HOTepb, BOSHHKUWIHX H3-38 CMEPTH HH TpaBMbl
Kakoro-nHOo mpegzcTapnTena wou padoTHHKa
Tloxynarena B cCBA3H cc KakHM-sN60
AeMOHCTpPaulHOHHEIM moneToM HLH
HHCHEKWHeH BOIAYWHOTO cyaHa, cornmacho
daHnomy floropopy, ecaH TonbKO OHH He
BH3BaHBI «6rpyook  HeGpexnocTsia AK
HaMepCHHOll XanaTHOCTBIO YyuacTHHKa,

 

 

6.5 Purchaser shall make payment in
amount of aircraft price as well as penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

 

65 f[loxynatenb npoHspoauT onnaTy B
pa3mepe BBIKYNHOTO Marea 3a BOSAYWHOE
cyAHO, a Taloke MeHH, 8 ciHyyae Hux
BOSHHKHORCHHS, B MOPANKe H B CPOKH,
NpeAyCMOTpeHHbie =NYHKTamMH 4.3 Hu 11.3
HacToamero Jloronopa.

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 27 of 221

 

AR 0276

 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days
from the moment of invoice receiving.

6.6  Tloxynatenb posmewlacT B TeyenHe 10
{gecatH) pabouwnx Ane c MOMeHTa TONyueHuA
BBICTaBICHHBIX CHCTOB pacxogb) Yuactunka,
ykagaHHbie =B myHKTe 4.5, HacTosWero
crosopa.

 

6.7 Purchaser shall make acceptance of
aircraft and its technical documentation under
this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
aeceptance-transfer, signed by the Participant
and Purchaser.

6.7 MNokynatenb, ya ycnopHax HacTomuero
Aorosopa = oc yecTBnAeT NpHemky
BO3AyWIHOrTG «CynHa HH éefo TexHW4ecKol
AOKyMeHTANHH, PesynbTaTel mpHema-nepeaadH
BOJAYWIHOTO cyaHa Opopmansatotca
ABYCTOPOHHHM AKTOM lpWeMa-nepezaun,
NOANHCAHHEIM YuacTHHKOM 4 Toxynatenem.

 

6.8 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the
possession of Purchaser.

6.8  Tloxynatent wec#t pce pucKH yTpatEt,
NOBPOKGCHHA, TEXHHYeCKOTO COCTOAHHA 4H
KOMMACKTHOCTH BO3KYIUHOTO Cya#a Cc MOMeHTA
Tlepexoga BOITYINHOTO cyqHA B COOCTBEHHOCT
Tloxynatena.

 

6.9 Purchaser shall in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser’s country.

6.9  Tloxynatent 3a cao cueT nony4aet
CDHUHANDHBIe PaIpevIeHHA, BHMONMHAeT BCE
TAMOKCHHEIE POpManbHocTH, HeoOxoLHMbIe
(If BBO3A BO3ZYUINOTO cynHa B cTpany
Horynarena.

 

7. RIGHTS AND OBLIGATIONS OF

| PARTICIPANT

7.1 Before signing this Agreement the
Participant together with Purchaser shali make
preliminary inspection of aircraft.

7. WPABA H OBASATEJIBCTBA
YUACTHHKA JOCOBOPA

7.1 Yaacruux copmMectuo c Iloxynatenem
QO MOMCHTa NoAnMcaHHa §=©HacToRuero
Hlorosopa mpou3spexéT ocMOTp BOa3AYLEHOTO
cy AH& z

 

 

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

7.2 YuactHwk cornacyet c Moxynatenem
DaTy H BPeMA NpoBeAeHHA NpeACTaBHTeAAMH
Tickynarens $HHCNeKHHH TeXHHYecKoro
COCTOAHHA BO3MYLIHOTO «CyaHa, a Take
oxaxeT conefictpHe B e& MpoBeneHHH B
Tevenne 10 nocnexyiowmx anel.

 

7.3 Participant shall agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

7.3. Ysactuux corsacyet c Moxynatenem
nary Jloctasxu so3ayuHoro cyntHa
nepegact Tloxynatemo sownyuinoe cyano c
odopmaecnHem Axta mMpHema-tepemauk Ha
BOsAyIuHOe =CcyYMHO, a TakKKe mepenact
CONPOBOIHTENBHYIO TeEXHHYECKy10
AOKYMEHTANHIO H HHBI€ AOKYMCHTBI, a Tae
ROKyMeHTBI, HeoOxogHMEe Mokynatemo JA
TAaMOKEHHOH  OYHCTKB HH perHcTpallHH
BOSAYWIHOLO CyNHa B CTpaHe BBO3.

 

 

7.4 Participant shall have ten (£0) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection

 

7.4 Yuactuuk umeet gecate (10) paGounx
Ave, ¢ MOMeHTa npeabaBneHHa [oxynatenem
NMChMCHHOTO 3aABIeHHA, IA paccMOTpeHHA
HeAOCTaTKOR BMIABNCHHEX Tloxynatenem 8

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 28 of 221

 

AR 0277

 

of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

XOM€ TeXHHYeCKOH HHCMeKUHH BOSTYWHOTO
cyaHa # H3BeIneHHA TlokynaTera o NpHHATOM
pemenHH Yuactunxe: (a) yctpaHnte
BRIEBIICHHBI€ HELOCTaTKH 3a cueT YuacTHHKa:
wan = (b)) «—s«OTKNIOHHTE «=©6TpeGoRaHHe ono
YCTPaHeHHIO BRIABICHHBIX HEQOCTATKOB HAH
Tipepsatb HacToRMHit Jlorcrop.

 

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7S YuactHuk YycTpaHHT HesOCTATKH,
BBARNCHHbIC Tloxynarenem B xoge
TCXHHYECKOH HHCHEKUNH BOSayWHOTO CyaHa
pH ero nepenaye B Teyenne 20 (apaguatu)
KaleHaapHErx Aue. ,

 

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the country of
Seller.

7.6 Yuacrauk ofecneunt BEMonHeHHE
Bcex (opmanbHoctelt (B TOM ‘ene
TAMOKEHREIX NpOWegyp), YCTAHOBNEHHEIX Mp
BHIBOSe = BOSHYLIHOrO cyna H3  CTpaHbl
Oponasua.

 

7.7.‘ Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan.

7.7 Yuactuax 8 4-x guesnoli cpox

NHChMeHHO =yBeOMHMT Jloxynatena
PerHcTpauHH HacToamero lorobopa Bs
YHOMHOMONeHHBIX  opraHax PecnyGnHKn
Y36eKucTaH.

 

78.
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection - with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

Participant shall indemnify and hold:

78 Ysactoak so3smectur un Gyzer
Tonmepangats ocpoGounenne loxynarena,
ero AHpeKTOpoR, pykOBOAMTeNcH, paboTHHKOB,
areHTos H cyONOXPASHHKOB OT BCeX HCKOB H
NoTepb, BOJHHKLUHX 13-34 CMEpTH HAH TpaBMbl
kakoro-nH6Go fipescTasHTena Han paGoTHHKa
YuactHuka .B CBA3H ¢ Ka&KHM-AHGO
AeMOHCTpallHOHHEDM nonerom HH
HHCHeKuHell BOIYHIHOTO cyaAHa cormacHo
AawHomy jlorosopy, ecnH TORBKO OWH He
BbigpaHl: rpyGoh HebpexHocTBIO HAH
HamMepenlioi xanaTHocTeto Moxynarena.

 

8. TERMS AND DATES OF AIRCRAFT
| TRANSFERRING

8. YCJIOBHA HM CPOKH MEPE AUH
BOS AYMAbIX CYIOB

 

8.1 Transfer of aircraft shal] be performed
by Participant on. the terms “FCA -
International airport Tashkent", Republic of
Uzbekisian in accordance with “Incoterms-
2010"

8.1. Tlepegaya Bosayurnoro cynHa GyneT
ocymectaneHa Y4aCTHHKOM Ha yCNOBHAX
«FCA - Meamagynapognnit aasponopr
«TauKentT, PecnyOnuxa Ya6ekucTaw, eb
cooTBeTCTBHH c «HaKotepmc-2010».

 

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer.

8.2 lato mepemaun Bo3ayuHoro cyna
CUHTacCTCA Rata MOnMHcaHHA AKTa npHema-
HepenauH npeacTapHtenamnH YuacTHHKa 4
Tloxynateaa.

 

8.3 Act of acceptance-transfer of aircraft

 

 

8.3 AkT mpHéma-nepenaiH Bo3smyIHOrO
cyaHa louitKcpipaeTca  WuactHHKOM

 

shall be signed by Participant and Purchaser

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 29 of 221

,
"
‘

i
ay

AR 0278

RA |

 

 

 

 

 

 

 

 

AGREEMENT &: & NOTOBOP Ne o€
ON SALE-PURCHASE KYTUIM-HPOAAKU
OF AIRCRAFT BO3TYIHOTO CY AHA
BETWEEN MEDKY
STATE COMMITTEE ; rocyTAPCTBEHHbIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECIYBJIMKH Y3BEKHMCTAH M0
FOR PRIVATIZATION, NPHBATH3AUHH,
DEMONOPOLIZATION AND AEMOHONONH3AUMH HW PASBUTHIO
DEVELOPMENT OF COMPETITION KOHKYPEHUHH
AND COMPANY “RUSAVIAINVEST” 1 KOMOAHHER «PYCABHAHHBECT»
WITH PARTICIPATION C YUACTHEM
OF THE NATIONAL AIRCOMPANY HAL|MOHAJIBHOH ABHAKOMITAHHH
OF THE REPUBLIC OF UZBEKISTAN PECNYBJIKKH Y3BEKMCTAH
“UZBEKISTAN AIRWAYS” «Y3BEKHCTOH XABO AYIILAPH»
Tashkent city ‘ZF 422016 TamKent PP AROIG
THE PRESENT AGREEMENT of sale-pur- | HACTOALUMA JOFOBOP xynan-npozaxn
chase of aircraft (hereinafter - Agreement”) | oagyuinoro cyaHa (nanee - «loropop»)

is executed in Tashkent between:

sakmoved Br. Talukente Mek:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONGPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - ‘“Seller”), having its- legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman S.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

TrOCYAAPCTBEHHLIM KOMHTETOM
PECHYBJIHKH Y3BEKHCTAH 110
MIPHBATH3AUHH,

JEMOHODOJM3AIHH H PAIBHTHIO
KOHEKYPEHIIHH (aanee - dIponaneu»),

HMCIOLWUHM lopHaHueckHH aapec: 100003,
PeenyGauxa Ya36exncran, or.  Taumkent,
mpocnexr Y3GernctancKufi, 55, B sAHUe
Tlepsoro 3aMeCTHTENA TIpegcegatena

C.X.Tahapona, seficrayrouero Ha CCHOBaHHH
Tlonoxenua ou opuKasa oT 04.12.2014r.,
Nol 74x-JIC;

 

company “RUSAVIAINVEST” Lid.
(hereinafter - “Purchaser”), having its legal
address at 25, 1 Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General
A.K.Vorobyev, acting under Statute,

xomnannell OOO «PYCABHAHHBECT»
(ganee ~~ eM okynaten.»), «Meroe
topraiuecknii anpec: 141100 Poccus, r.
Mockaa, flenkono, 1-4 Cosetcxnit nepeynox,
25, B suue Yenepansyoro soHpexTopa
Bopo6pbésa A.K., aelicrayiomero Ha
ocnosannu Yctasa;

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS" (hereinafter - “Participant”),
having its legal address at 41, Amir Temur
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

c yuacTHem HALDMOBAJIBHOH
ABHAKOMIFAHHH PECIYBJIHKH
Y3BEKHCTAH «O'ZBEKISTON HAVO
YO'LLARI»n (ganee - «¥4acritnc),
wMeroueii ropHmMyeckHi ampec: 100060,
Pecny6nuxa Y3GexnctaH, ft. Tawiken,
npocnext Amupa Temypa, 4], B sMue
TexepanbHoro) = =aupextopa Tana  B.H.,
aelicreyrowero Ha OcHOBaHHH YcTapa.

 

 

Collectively hereinafter they are named as
“Parties” and individually as “Party”

 

Bee pMecte wMenyemble Keak «CTopoHem Hu
Kakaan 10 OTIENbHOCTH «CToponan,

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 30 of 221

 

AR 0279

 

 

HEREBY IT IS AGREED the following: HACTOAWHM AJOCTHTHYTO
COrAAWWEHRE o cneazyroutem:

1. DEFINITIONS AND THEIR 1. ONPEAEJIEHHA HAMAX

INTERPRETATION MHTEPUPETALMA

 

 

Act of assessment of the technical condition
of aircraft} means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

AKT TCXHH4ceKOTO ofMoTpa  BoOI_yWNOrE
CYAHa - AOKYMEHT, O'TpaxAOnINh peayAbTATEl
COBMee HO OUCHKH tbaktHuecKkorm
TEXHWNCUKOTO COCTORHHA H KOMIMMICKTHOCTH

BOIAYLIHOFO CyAHA nyTem ero
HHCHeKTHPOBaHILA 4 nosreepKDEnHA
NCANHKCAMH MpencragsuTenea Yuacruuka #

lioxynytens.

 

Act of acceptance-transfer of aircraft
(hereinafter — “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed

by signatures of representatives of the.

Participant and the Purchaser (Attachment No.
2)

AKT fpiema-mepegaun Bozayunoro cygHa |
(aanee no texcty Horosopa — «AKT mpHema-
RepegaqH») - AOKYMeHT, nosTBepKZAIOMHA
akt npHema H Hepegaun BOsAyINHOTO CyAHa,
ABNAIOLUAACA HeoTBeEMAeMOon YaCTEIO
Hactosiyero Jorosopa, noaxzTBepKgeHHEA
NOAUHCAMH MpesctapyTeneh Yuecranka u
Toxynatens. (fIpunomenne Ne 2)

 

Aircraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No. 3

Bozayuinoe cyano — onHcaHHe BO3ZyWHKOrO
CYHHAa, BKIOYA OTNEMbHBIE CChUIKH Ha BCce
BUraTenH, YactTH HW AOKYMCHTAaLIHIO m0
BOZZYWIHOMY CYAHY,  #yKa3aHHOMy B
nipanomxenun Ne 3

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and all addendums, renewals and

| amendments made on them before transferring

the aircraft to Purchaser.

HloxymenTauna 10 BOIAyWINOMY cyAHY - BCE
GopTosle *YPHANbI, 3aNHCH MO BOITYLIHOMY
cYMHY, PYKOBOACTBRA H ApyTHe DOKYMeHTH], K
HacTosimemy JJoropopy, H BCe AOMONHeHHa,
OGHOBNCHHA H 3aMEHH, CAChAHHBIe NO HAM ZO
nepenayu BoOsAyuIHOro cyaHa Tloxynatesn.

 

Business Day means any day other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
in this Agreement.

Pabounit aenb — moGoli gene, Kpome cyOGore!
HNH «BOCKpeceHbs, muGo pa3qHHKoB, Ha
KoTOpbili GaykH OTKpETE! Aa Gu3Heca BO BCexX
Topomax, YKAIAHHBIX B HacToamem Moropope.

 

Delivery .means transfer of title on aircraft
from Participant to Purchaser under this

MoctrapKa - nmepexaza mpapa coOcTBeHAocTH
Ha sosylyuHoe cynHo or Yuacrduka «k

 

Agreement. Noxynatreno cornmacHo HacTOAUeEMy
Horosopy. _

Aircraft condition at delivery “as is, where | Cocronnue so3mywHoro cyaHa 8 6 npl

is” means technical condition of aircrafi, atthe | mocTraBke «kak ccTb, He eCTh» -

moment of its Detivery.

TEXHHUECKOE COCTOAHHE BO3DYWAHOTO CyqHa
Ha MomeuT IlocrasKn

 

 

Delivery date means the day, which is
Business Day and on which the aircraft
delivery occurs,

 

Alata nocTaBKn - fata, KOTOpas ABMAETCA
paGouwHM AHEM H Ha KOTOpyIO MpOHCXOAHT
NOCTaBKa BOIAYWHOTO Cy THA.

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 31 of 221

 

AR 0280

 

Partial aircraft loss means partial damages of
aircraft which are not the causes of total
aircraft loss.

YacttdHaa norepsA BoOIymNOre cyAMA -
YACTHYHbIC NOBPSAMEHHA BOSLZYWHOTO CyaHa,
KOTOpBie He ABMAIOTCA: NpHYHHOH nomHOA
YTpaTbl BOILZYWHOrO cyAHA.

 

Sale Documents include this Agreement, Act
of acceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

AOKyMeHTEI NO HpoAake — BKAMIOYaOT B ceGaz
HacTonwHi Joronop, AxT npHéma-nepegaun
BO3AyWIHOTO cynHa, H mo6oe nHCbMeHHoe
cornmawenHe, cormacopanHoe CToponamn,.
HIMeHAOWee HN DONORHMONIee MOO H3
BHWeEYKAIAHHEIX MOKYMeHTOR HaCTOALEro
jorosopa.

 

[2. __AGREEMENTSUBJECT _|
According to the resolution of the

2.1
interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706: to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terms and in order,
provided for by this Agreement.

2. TIPETMET JOTOBOPA’

2.1 B coorsetcrsHH c¢ 3aKMO¥eHHEM |
MexpenomcTBennolt KOMHCCHH ro
PaCCMOTpeHHtOo §=«BOMpocon =H mogrotosKe
Jaxmouennl o cmucanHH c Oeananca HAK
«¥36exncTon xaso fiynnapHy  OCHOBHEIX
epeacta (mpotoxon of 18.06.20)5r Noe 90),
Pacnopmxennem [lpeangenta PecnyOnnKu

Yadexuctan of 14.07.2015r Ne P-4502,
Mpomaseen ou YuacrHHkK mepeqaror B
cofctsenHocrs Tloxynatemo  sBo3qymHoe

cyaHo A-310 3apogcko# Ne 706 cornacHo
TFipwoxenuto Nel, RBIMOWEMYCA
HeOTBemMnemoli WacTBIO HacTosero
Tlorosopa, # COCTOAHHH «Kak ecTb, Te €CTL»,
a Jlokynaten NpHHHMaeT ero B COOTRETCTBHH
c YCROBHAMH H NOPAAKOM, NpeqycMOTPeHHEIM
HacToawHM Jloropopom. —__

 

2.2 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it.

2.2. BoanywHoe cyoHO Ha MOMSHT
BAKNFOUCHHA HacToAumero Jloronopa ABNAeTCA
coGcrseHHoctsto PecnySnuxn Y3GeKxnctan, ne
HaXOAHTCA B 3aloré H Ha HELO OTCYTCTBY!OT
kakHe-nH60 oOpemMeneHHa.

 

2.3 Subject to the provisions of this
Agreement Seller shall transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

2.3 Coraacro CTaTbAM HacTosuero
Hlorozopa, Mpogasen nepegatt Mokynateno
px Jloctasxe mpasco coGcreeHHocTH Ha
BOSMYWHOE CyAHO, cBoGogHCe HM YHCTOE OT
Kaxhkx-nuOo pas TpeTbHX JL.

 

2.4 Aircraft shal] be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
documentation.

2.4. Bosmyuuoe cyano nepegatrca no axty
fipHema-nepenadn, ocbopMeHHEIM B
coorpercTeHH c [Ipunoxennem Ne 2, 2B]
KOMIICKTEUHH COMIaCHO CONMpoBOAHTeNnbHOH
TexHHYecKOH DJOKYMCHTalyH.

 

 

2.5 ‘Title on aircraft shall be transferred to

_| Purchaser upon receiving the money on

currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

2.5. Hpase cofctaeHHocTH Ha BO3ayHIHOE
cyJHO nepexogut kK [loxynaremo nocne
NOCTYNMICHHA  JCHEKHEIX  CpeqCTB Ha
BanOTHBIA cueT YuacTHHKa cormacuo nyHkty
4.3. HacTosimero Jorosopa 4 MOANACaHHA HM
aKTa MpHeMa-Nepesain KaxgnOro BO3AYWHOrO
cya.

 

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 32 of 221

 

AR 0281

 

3. GENERAL PROVISIONS

3.1 This Agreement, including Attachments
to it, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft. ,

Attachments to this Agreement are its
integral part and have equal legal effect with
it.

3. OBLIME NOJOOKEHHS | :

3.1. Hacrosmmi Horozop, BIIHOUAA
[pvioxenua k Hemy, mpeacrapnset coGoh
NonHoe corfaulekve, KGTGPOe OTMeHReT H
MpepanupyeT Hag BCeEMH NpeALyHIMMA
HOTOBOPCHHOCTAMH,  cOrmallleHHaMH HAH
PeLIeHHAMH, YCTHBIMH HH .NHCbMeHHBIMH,
Mealy CTOpOH@aMH OTHOCHTERLHO mpenmeta
HacToRuero Hlorozopa.
Tipynoxenna xk Hactosimemy J[orornopy
SBALMOTCA efO HeOTSCMAeMOH, YACTbIC H
HMeIOT OJHHAKOBYIO C HHM FOpHaH4eckyio
curry.

 

3.2 All terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties.

32 Bee NONOKEHHA H yCNOBHA
RacToalero Doropopa umeror oGasarensHbiit
MapaKTep H NpPHMeHAIOTCH NO OTHOMIEHHIO K
Croponam, wx COOTBETCTBYIOWUHM
NPaBONpPCeMHHKAaM BAW AKUAM, KOTOPBIM To
B3aHMHOMY cOrmacoBaHmo Mexyuy CTroponamMH
MOryT GbITh Nepegaukl HX COOTBeTCTRYIOWHe
Opapa W/W OGA3aTeEMECTBA.

 

3.3. Neither Seiler, nor Purchaser may
assign the rights and obligations under this

| agreement in whole or partially without prior

written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shal! be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

3.3 Hx T[pogaseu, aH Tloxynaterb, Hu
Yuactuuk He MOryT TICPERaBaTh NOJIHOCTLWO
HH 4YaCTHYHO pasa H oGazaTenbcTBa 10

HacTOALICEMY Hloropopy Ges
TPeOBApHTCMEHOTO NHCbMEHHOrO coTmmacna
apyrux Ctopeu. T[lepemaua npas un
obAzaTeNECTB, OcylecTRICHHaA c

HAPYWIGHHEM ycnosHfi HacTortuero Jlorosopa,
NpH3naeTcA He ACHCTBHTENBHOH HH HE
HMeHOWUeR ropHmwyeckoh =6ocuas. = He
cormaconannaa, He 3aNNanNpoBaHnHar
nepemava BCeX HH Kakoii-1H60 4acTH MpaB no
Hactosmemy Jloropopy He ocsoGoxmaeT
nepenaroumyro Ctopouy of oGazatembcTs no
Hacronuemy jjorosopy, ect Takoe
ocpoGomgeHHe oT oOssaTenbcTB He OELIO
ABHEIM OOpatom B MMCbMeHHOH dopme
lpezcctapneno Apyrumn Cropowamu.

 

3.4. This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of

3.4. Hactosmmit Jlorosop scrynaet p cuny
C¢ MOMEHTa ero nognucanHa CropoHamMin H
PerHcTpallHH & YMONHOMOYEHHLIX oOpraHax

Uzbekistan and shall be valid till full | Pecny6nuxn YaG6exnctan un geficrpyeT 20
performing the obligations by the Parties. nonvoro BLINONHEHHA oba3aTesmbcTs
CTopolamn.

 

 

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

3.5  Cryopoubi npHilaH k cornameHHio, 4TO
goxymentooGopot lo HCTOMHEHHIO
Croponamu ycnosnii Hactoamero foropopa
COCTaBIneTCa Ha pyccKoM Hi aNraniicxom

 

AdbIKAX.

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 33 of 221

 

AR 0282

 

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shall
prevail.

3.6 Hacrommuti Acropop xu Epuroxenua k
HeMy, ABILOIHECR ero HeOTbeMnemMol
YaCTbIO, COCTABNeHB) Ha pycckom it
SHTANHCKOM S3bIKax B Tpex IKJEMNAApAX,
MMEHOUiHX OAHHAKOBYIO IOPHURYECKYIO CHIY,
MO OSHOMY 3IGEMONSpy AIA KeKECH H3
Cropoxn. B cnysae pasHornacnit mexoy
PyYCCKHM H AHTNHACKHM AB3EIKOM, TeKCT Ha
PYCCKOM AGEIKC WMEeT MpPCHMYLIECTBeHHYI0
cnny.

 

3.7 Amendments, addendums to _ this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
according to the paragraph 3.4 of this
Agreement.

3.7 Wameneuna, AONOMHCHHA K
Hactoamemy Jlorosopy GyayT gelicrauTenbHes
TONEKO B TOM cuy4ae, eCNH COCTARNeHEI B
nucbMeHHOA dopme H NOANHCAHBI
NONHOMOUHBIMH © IpeJICTaBHTeNAMH = BCX
Cropow 4 3aperHcTpHpopansl B COOTBETCTBHH
¢ NYHKTOM 3.4. Hactoawero Jlorosopa.

 

3.8 Participant’s obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.8  O6ssatensctso Yuactuuxa mocrasut
BOJAYWIBOE cyaHO o6ycnopneno
BRINOAHEHHEM ero IipezbapHTenbHoll
JorosopeHHocru c Moxynatenem.

 

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

3.9  Noxynaten cornmallaetcnr
NpennpuyATh KOMMepyecKkH of ocHOBaHHBIe
ycwing dia oGecheterHa  BEMONHeHHA
npenpapHTesmBnoh oropopéHHocru c
YuacTHHKOM.

 

3.10 Purchaser's oblipation to accept aircraft
delivery in condition “as is, where is” shall be
conditional on satisfaction its preliminary
conditions ‘with Seller and Participant.

3.10 O6s3arensctso Tloxynatena npuratp
NOCTABKY BO3AYWHCTO CyY—Ha B COCTOaHHH

(Kak e8CTb, rage ect»  ob6ycnoaneno
BLINONHEHHEM ero NpeqBsapitenpuch
AOPOBOpeHHOCTH c TIpogapucm H
YuacTHHkom,

 

3.11 Participant has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

3.11 Yuacrauk cornamaerca npeanphuste
KOMMepyeckH oOGocHOBaHHBIC =yCHIMa ans
oGecnevchhs BLITONHeEHMA RpegBAapHTensHok
Aoropopénxoctn c Toxymarestem.

 

4, PRICE AND PAYMENT ORDER

OWTATbI

4, BBIKYNHAA HEHA HM MOPAOK EE |.

 

4.1 Price of aircraft in total is indicated in
Attachments No. 1 of this Agreement and shail
be transferred to the currency account of the
Participant under terms of this Agreement.

4.1 Betkynnas. wewa 3a soamyiuHoe cynHO
B wenoM ykasata es TipHnomennn Nel
Hacrosutero Jjoropopa 4 omKHa O6nITS
Nepebeacha Ha BANIOTHBIM cuer YuacTHHKa B
COOTBETCTBHH C YCNOBHAMH HacTOsmero
Jloronopa.

 

 

4.2 Price of aircraft is the following: A-310
MSN 706 - 2,000,000.00 US dollars;

 

4.2 Burkynvat wena Boxgymimoro cygHa
cocrapnset: A-310 sanomcxoH Ne 706 -

 

2 000 000 a0tnapos CILIA;

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 34 of 221

 

AR 0283

 

43 > In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic of Uzbekistan and after becoming
effective under paragraph 3.4, the Payer shall
make inspection of aircraft and signs the acts
of technical inspection of aircrafi. During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC “Uzbekistan Airways”.

43 B cOOoTBeTCTBHH ¢c fonOKeHHAMH
Hacrosiuero JJoresopa, mocne noxnHcaHHA
Croporamn HAaCTORHero Horopopa,
perHcTpauHA ero B YNONHOMOUEHHEIX OpraHax
PecnyOnuku Ya6exuctTan H, mocae
BCTyMcHHs Jloropopa B CHIY B COOTBETCTBHH
c n.3.4., TlokynaTenb mpow3BoaHT ocmoTp
BOJAYWHOrO CyBHa H mognuchipaetT AKT
TEXHHYECKOrO OCMOTPA BO3SZYWHOTO CyaHe,
B TeyenHe 10 pafouwx aonefi, c atet
NOAMHCaHHA AaHHOTO AKTa, OcyllecTBAAeT
100% npengonnaty 5 BAge npamoro naaréxa
Ha BaMOTHNH cueT HAK «YaGexucron xavo
frynmapun.

 

44 Net amount of payment for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

44  4neras cyMMa BbixynHoro mate ka 3a
BOIAYWHOe CYAHO JoMKHa ObITe NepeweAeHa B
Honnapax CUA Ha GanKoscnni c4et
Yuactura.

 

4.5 Purchaser shal] reimburse Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

4.5.  Tloxynarenb so3MemaetT YuactuHKy
PaCXOuEL YuacTHHKa, CBASAHHbIe C OLEHKOH H
OKCHeEpTHI0H ONeEHKH BOSAYUTHEIN cyAOB B
pasmepe 3 462,07 gonnapos CIA, a Taoxe
cyMMY MO OnaTe TaMOKeHHEIX Mpoueryp Ha
Tepputopnn PecnyGnuKn Y36eknctaH B
pasmepe 0,1% oT TaMOMeEHHOH CTOHMOCTH Ha
Heb OnNATBI.

 

4.6 Date of money receiving on the
currency account of the Participant shall be
considered as date of payment.

4.6. flaroh  omnnari
NOCTYNMICHHA CHE KHEIX
BUNOTHBIA CueT YuacTHiKa.

CUHTACICA ata
cpencTB Ha

 

5. SELLER'S OBLIGATIONS

5.1 Seller undertakes to make registration
of this Agreement.

|S OBS3ATEJIBCTBAMPOXABLA __|

5.1 Tipomanpeu oGa3yetca npongsectu
peructpaunio Hactosuero JloroBopa.

 

OBLIGATIONS

 

6. PURCHASER’S RIGHTS AND

6. TPABA H OBA3ATEJIBCTBA
NOKYMATEIA

 

6.1. Purchaser or its representatives shall
have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date of Delivery to
confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

 

6.1 [lokynatenb waH ero mpencTapATenu
HMECIOT NpabO MpOHIBECTH “MpeaBAapATeNBHBI
OCMOTp” BOIAyIUHOrO cyfHa AO NpoBeweRHA
HHCNEKUHH ero TEXHHYECKOFO COCTOAHHA H 20
mart Tloctasxu, wro6nl mnogTsepauT
cofimogenne GecnpepbisHoro BEIMONHeHHA
PpernaMeHTOB Mo XpaHeHHIO § BOINyWIHOTO
cyaHa Ha MOMeHT [TocTapKn.

 

 

6.2 After execution of this Agreement
Purchaser shall have the right for its own
account to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection
shall be performed during 10 days ftom the

6.2 [locne nognucania - HacTosmero
Horosopa, Hokynatent 3a cho cueT HMecT
Npabo NpOMABecTH HHCNeKUMIO TeXHRYeCKOro
COCTOAHHA BOSAYLUHOTO cyaqHa Ha MOMCHT
HTH 0 Aatet Tioctapkn, wroGni yOeaHTEcs,
4TO SO3AYMHOe cyYAHO-. COOTBETCTBYeT

 

yenopuam TioctasKH. Taxaa HHCneKIHA

 

 
ee
t
'

AR 0264

i ee

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 35 of 221

 

 

date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft;

2. physica! inspection of aircraft:

(ay performing full video-inspection by
baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as well as full;

-(b) engines starting in accordance with
relevant maintenance manual;

GSyneT nposeqeua B Texenne 10 wHeli c
MOMCHTA H B TOM MECTe, KOTOpbie CormacytoT
YuactTHuk 4 Moxynatenb.

Hacnekuns fonmaia sknouats:

1.  PH3HYecKylo HHCNeKUMIO TexHH4ecKoh
AOKYMeHTALWH Ha BOIMYLHOe cyAHO}

2. (bH3H4ECKYIO HHCNCKUMIG BOSAYHIHOTO

cyMHAa:

(a) BBINONHeHHE nonHolt BHe0-
HHNCNeKWHH «=6-«“ Gapockanom (A)
KOMMpeccopos HH3KOFO H BBICCKOFO
napnenua # (B) 30HEI TypGuHB

_ ApHrareneh; ,

(b) #bINONHERHe 3aMyckoB aBHraTenci B
cCOOTSETCTBHH c NIpHMe¢HHMEIM
PYKOBONCTBOM MO TeXHHYeCKOMy
obcrymHpaHHio;

i) mMpobepky Bo3qymHOrOo cyaHa Ha

 

(c) aircraft checking on presence of HaRHYHe CIPYKTYPHEIX PeMOHTOB H
structural repairs and compliance of COOTECTCTEHe YKAIAHHEIX PeMOHTOB
these repairs with Manufacturer’s PyKOBOacTBY  H3FOTOBHTeMA = NO.
manual on structural repairs or CTpYKTYPHEIM peMoHTaM HH
Manufacturer’s recommendations, as PexomenzauvamM H3TOTOBHTeRAa, Kak
applicable; NpPHMeRHMO;

6.3 If results of inspection are unsatisfied, | 6.3  Ipu HCYAOBNCTBOPHTENBHBEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this
Agreement.

pesyibTatax HHCNeKUMH, NO eAHHORHYHOMY H
HCKMOYHTENBHOMY pelieHHio Tloxynateas,
Noxynarens umeeT gecats (10) paGowx gHefi
(8 TIPHHSTHA pelicHHa H H3BeWeHHA
Tipogapua o Tom, 4To Mokynatenb ne GygeT
HOKyNaTb BOILYWIHOe cyAHO HM Mpepbinact |.
HacToruHi Jloropop.

 

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

64 Tloxynatens sosmectut u  GyaeT
nogiepxuBAT, OcBOGoumeHHe YyacTHHKa, ero
AMPeKTOpPOB, pykoBogHTeNeH, paSoTHHKos,
areHTos H CyYOMOZPAAYHKOB OT BCEX HCKOB H
HOTEpb, BOSHHKLUHX 43-38 CMEpTH PIM TPABMBI
Kakoro-nHGo mpeactaputena wi paboTHHKa
Tloxynatena B CBA3H Cc KaKHM-nHGo
AeMOHCTpalWOHHEM nometoM HH
HHCHeKWeH BOIMyLUHOrO cyqHa, cornacHo
danyomy #Joropopy, ecw TonbKO OHH He
BLISBAHBI « rpyGolt HeOpexHocTBIo 86 HM
HaMepeHHO# XanaTHOCTHIO YuacTHHKa.

 

 

6.5 Purchaser shall make payment in
amount of aircraft price as well as penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

 

6.5  Tlokynatenh mponzpogut omnaty 8
pagmepe BLIKYNHOrO MAaTexa 3a BOSLyWHOE
cyqHo, a Take MeHH, B cHywae 4x
BOSHHKHOBEHHA, B MOPARKe H 8 CpOKH,
HpesyCcMOTpenubie =WYHKTaM@H 4.3 uw 11.3
HacTosmero Jloropopa.

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 36 of 221

 

AR 0285

 

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days
from the moment of invoice receiving,

6.6 [lokynarenb po3mMemjaet 6 TeyenHe 10
(aecaTH) paGounx qHeit c MOMeHTa noAyYeHHA
BBICTABNEHHEIX CH€TOR pacxogb! YuacTHuKa,
ykagaHHbie 8 mynHxTe 4.5. wHacTosuero
Jlorozopa.

 

6.7 Purchaser shall make acceptance of
aircrafi and its technical documentation under
this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser.

6.7 Tlokynarenb, Ha ycnosHax HacTosmero
Horopopa = oc ymecTanAeT nipHemKy
BOJAYWIHOTO cyhHa H efo TeXHH¥eckohi
AOKYMEHTAUHH. Pesynptate mpHema-nepenayn
BOY WHOrO cyaHa OopmMaAROTcA
ABYCTOPOHHHM AKTOM mMpHema-nepegza4un,
NOAMHCaHHbIM YuacTHHKom # Moxynatenem.

 

68 Purchaser shall bear all risks of loss,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the
possession of Purchaser.

6.8 Hokynatens necét pce pucKH yrpartbl,
NOBPeKIGHHA, TeXHHYeECKOrO COCTOAHAA H
KOMIVICKTHOCTH BO3NyIIHOrO cyoa C MOMeHTa
Nepexosa BOSAYLHOFO CyaHa B COOCTREHHOCTh
Tlokynatens.

 

6.9 Purchaser shall in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
te the Purchaser’s country.

6.9 Tlokynatent 3a caof cyeT nonyyaeT
OHUHANbHBIC paIpeuIeHHA, BLIMOMHAeT BCE
TaMOMEHHBIC MOpMaNbHOcTH, HeoGxogHMbie
MA B803A BOSTYWIHOTO CyRHAa B cTpaHy
Nokynatens.

 

7. RIGHTS AND OBLIGATIONS OF

PARTICIPANT

7.1 Before signing this Agreement the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

‘| 7, WPABA H OBS3ATEJIDCTBA

YUACTHHKA JOTOBOPA

7.1 Yuacrink copmectuo c [loxynarenem
Ao MOMEHTa FRODTIHCaHHA HacTosmero
Horowopa NponspegET ocmotTp ‘s03ayuIHOTO
cyaHa

 

7.2 ‘Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser’s
representatives as well as assist in its
implementation during 10 next days.

7.2. Yuactuux cormacyet ¢ [loxynatenem
AaTy H BPeMA NIPOBeMEHHA NpeAcTaBHTeAMH
Tloxynatena = =86HHCNeKUHH «= 7eXHHYECKOrO
COCTCAHHA BOSAYLHOFO CyYAH8, a TAKIKe
OKaxKeT cogeficTaHe 8 e& RpopeneHHH A
tevenne 10 nocnenyiomHx AneH.

 

7.3 Participant shall agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

7.3. Yuactynk cornacyet ¢ Iloxynatenem
maty ([locraskH BoszywHoro cyaHa 4H
nepegact [loxynatemo soamyWwHoe cyoHO ¢
odopmnenuem AKTa MpHeMa-lepeqaun Ha
BOSRYUHOe CyTHO, a Taloke meéepezact
CONPOBOANTENBHYIO TEXHHYECKYIO
DOKYMeHTALHIO H HHBIe JOKYMCHTBI, a TaKoKe
AOKyMeHTHI, HeoOxogumbie [oxynaTemo ANA
TaMOKeHHOH =6ONHCTKH «60H percTpanun
BOSAYMIHOTO CyJHa B CTpaHe BBO3a. |

 

 

7.4 Participant shal) have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies
found by Purchaser during technical inspection

 

7.4 Yuactaux umeet wecare (10) paGounx
Aueli, c momenta npeabaanenna Sloxynatenem
NMCbMCHHOTO 3aRBIeHHA, Dua paccmoTpeHHa
HEMOCTATKOBR BELABNeHHEX Tlokynarenem ap

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 37 of 221

 

AR 0286

 

of aircraft and giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement.

XOZ€ TeXHHYeCKOH HHCNeEKUHH BO3AYUIHOTO
cyoua H H3BemleHHA [lokynatena o npHHATOM
petiexsuuy Yuacrunxa: (a) ycrpaHHTs
BIABRCHHLIE H¢AOCTAaTKH 3a CueT YuacTHua;
Hin = (b)) «Ss OTKNOHHTS )«=©6s TpeGonanHe = no
YCTPaHeHHIO BBIABNCHHBIX HEAOCTATKOB HA
Opepsate K#actoauii Tloronop.

 

7.5 ‘Participant shali fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

75 YuacTHHK ycTpaHHT HeJOCTATKH,
sbispnenupie =: [loxynaténem = = xone
TexXHM4eCKOH MHCHeKUHH BO3RyWIHOTO cyzHa
mpm ero nepenaue p Teyenve 20 (neaquatn)
KasICHAAPHEM AHEM. .

 

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the country of
Seller.

76 Yuactuuk oGecneywt sBbmonHenHe
Bcex (popManbHocteH (BH TOM YHCHe
TAMOKEHHBIX NpPOUenyp), YCTAHOBACHHBIX NpH
BbIBO3C = BOSYWIHOTO §=ocyna M3 © CTpaHb!
Hponasua.

 

7.7 ‘Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan.

7.70) Yuactuwk «6B 64-x) aneBHO

cpox
?
NHCBMEHHO

ysegomutT Tloxynatena o
peructpauwH HacToawero Jloronopa 28
yaonnomovennermx opranax  PecryOnnxu
YaGexncran.

 

7.8, Participant shalt indemnify and hold
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser.

78 Yusctuuk so3mectut uw GyzeT
HoOWepKHBaTh oceoGoxnenne Tloxynatenn,
efo HHpekKTOpon, pyKozoAHTeNeH, paboTHHKca,
areHTOB H CYONOAPARAYHKOB OT BCEX HCKOB H
NOTeps, BOJHHKLOHX 3-34 CMEPTH HJIH TpaBMbl
kakoro-nHGo mpeactapyTena unu padorHuKa
Yuectuwka 2B cCBA3H Cc KkaxkHM-nHGo
JEMOHCTPallHOHHBIM nonetom HTH
HHCHeKUHeH BO3MYLIHOTO cyAHa cormacHo
ZanHomy Jlorosopy, ecAH TOREKO OHH He
BLIZBAHE! §«rpyGoh HeipexHocTsIO 8 86HIH
HaMepeHHod xanaTHocTHo Toxynatena.

 

8. TERMS AND DATES OF AIRCRAFT
| TRANSFERRING

8.1 Transfer of aircrafi shall be performed
by Participant on the terms “FCA -
International airport Tashkent”, Republic of
Uzbekistan in accordance with “IJncoterms-
2010”

8. YCJIOBHA WH CPOKH MEPENAYH
BO3 TY WHEIX CY AO08 : |

8.1. [lepenaya sosayuinoro cynna 6yazeT
ocyimectancHa YuactTHHKOM HA YCAORHAX
«FCA - MeaayHapeansifi asponopr
«Tauxent», PecnyGauka Yaexuctan, B
COOTBeETCTSBH C «HuKotepmc-2010».

 

8.2 Date of signing the Act of acceptance-
transfer of aircrafl by representatives of
Participant and Purchaser shall be considered
as date of aircraft transfer.

8.2 Jato mepenau sosayuinoro cyla
cyHTacTcn fata noanucakua AKTa MpHema- |:
Hepeaain Mpeactapirenamu YuactHuka #

 

8.3 Act of acceptance-transfer of aircraft

 

shall be signed by Participant and Purchaser

 

Hoxynatena.

8.3 AT mnpHéma-nepegauz BO3zyLIHOrO
cyiHa Tognvcsisaetca Yuacrhaxom 4

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 38 of 221

 

 

 

after technical inspection of aircraft and fixing
the found discrepancies by Participant.

[loxynatenem focne mpopesedina ero
TeXHHYeCKOrO §=6OCMOTpa )6CoMsé CT PAHCHHA
YuactHHKOM BLIABAEHHbIX HECOOTRETCTBHH.

 

8.4 Fixing the discrepancies found during
technical inspection of aircraft shall be
performed by Participant during twenty (20)
calendar days.

8.4 YerpaneHne HENOCTATKOB,
BbLABNCHHBIX B XOe TEXHHYeCKOH HHCNeKUHH
BOJMYLHOTO CyaHa, SyzeT ocymecTBneHo
YuactHuxom B TexenHe 20 {(apaquatu)
KaneHAapHLix aHeh.

 

8.5  Purchaser’s representative shall have
originals of power of attorney (in three
exemplars) for aircraft obtaining and signing
the Act of acceptance-transfer,

8.5 Upenctasurens Tlokynatena gomxen
HMeTE OPHTHH@ANM! AOBepeHHOCTH B Tpex
9K3EMNapaxX Ha npaBo  nonyyeHua
BOSAYWHOrD §«cyma HW mogznHcaHuA = AKTa
‘ipHema-nepenayn.

 

8.6 Risk of accidental loss or accidental
damage of aircraft shall pass from Participant
to Purchaser upon transferring the aircraft to
the possession of Purchaser,

8.6 Puck cayyalinof yrpaTet =n
cAyyaiHoro MOBpexMeHHA BOIAYIOHOTO cyAHa
nepexoautT oT Yuactunxa kK Tokynatento c
MOMeHTa [epexoga BO3TYWHOTO cynHa 8B
co6ctaennocts Moxynatena.

 

8.7 In the place of acceptance-transfer of
aircraft Purchaser on its own account shall
make decoding of necessary equipment and
remove registration and state marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties.

8.7 2B nyHKTe npHema-neperayn
BosaywHoro cyaa Tloxynatenb 24 cao cHeT
Npow3soanTr packoqMposxy HeobxogHMoro
ofopylosaHHA H yOanaeT perHcTpallHonusic,
TOCYAAPCTBCHHbI€ ONOIHABATEMBHBIG JHAKH H
CHMBONHKH B CCOTBETCTBHH C ABHalHOHHEIMH
Hpasunamyu PecnyOanku Ya36exncTan, ecm
HHOe He Cornacopano CToponaMn.

 

9. TECHNICAL DOCUMENTATION

9.1 Technical documentation (logbooks,
passports etc.) for aircrafi, power unit,
aggregates and componentry as well as
additional equipment shall be properly
executed and passed by Participant to
Purchaser in whole volume.

9 TEXHHYECKAA TO HT

91 Texumueckas ACKYMeATAaLHA
(hopmyaapsl, Macnopra u 1.2.) Ha BOSLYWIHOe
CYMHO, CHIOBME yCTaHOBKH, arperaTbl #
KOMIVI€KTYIOWHE =8=6H30CNHA, a TakKe
AoNONHHTenBHoe oObopynoBanHe AOMmKHa GEITS
obopmnenHa cCOOTBeTCTByIOWHM o6pa30M H

oo

 

hepenaya Ysactoytom okynaremo 3
TOMHOM OGLEMe.
9.2. Technical documentation shall contain | 9.2  Texnwueckad SOKyMeHTalWA SOIDKHA

all exploitation records, executed in established
order, total operating time for aircraft, engines,
units and aggregates as well as signatures and
seals of operating enterprisés.

COMep KATE BCE IKCINYATAUHOHNbIe 3aNnHcH,
OPOpPMACHHEIE B YCTAHOBICHHOM NOpaKe,
HTOroBEie HwapaGoTKH BOIJMYWHOTO cygta,
Aavtatenei, y3I0B H arperaTos, a TakoKe

 

HOQNHcH oH NewaTH  IKCNAYATALHOHHBIX
NnpeanpurtHh.
9.3. Passing the documentation shall be|9.3  Tlepenaua sokyMenTauHn oTpaxaetca

recorded in the Act of acceptance-transfer.

B Akre npHema-nepenadn.

 

 

| 10 PARTIES' GUARANTEES

10.) Each Party has all rights and authorities
and has undertaken all necessary actions .in

10 FAPAHTHH CTOPOH

10.1. Kaoxgan 13 Cropon pacnonaraet pcemu
npakaMH H MONHOMCYHAMH H Mpeanpunana

 

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 39 of 221

 

AR 0288

 

accordance with its articles of association
within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

Bce HeoOxoaHMble ACHcTBHA B COOTBETCTBHH
CO CBOHMH YUPCAHTENLHBIMH ACKYMEHTaMH B
PaMKax nelicTRyIOUlero 3AKOHORATCNBCTBA ANA
BEIIOMHCHHA H OPOpMNeHHA HacToAMeEro
Alorosopa, a Taioke ana ycnewHoro
BLIMOSHEHHA HHBEIX sefcTauh,
TipexyCMOTPeHHBIX HACTOAMIHM JforoBopom.

 

10.2 This Agreement is the legally executed
instrument, valid and binding for fulfiliment
fer each Parties and has legal force for each
Parties in accordance with its provisions.

10.2 Hacromunit Zlorosop ABIIACTCH
1OPHAHNeCKH OOPMACHHBIM AOKYMeHTOM,
eEACTBYIOUUM H oGA3aTeABHEIM K
BBITONHCHHIO Ana KaxKOK H3 Cropon H HMeeT
FOPHAHNECKY1O CHNY B OTHOWCHEH KMKHOA 3
Ctopow 5B COOTRETCTBHH C ero NOMOKEHHAMH.

 

 

10.3. Purchaser confirms and ensures Seller
and Participant that at date of signing this
Agreement:

a) it is independent legal entity, properly
established under the legislation of
Russian Federation, and will carry out its
activity regarding purchased aircraft
according to the current legislation of state
of registration;

b) persons, signing this Agreement on
behalf of Purchaser, have been duly
authorized;

c) it is not in process of any
reorganization and doesn’t assume the
same that may materially adversely affect
its relevant financial position or ability of
Purchaser to perform obligations, set in
this Agreement;

d) it has received all permissions of
necessary governmental bodies in order (o
legally and efficiently casry out its
business, and information advised to Seller
regarding legal status of Purchaser is full
and reliable.

 

10.3 Noxynaten: nogtsepaactT Ho
TapauTupyet ITposasuy 4 YuacTHHKy, 4To Ha
AATY NosNHCAaHHA HacTonimero JoraBopa:

a) OH ABIIRETCA HeIaBHCHMBIM
IOPHAHYECKHM JHLOM, HaucxalHM
o6pagom opraHH3c0naHHEM 10
3axoHomatenbctBy PoccuiicKoi
@egepaunn, 4 GygeT OCyMIECTENATS CBOIO
JEATCHbDHOCTD B OTHOWICHHH
npwoGpetaemoro BowLyWHOTS cyzHa no
HeHCTBYIOUIEMY 3AKOHOAATENBCTBY
cTpanbl pericTpauun;

6) AHA, NOAMHCEIBaIOULHE HACTOAMLHi
Zicropop oT aMeHH Hoxynarens,
ARNAIOTCH HagnexaulHm oGpaiom
YNOAHOMOYeHHEIMH;

B) OW HE HAXOAATCH 8 Ipolecce Kakoh-
mH6o0 peopraHusallul HAH He
NpeanonaraeT TakOBYIO, KOTOpad Mora
6vl cymecTBeHHO 4 HeOnAroNpuATHO
OTPaSHTbCA HA EFO COOTBETCTBYIOUIEM
duHaHCOBOM NonoxXenHH HAH
cnocoGHoctx Moxynatena spinonuats
oOn3aTeNLCTBA, yKasaHHble B HACTOANICM
Zlorosope;

r) OH pachonaraeT Bcemn of00peHHAMH
Bcex HeOOXOAHMBIX rocyAapCcTSeHHBIX
Opravos Ana Toro, 4ToGn! 3aKOHNO A
2pPeKTHBHO BeCTH CBOIO_XO3AHCTBCHHYIO
ACATENLHOCTS, 4 HHOpMalHA,
coo6ueHuas [Ipoaapuy B OTHOWMeHHU
nipasoporo cratyca [loxynatena,
AGNACTCA NOAHOA H DOCTOREpHOH.

 

 
Case 1:18-cv-05676-PGG . Document 40-4 Filed 03/20/19 Page 40 of 221

 

AR 0289

 

10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this
Agreement:

they are independent legal entity, properly
established under the legislation of the
Republic of Uzbekistan, and will carry out
its activity regarding aircraft according to
the current legislation of the Republic of
Uzbekistan;

persons, signing this Agreement on behalf
of Purchaser, have been duly authorized;

they are not in process of any
‘reorganization and don’t assume the same
that may materially adversely affect its
relevant financial position or ability of

' Seller and Participant to perform
obligations, set in this Agreement;

they have received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out their
business, and information advised to
Purchaser regarding legal status of Seller
and Participant is full and reliable.

10.4. Npogasent # YuacrHuk nogTeepga1oT

H rapanTHpytoT Tloxynatemo, uo Ha DaTy

HOAMHcaHHa HacToamero Joropopa:
a) OHH ABNAIOTCA HESABHCHMEIMA
fOPHDHYCCKHMH JHUAMH, Hamiexxtaulkm
o6pajom CpranH30BaHHEMH no
3akoHogaTenpersy PecnyOnuKn
Ya6exuctan, 1 GynyT OcymecTBAATE
CBOIO ACATENSHOCTE B OTHOWIEHHH
BO3LYMAOrO cyMHA MO TeHcTBYEOLUEMy
sakoHomaTembcTBy Pecny6aHKH
Ya6exsictan; .
6) AHUa, NOANHCLIBaIOWNHe HacTosmMAA
AOrosop OT HMeHH MTpogasua 4
YuacTHHKa, ABAALOTCA Hane Kayo
o6pa30m ynonHOMOYeHHEMH;
B) OHH He HaxXogsTCA B Npoliecce Kakoli-
AnGo peopraniaalnH HH He
NpesnonaraeTca Takoszaa, KOTOpad Morna
6b! cymectaeHHo 1 HeGraronpHaATHo
OTPa3SHTECa Ha HX COOTBCTCTBYTOWUEM
(bHHAHCOBOM NONO:KeHHH HH
cnoco6roctn Flpozasya W YuactHuKa
BbINONHATL OGAATEALCTRA, YKAIAHHBIE B
Hactoawem Jlorosope;
T) OHH pacnonaraloT BcemH On0GpeHHAMK
Bcex HeoGXOAMMBIX TOCY LapCTBEHHBIX
OpraHos Ae TOTO, 4YTOGEI 3aKOHHO H
3q¢PCKTHBRO BECTH CBOIO XO3AHICTRCHHYIO
ACATEIBHOCTS, a HHPOpMaHA,
cooGutjehnas TMoxynatemo 3 OTHOWIeHHH
npasoporo craryca [Mpogasua 4
YuacTHHKa, ABIRETCA NonHol Hw
HOCTOBEpHOH.

 

10.5 Parties mutually undertake to refrain
from any actions that may result in situation
when the Parties’ Guarantees are not reliable or
won't be performed.

 

 

10.5. CTopoubi npHHHMAICT B3AHMHLIC
obAgaTeALCTRA BOSDEpPKHBATLCH OT
COBEpIEHHA KakHX-HOO AeHcTBHA,
BCNeACTBKE KOTOpEIX CapayTHn Cropon He
GyAYT ABASTECA HCTHHHBIMH WH He OynyT
BETIOMHEHEI. .

 

 

11. RESPONSIBILITY OF THE PARTIES
FOR BREACH OF OBLIGATION UNDER
_AGREEMENT

il, QOTBETCTBEHHOCTh CTOPOH 3A
HAPYWEHHE JOTOBOPHbIX

 

11.1 The Party unreasonably avoid
performing its obligations under this
Agreement, shall reimburse other Party all
losses caused by this fact and documentary
confirmed.

 

 

 

OBASATEJIBCTB
11.1. Cropona, neoGocHoaaHHo
YENOHSIGWNASCA «6 OT )=— HCNIOMHEHHA = CBOHX

oGs3arenbcTB 4mo HacTomuemy {oropopy,
DOMKHA BOIMECTHTLE Apyroh Croporne sce
BOSHHKAIOMNe «OT 3TOrO }=6OKYMeHTaNbHO
NOOTRepKAeHHLIe YORITKH.

 

 
 

en et

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 41 of 221

 

AR 0280

 

1i.2 If after signing this Agreement any
Party can’t or doesn’t comply with its
obligation under this Agreement or if in any
time after signing ‘this Agreement any Party
has known about any fact or event which
shows that any Guarantee, set in this
Agreement is incomect or misleading or any
obligation of the Parties was not or won't be
observed, then in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement
and payment of damages.

11.2 Ecnu mocne nognucanyua nactoauero
Morosopa ogHa H3 CTopor He cMorna WAH He
coOmoaaeT pce caoH obn3atTenscTsa no
HacTonumemy Jloropopy HaH, ecnu B IoGoe
BpeMa fmocne NOMMHCAHHA HaCcTOAUero
Alcrosopa ogHOH 43 CropoH cranoBHtca
H3BeECTHO O KakoM-nHGo cbakte HAA coOpITHH,
KOTOpoe = MOKa3bIBaeT, “TO Kakas-nHbo
Tapantua, w3noKeHHad = 8 HacTOAUeM
Ajoropopé, ABNAeTCA HeBepHO HNH BBOAMWICA
B 3a0nyxeHHe HN, dro Kakoe-niGo
oGazaTentctao CTopon He Geuio-nan He GyneT
coGmioaeno, TO B moGoM TakKOM cay4ae
notepneawtag Cropona sipape tpeGopare

MpH3sHanva HegeACTBHTCNEHEIM HOU
pacTopxeHHa HacTosuiero floropopa
cyneGuom = nopagke H ~ BOIMeLUICHHA

NOHECEHHLIX YGBITKOB.

 

11.3. In the case of late payments of aircraft
price by Purchaser and reimbursement of
expenses of Participant in accordance with
paragraphs 4.3 and 4.5 of this Agreement
Purchaser shall pay Participant the penalties in
amount of 0.4% of outstanding payment per
day of delay, but no more than 50% of
outstanding amount. If Purchaser doesn't make
payment of aircraft price and Participant’
expenses, including penalties (if any) during
three months efter date, provided for in
paragraphs 4.3 and 4.5, then Seller and
Participant shal! have the right to terminate this
Agreement in established order.

11.3  B coytae necaoespemenHoi onnatir
Tloxynatenem  BEIKynHOrO) 8 naTexa Hu
BOIMEHIEHHA =pacxonjon YuacTHukKa 8B
COOTBETCTBHH c myHktamu 4.3. Hu 4.5.
HacTonutero Jloropopa, Mokynarens ynaayun-
BaeT YuacTHHKy mento B pagymepe 0,4% oT
CYMMBI NpOcpoweHHoro NwiaTexa 3a Kaabii
DeHb RpocpoukH, HO He Gonee 50% cymMMBI
Mpocpoyentoro maatexa. [pw arom ecan
Tlokyratenem B TeYeHHE Tpex Mecautes Mocie
OKOHYAHHA NpeAyYCMOTPeHHOrO NYHKTaMH 4.3.
H 4.5. cpoxa ne GygeT onnayeH BEIKynHOh
mnaTex H pacxoait YuacTHHka, a TakxKe NeHH
(B cny4ae BO3HHKHOBeHHA), To [Ipomasey
YuacTHuk BMpape pacTopruyTs HacTosmnii
Aloronop B ycTaHOBAeHHOM nopaake.

 

11.4 In the case of Agreement termination
due to Purchaser's break the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retumed by
Participant to the Purchaser. At the same time
Participant shall have the right to apply penalty
in amount of 15% of aircraft price. Aircraft
shall be returned to Participant by Purchaser.

114 B cnyyae pactopxeana HacToswero
Hlorosopa mo HHHUHaTHBe §=6[loKynaTena
cpenctBa, pariee nepetHcacHnple
Tlokynatenem 6B c4¥eT OflaTh! BHKYNHOTO
nmatexa mo Hactoamemy loronopy,
nosspamaotea YuacrHukom Tloxynatemo.
[pH stom YuactHuk MpHMeHaeT wirpab B
pasmepe 15% oT CYMMEI BLIKYMHEIX maTexeh.
Bo3ayunoe cyAHO BOIBpalllaeten
Tloxynatenem Y4actuuky.

 

11.5 In the case of Agreement termination
due to Purchaser’s break the expense of
Participant mentioned jn paragraph 4.5 of this
Agreement are not to be returned.

11.5 B cnysae pacropxenua HacTosmero
Morosopa no wHHMuHAaTHBe = [Tloxynarena
pacxose! YuacTHHKa, yKxasaHupie B NyHkte 4.5,
Hactosamero oresopa, sBo3spaTy le
noanexar,

 

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this

 

| Agreement by the Parties shall not release

 

11.6 Ynnara Heycrolice 3a nencnomHeHHe
HH HeRalexaumee HcnonHeHHe CroporamH
yonosuli —Hacrommero floropopa _—sine

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 42 of 221

 

AR 0291

 

Party in fault from performing obligations
undertaken under this Agreement.

 

 

ocsoGoxqaeT BHHOBHYIO « CTOpoHy oT
HCTIONHCHHR MpPHHATEX Ha ce6a no Jloropopy
oGa3a Te bCTs.

 

12, APPLICABLE LAW, DISPUTE
_RESOLUTION

12.1 The law of the Republic of Uzbekistan
is recognized as the governing law regarding
possible disputes under this Agreement.

12. MPHMEHHMOE TIPABO.
PA3PELIEHHE CHOPOB

(2.1. TipamenumMbim mpaBoM B OTHOWIEHHH
BOIMOKHBIX CNOPOE 10 HACTOMMEMYy AOrOBOpy
Croponst mpH3HaoT mpaso Pecny6nnxn
YaGexnerax.

 

12.2. Any disputes, controversy or claims
arisen out of or related to this Agreement or
breach, termination or invalidation of this
Agreement in the case of impossibility to reach
mutual arrangement shall be considered in the
courts of the Republic. of Uzbekistan in
accordance with the legislation of the Republic
of Uzbekistan. Parties have undertaken to
assume al] necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

12.2. JlioGnie cnoppl, pajnormacua HAH
NPCTCH3HU, BOSHHKAIOWIME HN OTHOCAWIHECA
K HacTonwemy Jlorosopy, meGo HapywenuHe,
lpekpawenue AecTaHA HAH
HeqeHcTRHTeMLHOCTE HacToamero Jfcropopa, B
cny4ae HEBOIMO}KHOCTH HOCTHKEHHA
B3aHMHOH ROTOBCPCHHOCTH, PACCMATPHBAIOTCA
B cynax PecnyGnukne Y36eKHctaH a
COOTRYETCTBHH = C 3AKOHONATEALCTBOM
Pecny6nuxn Y36exrctax. Croponsi Gepyt Ha
ceba obasaTensctaa NpHBATh BCE
HeobxonHMBIeé =Mepbl JIN paccMOoTpeHHa
BOSMOAHBIX pasHoOracnii HyTeM neperoBopos,
DPeAbABACHHA NHChMEHHBIX ApeTeH3IHh nepea
obpaweHHem B cyneGubie OpraHsl. ,

 

12.3 Existence of dispute, controversies or
claims, as well as impending legal proceedings
shall not release any Party from fulfilment of
its relevant obligations under this Agreement
by it.

12.3 Hamwune cnopa, pasuornacnii unn
Npetewwui, paphO KaK H nR—pesxcTonmee
paccmoTpeHve ema B cyte He ocBoGomaaerT
HH ofHy H3 CTopoH OT BEMIONHEHHS e710 |.
COOTBETCTBYOLUHX o6a3aTenbcTa 3
COOTBETCTBHH ¢ HacTosLuHM Jlorasopom.

 

12.4 Claiming order of pre-trial
consideration of dispute is mandatory. Period
of reply on claim received is equat 30 calendar
days.

12.4 [peressnonneii TOps.A0K
AZocyaeGroro paccMoTpeHHA chopa ABIRETCA
obszatenbuiim. Cpok orseTa wa nony4yennyio
HpeTensHio — 30 KanenyapHEx AKed.

 

12:5 On matters arisen at performing,
amendment or termination of this Agreement
and not provided for in this Agreement the
Parties shall be guided by current legislation of
the Republic of Uzbekistan.

12.5 B sonpocax, so3HRKaIOUNIxX npH
ACHONHEHHHR, WIMeHEHHH HOO pacTtopxeHHH
HacToRsmero Hloropopa H He

NNPSAYCMOTPCHHEIX HacTOAtiim JJoropopom,
Cropons! pyKosogcTsyroTca aeiicTayiowlHM
3akoHogaTenscTBoM PeenyOmuicn Y30ekucran,

 

_13. FORCE MAJEURE

13.1 Neither Party bears responsibility
before other ones for non-fulfilment of
obligations due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might net be
foreseen or avoid, including declared or actual
war, civil strife, epidemic, embargo,

 

_ 13 BOPC-MAKOP

 

 

13.1 He onva na Cropow ne Hecet
OTRETCTBCHHOCTH Mepea zpyroit Croponofi 3a
HeBBIONHeHHe «oORsaTEMBCTR «6 BCHeEACTBHE
cobsimui Hempeomonumol cum, obycnosnex-
HLIX o6cToatenbcTaaMu, BOSHHKLIHMH
HOMHMO BORH K 2KenaHHA CTopos, KOTOpbie
HEIbIA MPC ABUETE HHH waGexats, BROTIONaR

 

OODABIEHHYIO HIM dakTH4eckylo Bory,

 

earthquake, flood, fires and other Acts of God.

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 43 of 221

 

AR 0292

 

TPWKRAHCKHe BOAHEHHA, InHAeMHH, OnoKary,
sMGapro,  3eMJIETPHCCHHA, = HaBORHCHHA,
nookaphl H Apyrue cruxnhupie Gencreun.

 

13,2 Certificate issued by relevant
authorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.2. Cannetentctso, BbILGHHOE
COOTBETCTBYIOWHM  H YMONHOMOYeHHLIM
opraHom rocyaapctsa Croponn: Jlorosopa,
ABIAETCA OCTATONGIM NMOATBEpHteHHeEM
HANHYHA H TMpPOAOMKUTEMbHOCTH AelCTBHA
coBbiTua NenpeomOAHMOH CHAE.

 

13.3. Party that doesn’t perform its
obligations shall during thirty (30) days give
the notice about restriction and its influence on
obligations fulfilment under Agreement to
other Parties.

13.3 Cropona, KoTopaa He HACTONHseT
cxoero OOz3aTenECTHa, AONKHA,s TeyeHHe 30
(jpHauaTH) = =gaTb = ss pyro. Cropone
NHCLMCHHOe HIBeMCHHE Ane oO NpenATCTBHK
H eTO BAHAHHH Ha HenoMHenHe OGA3aTeNECTE
no Jlorosopy.

 

 

13.4 If force majeure circumstances exist
during three (3) successive months and don’t
show cessation signs, then this Agreement may
be terminated by the Parties through giving the

| notice to other Parties.

 

13.4 Eenn o6ctortenscraa KenpeoaonHmoll
CHAE! aelicteyior Ha MpoTaxeuHH 3 (Tpex)
NOCHCAOBATENBHBIX MeCAHEB | He
oGHappeHBaior MpH3HaKOB = Npexpaienna,
nacrosinA Jlorosop Moxet OprTs pactopruyT
CTopovamn MyTem Hanpagnenng yaenOMAeHHA
gapyrof Ctoponre,

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 44 of 221

   
   
   
 
 
  
  
 
 

 

14 LEGAL ADDRESSES, REQUISITES
| AND SIGNATURES OF THE PARTIES _|

SELLER

State committee of the Republic of
Uzbekistan for privatization, demonapoli-
zation and development of competition

55, Uzbekistan avenue, Tashkent, 100003,
Republic of Uzbekistan,

Currency accoun 002
RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

 

Bank code 00014, Individual Nqumber of tax

 

   
 

K uno

TIPOAABEL

Focyaapersennnifi KoMHTeT

Pecny6nukn Y36exucran no
OPHBRTHIALNH, JEMOHONONHIANHH H
PAIBHTHEO KOH PeHIIH

Pecny6anxa Y36enuctas -

100003, r. Tamxenvr, np. YaGexnctancenil, 55

Bamorunh cer: E9002

PKI 'nasuoe TawxenteKxoe ropozckoe
ynpasnenne lleatpansuoro Banka PY3,

kon 00014, HHH

H CTOP

pit JaMeCcTUTeNb NpenceAaTens

LE fit Be Tabapos Cx

 

PURCHASER
“RUSAVIAINVEST” Ltd.
25, 1" Soviet side street, Shchelkovo, Moscow,

141100 Russia,
Ten (+7 495) 7777-18-70, hake (+7 495) $44-43-75

Vv
CORRESPONDENT BANK;
JPMORGAN CHASE BANK N.A,

-| NEW YORK, NY, USA

SWIFT: CHASUS33XXX
ACCOUNT WITH CORRESPONDENT BANK:
0991
ICIARY’S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY'S ACCOUNT::

 

 

ROKYNATEJIB
000 «PYCABHAHHBECT»

141100 Poceua, r. Mockea, Lifenxoso,

1-4 Coperennit nepeynox, 25,

Ten (+7 495) 77-18-70, thaxc (+7 495) $44-43-75
vial il,

CORRESPONDENT BANK:

APMORGAN CHASE BANK N.A,

NEW YORK, NY, USA
SWIFT: CHASUS33XXX
ACCOUNT WITH CORRESPONDENT BANK:
991

EFICIARY’S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM
BENEFICIARY'S ACCOUNT.:

843

pee tocecen

 

 

 

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 45 of 221

  
    
   
  
     
    
  
   

 

AR 0204

 

 

PARTICIPANT

National air company of the Republic of
Uzbekistan “Uzbekistan Airways”

41, Amir Temur avenue, Tashkent 100060,
Republic of Uzbekistan .
Individual Number of tax Payer
OKPO

OKO)

Currency account: E7030

Central operation branch of the National Bank
for Foreign Economic Activity of the Republic
of Uzbekistan

Bank code: 00882

SWIFT : NBFAUZ2X

  
  
 

 
 

 
  

 

YUACTHUK
HAK «Ys6exucros xas0 fysnapu»

Pecny6nnka Yo6exneran, 100060
Fr. Tawxkeut np. AMupa Temypa 41.
HHH .
OKP:

OKOHX

Bamoruim cuer: SED 7030

Llentpanatiti onepanHoHHBiit oTHen
Heguonansuoro Ganka BOA Pecny6nuxu
Y¥36exnctay

Koa 63anxa: 00882

SWIFT: NBFAUZ2X

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 46 of 221

Hpunoxeune Ne}

K Jloronopy icyMUTH-MmpoeoKH
orf {0 2016r. Ne_Z

" posayummoe cysno HAK «¥aGexucton xano fynnapH, nomnexamee eerie

 

 

 

 

 

G00 «PYCABHAHHBECT»
“oi'-. Tamsomtywuorocyanan =—Ss || ‘Boptosot Bauoncxom| Hara’ ‘| Crowmocre a
‘ABHADWOHALIX RBHTATeNeh momMep ‘womep, | abinycka | gonn. CUA |
THESM ton A310 UK 31003 106 1998
AbHauHOHHBIA ABHraTenb PW-4152
| | Rana arcs PA TSR +} 200000
TH-B3J kon * P724943 1998
ey ae GTCP-33 1-250 p-1318 | 1992

 

 

 

 

 

 

 

 

 

AR 0295
 

AR 0296

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 47 of 221

Tpxnoxxenue No?

« [loropopy KytuaH-mposann
orf» 1c” 20]6r, Net.

AKT
BpBéma-nepesaun

Bo3HyluHOrO cyaHa Airbus A-310-324
cepHiikbili Romep H3roTosHtenn 706

OGCO «PYCABHAHHBECT» (Hoxynatens) nactoswaim nogTBepxaact, “To
cormacHo HacTosiemy Jlorosopy Ne oT « oY, 2016 roma mexay HAK
«Y36ekncrou xaso itynnapu» (Yuactumk) « OOO «PYCABHAHHBECT»
(Ilokynatenb) B OTHOWICHHH BO3zAyuHOrO cyaHa A-310-324 UK 31003:

{a} Hoxynarenb NPOBE HECHCKILHIO BO’TYWHOTO CyaHa, H BOSTYWHOe CyZHO
COOTECTCTBYET ONHCaAHHIO H HAXOXHTCA 8 TAaKOM TEXHHYECKOM COCTOHHHH H Tak
oOopyacnano, Kak TpeGyrot ycnoBna HacTosmero Jlorosopa;

tb) YuactHnk Nepesan aowyluuoe cyZko;

(c) Tlokynatenp NPHHAST SOIsyLIHOS Cy THO,

(d) Nokynaten, MOMYYHA BCI TEXHMYECKYHO AOKYMCHTALHEIO TO BO3AYWHOMY
CYZHY, TIPOReN Ce HHCNEKUHE H yOeaunca BC NOMHOTe H YLOBNETBOPHTCNHEHOCTH.

{a) Mectom [loctaskn apnaerca MexayHaposHeifi asponopr «TalKxent» u
ata Tloctapkn -« » 2016 roa.

flata « » 2016 rona
oT Yuacriinka: ot Toxynatenn:
‘Tan B.H. / /BopoGnés A.K./
MIL ME.
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 48 of 221

 

AR 0297

 

Iipuaoxenne Ned
K Acrosopy KYIUIH-NpoaAaAKH
oT e@}» {C. 2016r. Nek

Onucanne po3zzymboro cyata

Taroe Tipunoxcnne aBndeTca HeoTLeMnemol YacTBIo HacTroamero Jlorosopa o
KyTie-MIpommxke H, B TAKOM BUAC COCTABNISCT JOKYMCHT, OPHMCHHMBI K mokynke
BoamymAore cyanea Airbus A-310-324 cepuitidi Ne 706, kak mpesycmMoTpeHo myHkTom 3.1.

Hactosinero Jjoropopa.

("N/A” o3HadaeT HENDHMEHHMOCTS):

 

4. Camoner Airbus A-310-324
Marorosrten: -- kopnopanua Airbus,
KOHCTPYKUHA - HACCAKHPCEHA,

More — A-310-324,

ceprinuift Homep H3roTopHTena - 706,
NPHHAMICKHOCTE H PCFHCTPalLHOHHB
Homep- HAK «¥3GexucTou xaso Hynnapa»
UK 31003, opuratenn - PW-415§2

2. Jeuraten PW-4152
Nol SN # P724942 24.01.98.
Neo2 SN #P724943 24.01.98.

 

3. Toxymeirrayua mo Camomnery -
DopmyNaphl H NacnopTa Ha BOIAyIHCe
CYAHO, CHNOBBIC YCTAHOBEH, arperaril A
KOMILICKTYIOLINE HIMeNHA, a TAIOKe
DONWMHATeNbHOe OGopynopartHe

4, Aperaa (N/A)

 

§. Apennatop ( N/A)

6. Crpana pernerpaunn - Y36exncrau

 

TATONOANHTeABHBIE pean eee)
Yenosus K OGm3aTentcream Yaacrun
nponaTe Camoner (ctathu 7.4 4 7.8)

TBonoABHTeUbIC
IipeasapitTenbubic Yenopna K
O6s3aTentcrsam Dloxkynarenaa Kynurs
Camoget (ctathy 6.1, 6.2, 6.3, 6.4, 6.5,
6.6. 6.12)

8. Doxyntas ena — 2 000 000 (apa
MHANHOHA) ZOTNApos CLA.

 

9. enosmt [N/A]

10. Tipouenrs: no Jlenosuty [N/A}

 

11, Hepepacser npu DocrasKe [N/A]

12. Banxoscknit cyer Yuacrimka
HHH
OKPO
OKOH

BamorHidi cver: ee
Ljecrtpanbredt onepalttoHHEEs oTAen

Hannonanpnore Ganxa BOT] Pecny6nuxn
YaiGexnctan

  
    
 

 

13. Honosmirenbupie Tonomenna,
OoTHOCAIMHecE K Hanoram [N/A]

14 Hucnesxuua - 3a cyét [oxynatens

 

15. Tpefonanua no CocTronnnio pu

 

16. penser posmemenua ynjepia N/A

 

Tloctapke - «xak ecth, rAe etry»

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 49 of 221

 

AR 0298

 

17. Tionuaa Torepa [N/A]

18. Baagenne - [N/A]

 

19. Taanupyeman Jluta Moctaskn

20. Mecro Docrasnu-Meagyrapoanniii

 

[ykextite] a3ponopt «Tauken™
21. Okonyateabnan Hata Moctapkny 22, Wpomasen - Yocygapersenupiii
{ykaxnte] omuteT PecnyGankn Y3Gexnctan

 

0 NPRBATHIAUHH, AEMOHOMOANIALNA
1 PAIBHTNIO KOHKYy penutH

 

23. Tapautun H3roropiresa [N/A]

24. Kommencaunn [N/A]

 

25. Crpaxonanne Otnetcrseennocti

[N/A] _

26, HonosnnTentnate CoG.rrur
Iipexpamenua Jloronopa[N/A]

 

27A. Honoanuresbubie Dpegctannenssa
nt Dapaurins Upogapna [N/A]

27B. Honommvrenbubre peactapnrenis
u Fapawtun Woxynateas [N/A]

28. Hapemenunn
[yK@XXHTe paspeweHHble cpeactBa
Teperau HW ampecal

 

29, [HamepeHno onynenal

30. JOpuequKkuns - «ackmounTenbHad»

 

31. Mepenaua Kourpaxta no dakcy /
‘JACKTPOHHDIME CpeqCTBaAMM -2OnyCTHMa
no agpecy:

32. 3arpatsi » Pacxogpl
Hokynateas onnaunsaet pacxoget no
iyHKty 4.6. nacrosugjero Jloronopa

 

33. PaGounii nen, Br. Tauixexr,
r.Mocksa

 

34. Tokymentet no [Iponaxe —
HacTonuuHi Jloropop co BceMH

 

 

Tipaaowenusmn

 

B NOJTBEPKAERHE YEPLO, Croponsi noanncann asnnoe TIpHnoxenne

COCTBCTCTBYIOWIME NarThl, YKa38HHBIC HIKE.

oT Yyacruuka:
‘Tau B.H. /

oT Moxynatena:
/Bopobbés A.K/
iia
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 50 of 221

AR 0299
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 51 of 221

AOUVLLVS ‘V'¥

NVAL ‘N'A

O0cO UV

 

00°000 000 Z

 

 

 

00'000 000 Z -

00°000 000 z -

yesoury jo seyouNg-]eS UO Z ‘ON JUeLUSEUBY OL) LIM aoUBpIOR_e U|

SLEb-d Nd 0SZ-LEE dOLD puke ‘er6redd pus
ZrGbZid NSW seulBue ZS. Pid jepow AeumyyAy 9 Held OM) ‘Yj peddinbS

904 NSIN ‘COOLE 4 “ON “Bey qyerye OLEV POW SNqiiy BuO

9102 ‘2£Z 48qQOIPO payep

 

 

 

 

 

asn !
asn IWLOL % LWA 30rd LINN ALD Lively “LOarans
ATPSMGIsSAneIAEST WeUry TGS SABE DO} spew-3]
29800 ‘3000 MNVd | X2ZNVAGN 'JdOD LAIMS
Ue}S}YaqzP Jo oYqnday ay} jo
Awana atuou0sg ubias04 10) yueq peuoneNy
8y} JO youesg UoHesado jeNUaD :yIM JuNDoaYy
ABAQOIOA "YY oc MES (CSN) ON luNnodOy}
je1aUad 10O}99NG :NOLLNALLY| esemed sy Hae BOTAG TIO) OF OF VON TED IOUT WINES WETS
ueys|yaqzs) ‘ WAHYySe! ‘OQOOOO!L “SAW INWeL Wy ‘Le = 8=6«SSaNdGV
; SAVMMIY NVLSINSEZN = uedioed
CISSIY “MODSOW HOLL HL
DAOYBUIYS “HS SPIS JAAIY | “SZ ssayady - UES HAQZ/} “USYYSE FL ECOOOOL “SAy Ue PS HeCTZ- “SS SSayv0dv
UO/IJAdLUIOD JO
juawidojaaap puke uoezyodouowep ‘uonjezjeayid
‘O11 ‘LSSANIVIAYSNY JOSAYUN JOJ UBWSIHAQZ] JO MGQnday ayy jo aa;yJUWIWOD aJeIS ayag

9t0Z2 bbb -aLvd
2G€2-2 22 ON ADIOANI

 

 

Shemiie
NVLSIMZEZN

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 52 of 221

AR 0301
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 53 of 221.

 
   

License Application

ii

of Ro gn ASigi Control
é

Reference Number: ABS201704173376S : Genaratedon 4/24/2017

Application tnformation

 

Application Type: Release Of Blocked Funds Application Reason: = New Application

Blocked Amount: 200000 Category: Wire Transfer

Currency Type: usd Program(s): Specially Designated Global Terrorist
Date Blocked: 4/3/2017 Previous Case ID:

Description of Sublect Matter: :

' Our company RUSAVIAINVEST, 25, 1-st Soviet per, Shelkovo city, Russia, is a remitter of blocked funds in the
amount of 200,000 dollars to the beneficiary of the National Air Company of the Republic of Uzbekistan
“Uzbekistan Airways". 41, Amir Temur avenue, Tashkent 100060, Republic of Uzbekistan, Our bank is a payer of
ASSOLUT BANK, MOSCOW, RUSSIA SWIFT: ABSLRUMM, intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank National Bank for Foreign Economic Activity of tha Republic of Uzbekistan, Bank code:
00882, SWIFT: NBFAUZ2? '

Contact Information

 

‘Applicant _ MG Gtawicenwes: <2 ole. SE 2 lL
Contact Category: Institution ~
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: —_ Line: 25, 1st Soviet pereulok
Line2:
Line3:
Clty: Sheikova State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Emall Addrass: infogrusaviainvest.ru

Phone: Office: 7-4958444375

Mobile: a
Fax: 7-4955444375

Principal Place of Business: Moscow region
Place where Business Is incorporated: Russia
Correspondent __ annene a St

ee ee es a ee ee re es oe

Contact Category: institution
Organization Name:  RUSAVIAINVEST

Paint of Contact Name:
Address: Linet: 25, 1st Soviet peraulok

Line2:

Lined:

City: Shelkovo State: Moscow

Zip: 141100 Country: Russia (Russian Fed.)
Email Address: info@rusavialnvest.ru

Phone: Office: + 7-4955444375

vedio:
Fax: 7-4959444 37:

Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia

Financial Blocked Funds _
Contact Catagory: Institution
Organization Name: §JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: Line:

Line2:

BR Ome Page 1
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 54 of 221

Reference Number: ABS201704113376S : Generated on 4/24/2017

Line3; ‘ "3
City: New York State: NY ;
Zp: 10004 Country: United States .
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business {s Incorporated:

   

Remitter ee | ieimeanck epee)
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Linet: 25, 1st Soviet pereulok
Line2:
Lines:
City: Schelkovo State:
Zip: Country: Russia (Russian Fed.)
Emall Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax: 7-4955444375

Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution
Contact Category: institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Line:
Line2:
Lines: .
City: Moscow State:
Zip: , Country: Russia (Russian Fed.)
Email Address:
Phone: Office: 74957777171
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

intermediary Financial Institution
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK

Polnt of Contact Name:
Address; Line:
Line2:
Line3::
City: State:
Zip: Country:
Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:
Beneficiary — / . pots

Contact Category: _institution
Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:

AR 0303
Page 2
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 55 of 221

Reference Number: ABS201 7041133765 Generatedon 4/24/2017

* Address: Linet:
Line2:
ee Line3:

City: Tashkent State:

Zip:
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:

Country: Uzbekistan

Place where Business is Incorporated: *

Beneficlary Financial institution

wate vee at ee ee caren mend

Contact Category: Institution
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Line:

Line2:

Lined: .

City: Tashkent : State:

Zip: Country: Uzbekistan

Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:

Place where Business Is Incorporated:

Attachments

 

involce

swift

passport of diractor and owner
bank answer 1

Application Summary

Supplemental Information
Supplemental Information
Supplemental Information
Supplemental Information
License Request

Certification

 

Signature:
Email Address:

 

Date: 4124/2017
info@rusaviainvest.ru

Page a
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 56 of 221

AR 0305
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 57 of 221

 

 

License Application
Reference Number: ABS201704133380A Generated on 5/4/2017
Application !nformation
Application Type: Release Of Blocked Funds Application Reason: New Application
Blocked Amount: 200000 Category: Wire Transfer
Currency Type:, usd Program{s): Foreign Terrorist Organizations
Date Blocked: 4/11/2017 Previous Case ID:

Description of Subject Matter:
We have blocked transfer amount 200 000 usd to Uzbekistan Natlonal Alrcompany. It full legal contract. We ask
you to clarify the circumstances and misunderstanding with this payment delay and allow execution of payment

“under the contract or to perform a refund.
Contact linens deta

 

Applicant == oo es En)
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Gontact Name:
Address: _Linet: 25, ist Soviet pereulok
Line2:
Line3: i :
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: - info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: CIS countries
Place where Business is Incorporated: Russia
Correspondent _ i . _
* Contact Category: _ Institution —
Organization Name: RUSAVIAINVEST
Point of Contact Name: .
Address: —_Line1: 25, Ist Soviet pereulok ‘ °
Line2:
Line3:
City: Shelkovo State:
. Gp: Country: Russia (Russtan Fed.)
Email Address: . info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: CIS countries
Place where Business Is er oatee Russia
Financial Blocked Funds noe NE oa |
Contact Category: Institution | a SE

Organization Name: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Name:
Address: Linet:

Line2:

Line3:

City: New York - State: NY

Zip: 40004 Country: United States
AR 0306

Page 1
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 58 of 221
Reference Number: ABS201704133380A Generated on 5/4/2017

Email Address: o moa
Phone: Office:

Mobile: : :

: Fax:

Principal Place of Business:
Place where Business is Incorporated:
Remitter / a
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line1: 25, ist Soviet pereulok

Line2:
Line3: ‘
City: Schelkovo ‘ State: ' :
Zip: Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principal Place of Business: cls
Place where Business is Incorporated: Russia

Remitting Financial Institution _
Contact Category: Institution
OrganizationName: §AKB ABSOLUT BANK (PAO)

Paint of Contact Name:
Address: Line:

Line2:

Line3:

City: Moscow State:

Zip: ‘ Country: Russia (Russian Fed.)

Email Address:

Phone: Office: T-4957777171
Mobile:
Fax:

Principal Place of Business:

Piace where Business Is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: DEUTSCHE BANK TRUST COMPANY AMERICAS
Point of Contact Name:
Address: Line:

Line2:

Lined:

City: State:

Zip: ' Country:
Email Address:
Phone: _— Office:

Mobile:

Fax:

Principa! Place of Business:
Place where Business Is Incorporated:

Beneficiary - Be oo, 4
Contact Category: Institution

Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Airways”
Point of Contact Name:

Address: Line: 41 Amir Temur Ave

Line2:
Line3:

AR 0307
Page 2
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 59 of 221

Reference Number: ABS201704133380A Generated on 5/4/2017
.° City: Tashkent State:
Zip: 400060 . Country: Uzbekistan

* Email Address:
Phone: Office:
Mobile:
: Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution _ we Nees; czars vagsemurnacernel
- Contact Catagory: Institution a
Organization Name: —National Bank for Foreign Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: _—_Linet:
Line2:
Line3:
Clty; Tashkent State:
Zip: Country: Uzbekistan
Email Address:
Phone: Office:
, Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Attachments

 

Name Document Type
invoice : Supplemental Information
contract Supplemental Information
registration of company Supplemental Information
passport of director and owner Supplemental Information
Application Summary License Request

Certification

 

Signature: Cd Date: 5/4/2017
Email Address: Info@rusaviainvest.ru
AR 0308

Page 3
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 60 of 221

AR 0308
Case 1:18-cv-05676-PGG. Document 40-4 Filed 03/20/19 Page 61 of 221

License Application

 

Generated on 5/19/2017

Application Information

 

Application Type: Release Of Blocked Funds Application Reason: New Application

Blocked Amount: 1000000 Category: Wire Transfer

Currency Type: USD Program(s): Foreign Terrorist Organizations
Date Blocked: 4/3/2017 Previous Case ID:

Description of Subject Matter:
We have blocked transfer amount 1000 000 usd to Uzbekistan National Aircompany. st full legal contract. We
ask you to clarify the circumstances and misunderstanding with this payment delay and allow execution of
payment :
under the contract or to perform a refund.The blocked transaction in the amount of 1 million dollars as a
preliminary payment under an official
contract to the national airline of Uzbekistan. Our Russian company Rusaviainvest and the Uzbek national
company, Uzbekistan Airways are not on the sanctions lists. Correspondent Bank advised us that funds have
blocked as per OFAC of global terrorism programm. The our deal is clean and has no relationship with terrorism,

all amounts go to the national bank of Uzbekistan.
Contact Information

Applicant

 

ee eee - a

 

Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: —_ Line: 25, 1st Soviet pereulok
Line2:
Line3: ‘
City: Shelkovo State:
Zip: 141100 . Country: — Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax: :
Principal Place of Business: Moscow region °
Place where Business is Incorporated: Russia
Correspondent ne ee
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: —_Line1: 25, 1st Soviet pereulok
Line2:
Line3:
City: Shelkovo State:
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax: ;
Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Financial Blocked Funds BS ; 4
Contact Category: institution Terme noe 6 eS

Organization Name: JPMORGAN CHASE BANK N.A.

AR 0310 Page t
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 62 of 221

Reference Number: ABS2017041133778 Generated on 5/19/2017

Point of Contact Name:
Address: —_ Line: .
Line2: .
Lined:
City: New York State: NY
Zip: 10004 Country: United States
Email Address:
Phone: Office:
. Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Remitter ey Mee a , < hee
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line: 25, 1st Soviet pereulok
Line2:
Line3: ;
City: Schelkovo State:
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: info@rusaviainvest.ru
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution —

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: _—_ Line:
Line2:
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office: F-AXXXXXXXX
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Intermediary Financial Institution
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Line:
Line2:
Line3:
City: State:
Zip: Country:
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary ee oe eo ee ees

AR 0371
Page 2
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 63 of 221

Reference Number. ABS201704113377S . Generated on 5/19/2017 -

* Contact Category: Institution
Organization Name: National alr company of the Republic of Uzbekistan “Uzbekistan Airways”
* Point of Contact Name:
Address:  Linet:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan :

Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

ee Sa tee eee ey

Tear tol ce : wicetieecey Bene pio) - ORG odie il ee cei ere
Contact Category: Institution : ,
Organization Name: National Bank for Foreign Economic Activity of the Republic of Uzbekistan d
Point of Contact Name:
Address: Line:
Line2:
Line3:
City: Tashkent State:
Zip: Country: Uzbekistan

Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is incorporated:

Attachments

 

Document Type
ragistration of company Supplemental Information
contract : Supplemental information
Application Summary License Request

 

Signature: rT Date: «5/19/2017
Email Address: info@rusaviainvest.ru
AR 0312 Page 3
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 64 of 221

AR 0313
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 65 of 221

vleo uv

   
        

      

72008 INO
wussn / vaxd00')

WULFTHIOR WTTED hs | arrRrae

 

4
BNOOHMLHYISHOS Yad

2G NOLLVUYAGAdA NVISSNY
ze BHNVdaWad BYNOWHOD0d
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 66 of 221

AR 0315
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 67 of 221

AGcon 1oT Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: OOO *RUSAVIAINVEST"

Pechepenc ganpoca ABS2017041133768S.

KacatenbHo Bawero 3ananenna Ha nepesog NB or 30. 03.2017 Ha cymouy USD 200, 000.00 a nonbay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

HactTonwm uHcbopmupyem Bac, 4TO Mb! HOnyynnn CoobweHNe oT Hawero GaHka-Koppecnongenta JPMORGAN CHASE
BANK, N.A. o Tom, “To CpegcTBa no yxasaHHomy nepesogy saGnoKipoeahb) OFAC.

QUOTE.

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496606/07-31 CUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC.

UNQUOTE

(ina pas6noknposaHnn cpegcre HeoGxaqume nonyuTb paspewexue OFAC, aa KoTOpEiM enenyer oGpawjareca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT, OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

Flowanyiicra, npv oTBete ccbinafitecs Ha Hall) pebepenc sanpoca ABS201704113376S

C ysaxeHvem,
HavanbHk oTgena Koppecnomse
Cunvua NLA 2

   
    
 

KOpPPecneHDenTckux F
cxetTos y4

AR 0316
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 68 of 221

AR 0317
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 69 of 221

(AGcon oT Bank

 

FROM: AKB ABSOLUT BANK (PAO)
TO: O00 “RUSAVIAINVEST”

Pecbepene sanpoca ABS2017041 133778

KacatenbHo Bawero sanpneHna Ha nepesog N38 oT 31.03.2017 Ha cymmy USD 4 000. 900-00 B nonbsy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan,

Hactoruwjum uncbopanpyen Bac, YTO Mbi HONyYMAN COOBLeHHe OT Hawaero Ganxa-koppecnoupenta JPMORGAN CHASE
BANK, N.A. 0 Tom, 4To cpegcTBa no yKasaHHOMy RepeBosy aaGnoxnpopaHl OFAC,

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.CO/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1665792093.)X.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC.

UNQUOTE

loxanylicta, npu ovseTe ccpinafiTech Ha Hau pedepenc sanpoca ABS201764113377S

Qns pazGnoxmposarua cpegcts HeoOxoqumo NonyunTe paspewenve OFAC, 3a koTopyim cneqyer oGpaujataca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

C yeamenvem,
HavaAbHMK OTNeNa KOPPeCHy UBSHTCKMX CHeETOR
Cunnua M.A. s Za,

      
 

é YAasconior Banx }

pee :

AR 0318
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 70 of 221

AR O319
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 71 of 221

) A6comort Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: OOO "RUSAVIAINVEST™

Pedepexc 3anpoca ABS201704113376S

““KacarenbHo Bawero santnenha na Tiepestd N88 oT 30.03, 2017 na cymuy USB'200, oooron'e” noiesy UZBEKISTAN © “tf
* AIRWAYS, 41, Amir Temuf Ave., 100060 Tashkent, Uzbekistan.
Hactosuwjm “ncpopMupyem Bac,. 4“TO'MbI NOnyYuNNcooBLeHMe OT Hawero Garka-xoppecnoxfenta JSPMORGAN CHASE baat
BANK, N.A. 0 Tom, “To cpegctaa no yKasaHHomy nepesogy saGnoxmposanti OFAC o cooTpetcTanu c rncBanbHeimn
aHTHTeppopncTH4eckimu CaHKuMAMM. OFAC Hnkaknx paasbACHeHnil KaCaTeNnbHO CBOMx AelcTENM He AaeT.

QUOTE

REGARDING YOUR PAYMENT ORDER iN AMOUNT OF 200,000,00/USD DATED 4/3/2017 ©
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS. PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

-~

Ana paaSnoxuposanun cpeacrs HeoSxequmo NonyunTS paspewenvne OFAC, ans atoro cnegyer nogatb 3anaKy Ha
pasGnoxnposanve cpegcta.

Bcr HeoOxoauMan MHDOPMALNA NO 3ANONHeHHO JanBKW PaamMeLjeHa Ha CaliTe:
htips:/Avww.treasury.gov/resource-center/faqs/Sanctions/Pages/faq_general aspx#licenses.

foxanyiicta, npu oTBeTe ccEiInaliTecb Ha Haw pecbepenc sanpdca ABS201704113376S

   
   
  

C yaaxkennem,
HavanbHnKk oTAeNa kop = MACHT GKUX CHETOR
Cunvna MA. gp " ,

ws

AR 0320

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 72 of 221

AR 0321
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 73 of 221

ne

AG6contot Bank

i
“Th

FROM: AKB ABSOLUT BANK (PAO)
TO, 000 "RUSAVIAINVEST™

Pecbeperc aanpoca ABS2017041 133778

“ Kacarensno Bawéro 3anenenna na Nepesog NO9'or-31:63:2017 Ha" eyumy USD 1,000:000-00'# néneay UZBEKISTAN”
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.
Hacronuum vndopmupyem Bac, 470 Mei HONyYWNN-coOGlWeHne oT Hawe\lo Ganka-koppecnongeHta: JPMORGAN CHASE:
BANK, N.A. 0 Tom, 4To Cpe”ctea no yKasanHomy nepesoay saGnoxuposane! OFAC 8 cooTseTcTanu co rnoGanbheimn
@HTUTEppopucTM4eckMMN CaHKMAMU, OFAC HukakKMX PASLACHEHUA KACaTeNbHO CAOMX AeNCTBUA He Aaer.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.00/USD DATED 4/3/2017

YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION

REFERENCE NUMBER 1665792093JX .PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED: THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL
TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Ana pas6nokmposaxun cpeqcte Heo6xoqume nonyunts paspewenne OFAC, Ana store cneayeT NoAar 3aABKy Ha
pasGnokmpopanve cpeacts.

Ben HeO6xoANMaA VHDOPMaLMA NO 3aNONHeHMIO 3AABKM PasMeLyeHa Ha Cate:

htips:/Avww. treasury. gov/resource-center/fags/Sanctions/Pages/faq_general.aspxdlicenses.

Nomanyicra, Npw oraere CCbiaAtech Ha Hal pedbepedc sanpoca ABS201704113376S

   

C yeaxenvem, :
HavanbHuk oTAeNa roppecrous ae cyétos
Cunnna M.A. a

AR 0322
a
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 74 of 221

AR 0323
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 75 of 221

(AGcomort BbaHk

FROM: AKB ABSOLUT BANK (PAO)
TO: OOO "RUSAVIAINVEST”

Pecbepexc sanpoca’ABS201704133380A

KacatenbHo Bawero 3anenenva Ha nepesog Ne10 or 10.64. 2017 va cymmy USD 200000 6 nonsay UZBEKISTAN”
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

Hactronuum HcbOpMApyem Bac, UTO MbI NOnyyun ‘cooGuenne oT Hawero GanKa-Koppecnongenta DEUTSCHE BANK
TRUST COMPANY AMERICAS 0 Tom, 4To QaHHbii nnaTex He VCNONHEH M HaXOANTCA Ha NPOBepKe KOMNNaeHC,

QUOTE

WE REFER TO YOUR 103 DATED 04/11/17 REFERENCE 498059/07-11 FOR USD 200000, 00 VALUE 04/1/17 THIS
TRANSACTION HAS NOT BEEN COMPLETED DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK GOMPLIANCE POLICY.

WE WILL ADVISE YOU UPON RECEIPT. OF FURTHER INSTRUCTIONS FROM THEM.

WE WILL DEBIT YOUR ACCOUNT AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUS1
COMPANY

PENDING COMPLETION OF COMPLIANCE REVIEW AND WILL ADVISE YOU UPON RECEIPT THEIR RESPONSE.
UNQUOTE

Nloxanylicra, np oTBeTe CCbiNahTecb Ha HAW pecbepenc 3anpoca ABS201704733380A

C yaaxenvem,
HavaNbHMkK OTAeHA
Cunwna MA. 4

  
 
      
 

0 KoppecnicnAente
%, qyeToe

ct
fs

AR 0324
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 76 of 221

AR 0325
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 77 of 221

 

\
(AGconot BaHk
gata Ne eS
Ha Ne TS

FROM: AKCIONERNYi KOMMERCcESKIi BANK ABSOLUT BANK (OAO)
TO: OBSHCHESTVO S OGRANICHENNOY OTVETSTVENNOST'YU " RUSAVIAINVEST"

Pecbepene sanpoca ABS201704133380A :
KacatentHo Bawero sanpoca N24 of 21/04/17 Ha oTabis AeHexHbIX CpeacTB's cymue USD'200000, oTnpaanenReix na +e 7
3arlBneHuio Ha NepeBo Ne10 or 10.04.2017 a nonbay UZBEKISTAN AIRWAYS, 41, Aimir Temur Ave., 100060 Tashkerr
Uzbekistan, UZBEKISTAN, Tashkent
HacronulMm wHcbopmupyem Bac, ¥To Mp! nonyyans cooGujenve oT Hawero Canes neeenanneie DEUTSCHE BANK
TRUST COMPANY AMERICAS o ToM, 4To CpeAcTea no ykaszaHHOmy nepeBory He MoryT GprTb BOIBPSUeHbl, T.K.
aaGnoxnpopanet OFAC.
fina paaGnokpopanua cpegcTa HeoSxoqumo nonyuut paspewenve OFAC, ana storo cnegyeT nosaTe 3anBKy Ha
pasGnoK“posanve cpeficra no cnepyioujemy anpecy:
LICENSE DEPARTMENT, DIRECTOR OFFICE OF

. FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

QUOTE

UNDER REGULATIONS ISSUED BY THE US OFFICE OF
FOREIGN ASSETS CONTROL (OFAC) PLEASE BE ADVISED
THAT THE FUNDS HAVE BEEN PLACED INTO A BLOCKED
ACCOUNT AT DEUTSCHE BANK TRUST COMPANY.

WE REGRET ANY INCONVENIENCE OUR ACTIONS MAY HAVE
CAUSED BUT WE ARE PROHIBITED FROM RETURNING
BLOCKED FUNDS UNTIL SUCH TIME AS OFAC ISSUES A
LICENSE PERMITTING RELEASE OF THESE FUNDS.

SHOULD YOU WISH TO APPLY FOR A LICENSE YOU MUST
CONTACT:LICENSE DEPARTMENT, DIRECTOR OFFICE OF
FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220

ANY QUESTIONS REGARDING APPLICATION FOR A LICENSE
CAN BE REFERRED TO YOUR RELATIONSHIP MANAGER.

PLEASE QUOTE OUR REFERENCE NUMBER, 170411 612369
IN ALL FUTURE CORRESPONDENCE RELATING TO THIS
CASE.

REGARDS, PAYMENT INVESTIGATIONS
UNQUOTE

  

Nomanylicra, npu oTeeTe ccpinaATecb Ha HAW pedis peg sanpoca ABS2017041333B0A

THANK YOU AND BEST REGARDS
ABSOLUT BANK

AR 0326 :
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 78 of 221

AR 0327
. Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 79 of 221
Operator:

a — ee

.* Heseage Preparation Application: Message Modific
Unique Massage Identifier: USIINKK 303 1996606/07-31 170331

Massage Header

 

Fin MT103 FIN MT 103 - Single Customer Credit Transfer *
Priority: formal
Honitoring: Hone
Bondar:

Unit: None

Institution: ABSLRUMMUXX ABSOLUT BANK

MOSCOW, RUSSTAN FEDERATION

Recaiver:

Institution: CHASUSIIXXX JPMORGAN CHASE BANK Ea:
NEW YORK, N¥,UNITHD STATES
Message Taxt
20; Sender's Roference
496606/07-31
233: Bank Operation Code
CRED
324: Value Date/Currency/Interbank Settled Amount
170331

U&sD
206,006.00
338: Curroncy/Instructed Amount

 

. usp
200,000.00

50P: Ordering Customer .

1 T

PER, D. 25

3/RU/BSHELNOVD 141100
S7A: Account With Institution

MBFAUZ2XXNX

NATIONAL BANK FOR FOREIGN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZDERISTAN

* TASHKENT
UZBEKISTAN

59: Beneficiary Customer

 
 
   

‘AMIR TEMUR AVE,
42, ai TASHKENT,
UoBeeeenan

70: Remittance Information
. PAYHENT BY INVOICE 2.2.1-2352
DATED 01/11/2016 ACCORDING
THE AGREEMENT 2 DO 27.10.16
FOR AIRCRAFT A-310
71A: Oetails of Charges

our

. Network Date
Betwork: sWirte

End of Report

 

Mon Apr 10 17:41:18 2017

Orpaxzages 8 Sanance Kana

: xr

AKB “ABCONIOT BAHK™ (NAO)
BV

Kic

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 80 of 221

AR 0329
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 81 of 221

 

 

 

 

Operator qa ; a.
* ra . ,
- Message Identifier
t Message Preparation Tication? Message Modification .
Unique Message Identifior: O CHASUSIIXXX 103 496908/07-03 170403
* Message Eeader
FIN MT103 FIN MT 103 - Single Customer Credit Transfer *
Priority: Normal
Monitoring: None.
sSonderr
Units None
Tastitutlon: ABSLRUMMXKX ABSOLUT BANK
MOSCOW, RUSSIAN FEDERATION
Receiver:
Institutions CHASUSIJEXK OPMORGAN CHASE BANK, N.A,
NEW YORK, WY, UNITED STATES
Massage Text
20: Sender's Reference
496908/07-03
230: Sank Operation Coda
CRED
32h: Value Date/Currency/Interbank Settled Amount
. 170403
usD
1,000,000,00
338: Currency/Instructed Amount
‘ uso
1,000,000.00
50f: Ordering Custoner
PER, CD. 25
a/RO/SRELEOVO 141100
S7A: Account With Institution
HBFAUZ2424X
RATIONAL BANK POR FOREICN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZBEKISTAN
TASHKENT
UZBEKISTAN

59:

70:

Vint

Beneficiary Customer
7030

5
AMIR TEMUR AVE.,
106060 TASHKENT,
UBDEKISTAN
Remittance Information
PAYMENT BY INVOICE 2.2.1+2353 DATED
01/11/2016 ACCORDING THE AGREEMENT
3 DD 27.10.16 FOR AIRCRAFT RJ-O5
Details of Charges

oun
Hetwork Data

Hetworkt SWlFT-

End of Report

 

Mon Apr 10 17:18:22 2017

a:

Orpazenms 5 Sanance Basra

lS x

  
   

AKB “ABCONIOT BAH" (NAO)

  
  

BK
Ki
anp

 

AR 0330
wtf

AR 0331

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 82 of 221
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 83 of 221

oF
v

Massage Identifier

Hessage Preparation ee Hassage Modification
yp Unique Message Identit

are O BRTRUSIINX 103 499059/07-12 170411
Message Header

 

FIN

MT103 FIN MT 103 - Single Customer Credit Transfer *

eels Normal -
ngt

Honitor

None

Senders

Unit: . Hone
Institution: ADSLAUMMXXX ABSOLUT

BANK
MOSCOW, RUSSIAN FEDERATION

Recelver:

Institution: BRTRUSIIAXA DEUTSCHE BANK TRUST COMPANY AMERICAS

NEW YORK,NY,UNITED STATES
Message Toxt

 

20:
238:

32Ai

330:

SOF:

S6A:

STA:

703

71An

723

Sender's Reference
$98059/07-11
Bank Operation Code
CREO
Value Date/Currency/Interbank Settled Amount
170411

uso
200,000.00
Currency/Instructed Amount

OSD
206,000.00

Ordering Customer

ST

   

4
PER, D. 25
3 7RU/SHELROVO 141100
Intermediary Inatitution’
‘CHASUSIIXKX
UPMORGAN CHASE BANK, N.A.
NEW YORK,NY
UNITED STATES
Account With Institution
HBPAUZINAKX
NATIONAL BANK FOR FOREIGN ECONOMIC ACTIVITY OF THE REPUBLIC OF UZBEXISTAN
TASHKENT
UZBEKISTAN

Baneficiary Customer

s,
41, AMIR TEMUR AVE.,
100060 TASHKENT,
UZBEKISTAN

Remittance Information
PAYMENT BY INVOICE 2.2.1-2352 DATED
01/11/2016 ACCORDING THE AGREEMENT
2 00 27.10.16 FOR AIRCRAFT A-310
Details of Charges
OUR
Sender to Receiver Information
/OUROURS

Natwork Data

‘Network! SWiET*

End of Report

 

Thu Apr 13 10:49:44 2017

ar

Orpazesxe 5 Ganance Baua

ee Oe

 

Kic

 

AKB “ABCONIOT BAHK™ (MAO)

 

 

—

AR 0332
Case 1:18-cv-05676-PGG Document 40-4 Filed:03/20/19 Page 84 of 221

 

 

6/6/2017 FedEx Ship Manager - Print Your Label{s)
= S| ezeo mo
______ iT so BP 3.. 2 or| eee 2
=| sa AO Bare ge
——— ~J — > 20 2| Bcze Be
——=- U0 2 = 2 mma Raha fe
Ee — — -_
— —_— = | 39-4 Sa
Ss a <—
—=== RO = & Fos 3
= —
eee —— —

: == i) S = S Sma =
=== Yb ° ‘= 4S Fz2z 5
ee = a >
——— == Fo
—— = o=| mo ome

— =

| oOo m = oO sae
— ae = == ean
= 2s ‘= a Sot
——— — =<|¢ = |
_ mz =
sass 55
Ss LP w

Us 34s

 

 

 

 

 

 

 

/ #044

After printing this label:

1. Use the ‘Print button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes Is fraudulent and could result in
additional billing charges, along with the cancellation of your FedEx account number. :
Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide apply Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
atiomey's fees, costs, and other forms of damage whether direct, incidental, consequential, or special is limited to the greater of $100 or the
authorized declared value, Recovery cannot exceed actual documented loss. Maximum for items of extraordinary value is $1,000, e.g. jewelry,
preqous metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
e Service Guide.

AR 0333
https.//www.fedex.comy/shipping/shipmentConfirmationA ction handle 2method=doContinuc
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 85 of 221

A.5

Letter from Creizman LLC, including
attachments to OFAC, dated 7/5/2017

AR 0334
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 86 of 221

CREIZMAN LLC

By Facsimile and
Federal Express

Chief, Blocked Assets Administration and Analysis
Office of Foreign Assets Control
_ U.S. Department of the Treasury
Treasury Annex
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: License Application to Unblock Funds

Torte AL. CrRreizsMan

‘PAIR

AttiteNY ar daw

85 PIFTHAVENUE 77'A FLOOR
NEW YORK. NRW yors iii?
IRibL; 03) 2 078-0200

FAN: (4409 BUD. TURE

BOTHER CIMA NTILLOUM
WWWCREIRMANLLAGOOST

Case Numbers: SDGT-2017-344769-1; UKRAINE-E013661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS201704113377S, ABS201704133380A

Deo

| represent a company based in Moscow called Rusiaviainvest, OOO. Rusaviainvest’s
principal business is the purchase and sale of used aircraft, aircraft parts, and aircraft
maintenance and repair. In connection with an agreement to purchase a used aircraft from

Uzbekistan Airways, Uzbekistan’s national air carrier, three wire transfers totaling $1,400,000
were blocked by JPMorgan Chase Bank, N.A., and Deutsche Bank National Trust Company in
late March and early April 2017 based on what | believe is the mistaken impression that the
transaction violates one or more OFAC sanctions programs.

Rusaviainvest is not owned, and does not employ anyone on the SDN list, and a search
using our own OFAC compliance software results in no hits. I also did not recognize any
prohibition against doing business with Uzbekistan Airways. The only potential basis for a
mistake is that Rusaviainvest may have been confused with a company with a similar name,
“Rusavia, Ltd.” whose website is en.rusavia.com, which, according to the website, deals ina
“Russian-American project” titled ‘“Warplanes to Syria.” To be clear, Rusaviainvest, Ltd. does
not deal with military equipment or weaponry.

Under its contract with Uzbekistan Airways, Rusaviainvest is subject to liquidated
damages for failure to pay. While I would imagine such a delay would be subject to a force
majeure clause, the law that governs the contract is Uzbekistan law. My client initially

AR 0335
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 87 of 221

2017 Ju. 12 AIO: 54

AR 0336
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 88 of 221

= 5, - ;

2|Page

submitted licenses to unblock the funds in April and May, and after hiring me, my firm made a
supplemental submission, dated June 6, 2017, with exhibits, which are attached to this letter.

] have been unable to make any headway on behalf of my client in getting the funds
released, and, if appropriate, paid to Uzbekistan Airways. Nor have I been able to speak with
anyone from OFAC to attempt to address any issues or concems. 1 therefore am reaching out to
you.

I would appreciate a response at your earliest convenience from you or a member of your
* staff. I thank you in advance for your consideration in this matter.

Very truly yours,

Eric M. Cre n

Enclosures

AR 0337
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 89 of 221

C R E I 7; M A N L L C Bric M, GCREI“MAN

PaArrnun
ATPOUNEY AT LAW

SO FIFTH AVENVE 7TH FLOOR
NEW YORI. NEW YORI 10017
TEL: (212) #72-0200

FAX: (HO) 200-f02S
KCREMGCREUAMANLLC.COM
WWW. CHEIZMANLLU.COM

By Email, Facsimile,
und Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C, 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS201704113377S8, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to représent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft {the Contract") and a copy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. ] am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24,2017, May 5, 2017, and May
19, 2017, which are annexed hereto as Exhibits C, D, and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing. See Exhibit A at 99} 1.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the inaintenance and repair of
. such vehicles, including aircrafl. The Company’s office is located in Moscow, Russia with the
address: 25, 1" Soviet Side Street, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Company to sell the parts of the aircrait.

AR 0338
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 90 of 221

OFAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country's military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titled “Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G
and H). Absolut Bank subsequently informed the Company that the transactions were
“BLOCKED AS PER OFAC.” (See id). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits I and J).

Pursuant to the same Contract and Invoice, on April 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit I). Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K). Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY. ... WE ARE PROHIBITED FROM RETURNING BLOCKED FUNDS UNTIL

SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional! records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O.

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank betieved that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carrier to sell its spare parts for commercial purposes. The Company

AR 0339
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 91 of 221

OFAC Licensing Officer
June G6, 2017
Pape 3

does not trade with any military agency or organization and has absolutely nothing to do with
any terrorist organization.

Second, the owner of the Company is not an SDN. He is not affiliated with any SDNs,
nor does he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as slated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
because it is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air

carrier, Uzbekistan Airways. In the atternative, if the transaction is being blocked due to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

| would appreciate communication from your office in order to address any questions or
concems, or to provide additional documentation, if desired.

if you have questions, please feel free to contact me.

Very truly yours,

Eric Creizman

Enclosures

AR 0340
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 92 of 221

EXHIBITS

AR 0341
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 93 of 221

 

=u

  

AR 0342
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 94 of 221

Exhibit A

AR 0343

 

 

Tee meerrrrmene eee ae

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 95 of 221

 

AR 0344

RAI

 

-————

 

 

AND COMPANY “RUSAVIAINVEST” _

AGREEMENT} . AOTOBOP m
ON SAL EPURCHASS KYIUIM-TIPONAKH
L -—__ OF AIRCRAFT __ : __..BO3HYIUHOTO CYRHA | -
—___._ BETWEEN ___ a MEX ass |
STATE COMMITTEE TOCY]APCTBEHHBIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECTIYBJIHKU Y3BEKHCTAH 10
FOR PRIVATIZATION, RPHBATH3ALMH,
DEMONOPOLIZATION AND AEMOHONOJI3ALIMH MH PASBATHIO
__ DEVELOPMENT OF COMPETITION _ KOHKYPEH

|. WKOMUAHHED «PYCABHAMHBECT» _

 

 

is executed in Tashkent between:

WITH PARTICIPATION _... __ © YUACTHEM J
OF THE NATIONAL AFRCOMPANY HALIMOHAJIBHOR ABHAKOMIAHHU
OF THE REPUBLIC OF UZBEKISTAN PECIYBJIMKM Y3BEKHCTAH
“UZBEKISTAN AIRWAYS” |__ *¥3BEKHCTOH XABO Se .
| Tashkent city _ 4462016 | Tamer "12016
THE PRESENT AGREEMENT of sale-pur- HACTORIUMH aor OBOP SYIUTH-Tposen
chase of aircrafi (hereinafter - “Agreement”} | poagyumnore cyaua (ganee - «J{oronop»)

JaKMIOWCH BT, Talkente Mealy:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
{bereinafter - “Seller"), having its legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chairman S.X.Gafarov,
acting under Statute and Order No. 174k-LS
dated 04.12.2014,

company “RUSAVIAINVEST” Ltd,
(hercinafter - “Purchaser”), having its legal
address at 25, 1 Soviet side street,
Shchelkovo, Moscow, 141100 Russia,
represented by the Director General
A.X.Vorebyev, acting under Statute,

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participant”),
haying its legal address at 41, Amir Temour
avenue, Tashkent 100060, Republic of
Uzbekistan, represented by the Director
General V.N. Tyan, acting under Statute

|

—-

FOCYHAPCTBEHHEIM KOMHTETOM
PECTIYEJMKH Y3BEKHCTAH 10
TIPHBATH3ANMH,

AEMOROCHOJASALHH HW PAIBHTHIO
KOHKYPEHDIMA (aanee - alpoganewy),
HMCIONIEM 10pHitriecku#t agpec: 100003,
Pecny6muxe YaGexuctan, r. Tamxeut,
mpoctexr YsGexucranchati, 55, 3 nnye
Tlepsore JAMCCTHTENA Tipeaceaarena
C.XDabapona, neficrsyromero na octopatris’
Tlonowenua # opxeasa or 04.12.2014r.,
NETIC

Komnaneeli OOO «PYCABHAHHBECT»
{nanee = - «= aToxynaren2y), Herel
topamnyecku ~ampec: 141100 Pocena, r.
Mocgna, iLlenxoso, 1-f Coserceai nepeynox,
25, B mene Yesepantuoro aAypextopa
Bopo6péze AK. acHcrsyromero Aa
OCHOBAAI Yorasa;

c yuactues “HADMOBANLHOD
ABHAKOMDABHA PECTIYBJIHKH
Y3IBEKHCTAH «O'ZBEKISTON HAVO
YO'LLARIn $= (gance - «¥aacranm),
mMeclomenH ropumamecnut anpec: 100060,
PecnyGmca Ys6exucras, f. Tanntent,
mpocnent Amapa Temypa, 4], B anue
Tenepannuoro 9 gepexropa Tana B.H.,
Achcrayioiicro Ra ocHoBaHHH YcTaza.

 

Collectively hereinafter they are named as

 

“Parties” and individually as “Party”

Bee pmecTe umetyemme kax «Cropousin

 

KAR ReN fo oTAeMHOctH «CToponas.

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 96 of 221

 

AR 0345

— a oe

 

 

HEREBY IT IS AGREED the following: |
lL DE NS Rg
NTERPRETATION 4

 

Act of assessment of the technical condition
of aircraft means document, presenting the
results of mutual assessment of actual technical
condition and completeness of aircraft through
its jnspection and confirmation by signatures
of tepresentatives of the Participant and the
Purchaser

 

Act of cceptance transfor of aircraft
{hereinafter - “Act of acceptance-transfer”)
means document evidencing the fact of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment No. ;
7). ee
Aircraft means description © of aircraft,
ingluding individual references to all engines,

parts and documentation on ‘aircraft, listed in
Attachments No. 3

 

Aircraft documentation means all log books,
records, manuals and other documents, to this
Agreement, and al addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

Business Day n Teans any aay, other than a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned

in this Agreement,

 

 

Agreement.

Delivery means transfer of title on aircraft
from Participant to Purcheser under this

——

 

Aircraft condition at delivery Mas is, where
is” means technical condition of aircraft, at the
moment ofits Delivery.

leet

 

te

Delivery date means the day, which is
Business Day and on which the siscraft

See eee ee

 

| COFAUIEHME 0 cnegyionien:

| Uoryiiarena:

| depeaaun Bosnymmore cyanea Tloxynatemo, 4

_|#a moment Tloctaska _

——— ame

HACT OnInMM JOCTHTHYT: 0

 

1. OUPEXEAEAHA MAX
SREEPUIERT AO ) uaa
AKT TexmH¥ecKOrO ocMOTpa HosAymore
CYARA « JORYMCRT, Cr paxomull pesy nTATs!
coBMecTHOn Ol{CHKH thaxTudeckom
TEXHAYZCKOTO COSTORHHS H KONTJICKTHOCTH
BOUVUTOrO cyanea nyten ero

, HACTCATHPOBBHUA a TOTBep eH
NOADKCAMH UpercTapntencfh Yuactauka #

Axr npHema-nepena4un sosqy mmore cyausa |
(autee no Texcry Jorosopa — «Awr mpHeate-
nepenadiay) - AoKyMenT, no”TRepRAAUOMHH
ext Mpwema A nepexad BoagymnNore cyane, |.
sansowHices HCOTBEMTENOR SBCTBIO
nactoaiero §=Joropopa, nonTaepstgeHusih
NOMMHcaAMH Apencteewrene YoecTuuKa
| Torynatens. (IIpsstomenne Ne 2)

Bosgynmee cyano - ouncaxne Bo3axymHoro
CYHHA, BKINOTAN OTRAALHMe COMIKH He Bce

Waurevema, YWECTH H AOKYMeHTaWUO No
BOITYMMHOMy CyAHY,  $YyKAIRHHOMy 8B
|MpunoxexHaNe3S J

 

Moxymentanag 00 BoaAyMInOMY cyiy - ce

Goprosme AYpHATH, JanucH NO BOayMROMy |
CyYAHY, PYKOROACTHS H UpyTHe JOKYMCHTHI, K
HacTrosiuemy JJOropopy, H BCC JONONHENHR,
OGHOBICHHA R JAMCHBI, COCNAHHLIC 10 HHM 20

PaGounit neu: - mobo Acus, xpove cyOborn:
WI BOCKpeceHBA, HO60 MpagaHAkos, Ha
KoTopnifi Gazkn OTKpEITH Jig Gijweca BO BCex
Topoiax, yRAIARHLEX B HBCTOmMeM Moroope. ||
Tlocraswa - depegaya npasa coOcTseHHocTH
Ha sowlyumoe cyno or YaactwnKe K

 

Tioxynatemo cormacno Ractosulemy |
gronopy. ee j
Cocrosme sosuyimnoro)§86cyazHa =6pR

MOCTABKE GkKAK eCTb, Ime CTE» -
TEXHBYECKOE COCTOMHHe ROSTyWHOTO cysqHA

 

jlara NOCTASKH ~ HATA, KOTOpAd SBIACTCA
paSowim wHemM # Ha KOTOpylO EpoHCKognT

 

 

(delivery occurs.

nocTasKa BOIAYEIHGTO CysHA,

oe

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 97 of 221

 

AR 0346

 

Partial aircraft loss means partial damapes of
aircraft which are, not the causes of total
aircraft toss.

| Sale Documents include this Agreement, Act |

of ecceptance-transfer of nircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned
documents of this Agreement.

 

2. __ AGREEMENT SUBJECT
2.1 According to the resolution of the

Interdepartmental Commission on considezing
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Alrcompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No. R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accomance with the terms and in order,
provided for by this Agreement.

| Horopopa. ]
|2. MIPENMETAOrOBOPA’.

Wacraquns norepa Boamymmore cyzen -
YACTHTHMC NOBPOKNEHHA BOINYMIROTO CyZAA,
KOTOpe He RBEIOTCA OpHtmgo nonoh

| yTparid BOAyOHOTO CyAHA.

Hoxymesrres TO Npoweate - BKIDOTHOT B CeOR
Ractosmah Jlorozop, Axt mpubwa-nepenei
BOUAYISHOrO cynHa, H MmoGce MHCLMCHHCe
cornaincHee, cormacosannce Croponamu,
HIMeHMoMee HA goManneomee mobo Ha

BLINCYKASAHHEIX OKYMCHTOB BaCTORINCrO

wane

2.1 Bo coorserersnt c s3axmoveuien
Moesknenometacnnolt KOMHCCHH no
PaccMotpenmio BONpocoB AH ronroToRKe
SARMOUCHEA o coca c Ganauca HAK
«YaGesncron xaso 6 fiynapm ocHOBHEIX
cpencts {nporouon or 18.06.2015r Ne 90),
Pacnopmxcrnem Tipeannenta PecnyGsmncat
Ys6exncran oor = 14.07.2015r Ne P-4502,
Tipomasen on Yeectinx tepenaor op
coOctse#kocts YJoxynatemo  soanymuce
cymso A-310 sanogcxoft Ne 706 cornacno
Tprnowerno Rel, RBASIOMEMYCR
HeoTBemicMoll TECTHIO RACTORICTO
Zlorosopa, B COCTOAHHH «kak CCTL, TIC ecTLy,
a TiokynavTenb NpHHRMAeT CFO B COOTBETCTANR
€ YCNOBUSNH HM DOPAIKOM, NpemxyCMOTPeH HEI
mumos Toronopom.

 

2:2 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is
no any encumbrance on it,

HACTOS

22 Boaqyummoc cyfHo a) | 6MOMERT
JARHOWSHEA HACTORMero Jlorobopa mABMAETCA
cofcraenHocta:o PecnyGannn Ya6erncrag, ne
HAXOMUTCR B SMICIE HU Ha Heo OTCyTCTByIOT
kaxue-sm60 oipemcuenmn,

 

 

33° — Subject “to the provisions of this

Agreement Seller shall transfer to Purchaser
upon Delivery the title on aircraft, free and
clear of any rights of third parties.

23 Cormaco cCTaTLIM © RECTOSINErO
Alorosopa, Tiposasen mepeaatt TMoxynareito
op Jlocrasxe oupapo coGcteeaHocTH Ha
BOUTyULAOe CyHHO, cBOGoAROCE M THCTOS OT
KAaKHX-TUO0 Dpas TPETRAX THM.

 

2.4  Aireraft shal] be passed under act of
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness
according to the accompanying technical
| documentation.

‘2.5 Title on aircraft shall be transfecred to
Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

 

ba A Sy Cy A SS

 

 

2.4, Boanymmoe cygHo repeyaitea no KTy |
Opneme-iepenadH, opopmienanns B
cooTsetcTasn c [Ipnnomenvem Ne 2, a
KOMIVICKTADHA COrnacue CompoRnomATenbHon

__] TexuveckoH ZOKYMCHTAUER,

2.5, Tipazo coGcrsesuoctn Ha Boyan BOUyMHo?
cymHo onepexogur «x Tloxymatemo nocse
QOcTyNICHEA  JeHeEHEX cpeacra Ha
BETOTHA cer YuscTHHKA cOrmacuo MyNK'y
4.3, Hacraamero Jlorosopa # HogMHCAHBA EM
akTa MpPHOMA-Nepenay Kaxtord BOWyIDHOTO
cyan,

 

 
 

Case 1:18-cv-05676-PGG Document 40-4” Filed 03/20/19 Page 98 of 221

 

 

AR 0347

(3. GENERAL PROVISIONS =
3.1 This Agreement, including Attachments
to it, constitutes the entire agreement, which
cancels and prevails over any previous
understandings, agreements or decisions,
whether oral or written, between the Parties
with respect to the subject matter of the
Aircraft.

Attachments to this: Agreement are its
el part and have cqual lepal effect with

a re ce

3.2 All a and conditions ‘of this
Agreement are binding on and are applied to
the Partics, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
‘under mutual consent between the Parties.

3.3. Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties. Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shal] be considered as
invalid and illegal, Non-agreed assignment of
whole or any part of rights under ‘this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expreasly submitted in
written by other Parties.

ee ee

3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic. of
Uzbekistan and shall be valid till fill
performing the obligations by the Parties.

3.5 The Parties have agreed that all
correspondence under this Agreement shall be
made in Russian and English.

 

rs ee ee

— ee

—— es ae ae

_| BoTHOre

a ey A a ee ee

 

become ee -_—- =—. =

oe

| ae OBIE I NoOIOKEANA

3.1. Hecrosumitt | cerceenl BRUOURR
‘TIpwiokeHBe K HeMy, Npencrannrer cofofi
DOMHOE COTMAIMeHHe, KOTOPOS OTMEHECT Hy
Dpesainpyer fel BCeEMH penny meMn
AOTOROPCHHOCTAMH,  COIrEICRHAMH = Wi
PCMICHHAMH, YCTHRIMH HM MACKMeHHEMH,
Memay (TOPOHEMH OTHOCHTeBHO mpeaMeta
HaCTORINETO Hloropopa.
(ipnnoxenuag x wHacrommemy loronopy
SHIMIOTCR efO HeOTReEMMeMOH wACTHIO 6H
EMCIOT OMHHAKOBYIO C HAM rlOpHatiecKyro

—ir — a_i en = 4

32 Bee  nonowenms 8 yonosHa
Hectonmero JIoronopa wMetoT oGsgeTemniti
xapakTep H NpyMeHAIOTCA MO OTHOMMEHEIO K
Cropouan, rx COOTHETCTBYIOWUHM
MpabolIPCOMHHKAM HTH SIHI{aM, KOTOPHIM 510
BIAEMHOMY cOriaconannio Mexy CroporeMn |
MOTyT Opts DepeAAHE? HX COOTBETCTByIOMHe
Upana W/W OORSATETACTHA. |

ca ee ee

3.3 Ha Tipogsmen, an Floxynatens, nu
Yuaernux He MOryT DepejgssaTs DOHOCTEO
NH 4acTHTHO mpasa H OGd3aTenScTaa no
HACTORIREMY’ Ajorosopy - 6e3
HpeywapHTemBHore HACLMeHHOTO cornecna
apyTux Cropow. Tlepenata nmpan 4H
o6azaTencta, CcCylMeCTBAchHas c
HapyMenvem yoroBuli HAcToamero Jorosopn, :
fhrpusuacica He gelicreHrensHo a He
RBMeome «=©6 fopHnutecKoHh cum. He
cormecopanHag, He JAI TAHMPOnAAHAN
“Tepemaua BCCX LWIA KaKOR-sTHOo tacTH Npas no
Bactoamemy Jlorosopy He ocsoGonaet
nepeamouryio Cropory of ofmeremcra no
Hactommemy  floropopy, ccm Taxoc!
ocboboxaenwe oT oGmiarentcts we Guo;
SBHAM OGpa30M 5B nHCAMeHHOR Gopme

npeaccranzeno apyrHun CroponaMa,

3.4. Hactroznpl Jloropop scryneet 5 cany
© MOMeHTa ero noguicanna Croporami #
PETHCTpANHH B YNOATHOMOTEHELIX opraHax
Pecry$anex YsGexmcmin # actcraver 4-0
BRINOMACHHS o§mares-cta
Cropoxanx.

cm ee re ce -4

3.5 CTopomn: pAOL k cornametine, yo
oxymerrooboper m0 HCDOTRCHHIO
.| Croposasm yenosrit nactosuerao Jforosopa
cOCTARIACTCA HA pycckomM mH anrapiiccon

 

ee me ee

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 99 of 221

 

AR 0348

 

3.6 This Agreement and its Attachroents,
being its integral part, are executed in Russian
and English in three counterparts, having equal
legal effect, one counterpart for each Party. In
the case of any discrepancies between texts in
Russian and English the text in Russian shal!
prevail.

ie

 

3.7 Amendments, addendums to this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Parties and registered
eecording to the paragraph 3.4 of this
Agreement.

_—- meeting

3.8 Participant's obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

fm eam cee mi = eer ne mmr “una

3.9 Purchaser has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Participant.

es i eee ee ee oe ee

3.10 Purchaser's obligation to accept aircraft
delivery in condition “es is, where is” shall be
conditional on satisfaction its preliminary
conditions with Seller and Participant.

3.11 Participant hes agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

-F re ae cm ee ee, a

3.6 Hacrosmnii Jororop rx Nprroxenns x
HeMy, a@BNKIOUIRCCR cro |6HeoTheMneMol
YACTEIO, COCTARI€HA] mA pyccKOM H
RHISRHCKOM AILIKAX B TpeX JGeMILIGpEX,
HMCLODIX OFHHEKOBYIO MOpHTGecKy10 cHIY,
TO ONHOMY SIGeNMIEpy ms meno As
Cropex. B cmyvae patuornaceit memay
PyccKHM A ARMIACKHM HOHKOM, TeXCT HA
PYCCKOM A3BIKE HMOCT pelmyniccrsciyi

bere ee oA eS Oe Ss ae otf

3.7 Wamencuns, AOvONKeaBA kK
HacToumemy Jlorosopy Gyayt oefictantensini
TOABKO B TOM GIYYHE, EC COCTARIICHH #
DECBMCHHOH «=©6 jopue)=—ss&Rti«éMTOOATC AAD
NOWHOMOVHEIMA © TIPCICTARHTeENSMH = BCEX
CTOpon H-JapericTpHpoRsHES B COOTBETCTBHH
¢ nyuxtos 3.4. uncrommero Horonopa. |

 

3.8 OGsgatenscrso YuacrHHka mocTankTe
ROSRYUTHOS cy Ho obycnonneno
BEDIONACHHEM ero NpeuBapATeMBBoH
| Roronopenuocra c Tloxynerency,

3.9 Hlogynarem cormamlaeTca
HpennpHesTh KOMMepuecKH oGocHOBaRHEIC
yormea gin oGecneienHg  BLITIONECHHR
npemapaTeBEon ROToBOpeNHOCTH c
| YABCTHAROM,
3.10 Ofssarenscrao Tloxynarena optus
HOCTaBKY BOSAYIAOTO cyfHa B COCTOAHHH
«Kak CTL, rye ects» ofyenosnenc

BETIONHCHHCM eto = peypaprrenpaofi
JOTonopeHHocTH c Elponanuom “
‘YSRCTHAROM,_

eS |. ee -

 

3.11 Yoacruux cornmamactca opexupHnaTs
KOMMepteckH oOOOCHOBAHEMe yOWt sUia
oGecheveHHa BLNOnReEHA NpessapHTenbuck
Rorosoptanocny ¢ [loxymarenes,

 

4. PRICE AND PAYMENT ORDER

 

4.1 Price of aircraft in total is indicated in
Attachments No. | of this Agreement and shall
be transferred to the currency account of the
Participant under terms of this Agreement.

 

ee a ee ed

4.2 Price of aircraft is the following: A-310
MSN 706 -- 2,000,000.00 US dollars:

| —4

 

4. BRIKYTIHAS WEHA HW TOPAXOK EF
ORNATE

4.1 Baacynnaa mena 38 poanymmoe cyzHo
A Renom yra3sHa Bs [punoxenne Nel
HacToamero floroscpa #& gomKHa OnmTb
TIepeacacHA Ba BWOOTELIA cuer YarcrHuka 8
COOTRETCIBBH ¢ YCNOBENMH HacToOmmero

LROTOBOPR

42 Bumynnaq uexa wowyinora cysHA
cocrapmeT: A-3]0 sanonckoHh No 706 -

 

+ and

 

 

—— — ae om ee eee | Of

 

2 000 000 noznapos CIA;

sarge

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 100 of 221

 

 

AR 0349

pte

4.3. In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the
Republic -of Uzbekistan and afler becoming
effective under paragraph 3.4, the Payer shall

 

 

| make inspection of aircraft and signs the acts

of technica! inspection of aircrafi. During 10
business days Payer shall make 100% direct

the NAC “Uzbekistan Airways”.

 

tb

4.4 Net amount of payne for aircraft
shall be transferred to the currency account of
the Participant in US Dollars.

ae a ee te

4.5 Puschaser shall Pear Participant
for any expenses related to assessment and
expertise of assessment of aircraft in amount

of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of
customs valuation on the date of payment.

advance payment to the currency account of.

3655 US dollars as well as amount for payment,

,fyamapun.

=e

ee ee i i

43 Bo coorsercrszk c nonomeHnsm
wacrosigero Jiorosopa, noche mopiucasus
CToponamnt HACTOALEETO
PperucTpallha cro B YNONAOMOYCHHEI oprasiax
Pecny6muxu YaGexncran 4, mocio

BCTYILIcHUR JloroBopa B CHITY B COOTBETCTREH |

ce 7.3.4., Tloxynetem npowss0ant ocmotp
BOWYWHOTO cyqHa H nojnHchRatr AKT
TCXHHYECKONO OCMOTPA BOILYNTHOTS cys,
B TeyeHHe 10 paGovwnx mie, ¢ mate
NOANHCEHHR yARHOTO AkTa, Ocymecta1HeT
100% mpegzonnaty 5 BAZe NpaMoro maaTema
Ha BamorHet cucr HAK «¥s3Gexucron xano

 

44 Uneraq cymma swKynCro miaTese 308
BOSAyIUHOS CyHO ACTA GEITE nepeBerzena 8
Alonmpax CUIA wna GaxxosceHf coer
Yuactunxa, _ ;

4.5. Tloxynarem, so3memact "Yuncrenaxy
PACKOOL YoactHHka, CBAIAHHEIE C OCHKOR 4
SECHEPTHION. OUEHKA BOMIVIIHEIX cyQOR A

on im

pasmepe 3 462,07 xomnapos CHITA, a Tatoxe |

cyMMy Mo oOnnaTe TaMomMeHHLIX Mpoueryp Ha
Teppatopaa Pecny6nuxn YsGexnctan 5
paxwepe 0,1% of TamomeHHOR cromMocTH Ha
ACH} OMMAaTEI.

 

eae te

46 Date of moncy receiving on the
currency account of the Participant shell be
| considered as date of payment.

| 5. SELLER'S OBLIGATIONS

| § OBAIATEABCTBA mpos

“noctytuicea

4.6. Jisroh  onsara
ACHCAHE cpeacis
BUDOTHLIM CieT YUACTHHKA.

5.1 Mponesen oGasyetes con
Perens HacToaTuero Torosopa.

 

5.1 Seller undertakes to make registration
(et this Agreement.

6. PURCHASER'S RIGHTS AND

| OBLIGATIONS

6.1 Purchaser or its representatives shall

have the right for “preliminary inspection” of
aircraft before inspection of its technical
condition and before date of Delivery to
confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

See em

6.2
Purchaser shal! have the right for its own
account to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection

 

After execution of this Agreement

one =

 

|shali_be performed during 10 days from the |

6. IPABA H OBS3ATEJILCTBA
HOKYTIATETA
6.1 Tlokynaren wom ero mpeqcrasaTesn
HMCIOT NpakO MpOHIBectTA "OpeApApHTCNBHSIT
CCMOTp” BO3INYINHOTO cyqua 20 Dposeserna
HHCNCKULMM CTO TEXHHYCCKOTO COCTORHHA EB 0
qatts [Tlocrasxn, wwo6tl nozTBepmit
cofmorenne OecnpepLiBxoro § BEMIOAHCHHS
peraemezTos 0  XpAHeHMO BosyorHOro
| cya He MOMenT TlocTapkH.

6.2 flocne monnmcayna #AacTrommero
Horonopa, Moxynarent: 3a cpod cuer nweerT
Upaso DPOMIBSCTH HECHEKUHIO TexHHueckore
COCTOAHHA BOIAYIHOFO cy1HA Ha MONCHT
BH go cates [octapra, qroGe yGemATeca,
STO | «6BOWAYMHOe §=6CYaHO §©.COOTRETCTBYeT
yexosusm Tlocramar. Taxaa @ucnerigin

 

weet

CYHTReTCA 8 86lata

Horosopa, |’

1

 

ed

 
 

Case 1:18-cv-05676-PGG Document 40-4 “Filed 03/20/19 Page 101 of 221

AR 0350

 

(date end in such place that shall be agreed by |
| the Participant and Purchaser.

Inspection shall include:

1. physical inspection of technical
documentation of aircraft:

2. physical inspection of aircraft:

(os) ‘performing full video-inspection by
baroscopic {A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine ag well as full;

(b} engines starting in accordance with
relevant maintenance manual;

(c) aircraft checking on presence of
structural repairs and compliance of
these repairs with Manvfacturer’s

 

‘Gyaet uporeyeua p revenue 10 amok c
MOMCEHTA HB TOM MOCTe, KOTOPLIC COrmacyioT
Yaactank 4 Moxynaremn.

Mincrexusia 200aca Bxovats:

1. Oeureckyio macnexuMO TecTiecKot
AORYMCHTAIME HA BOSMYHIBOS CyRO;

2. <¢H3HMeCKyO BUCHeEO BOyOHECrO

cyana:

(@) = BaINmOmHCARe nomol BHAIEO-
-ACHeRIHH Gapockonom (A)
KOMMpeCCOpOB HHIKOTO HB BEICOKOro
HawiesHs H (B) 30mm TypOHAH
ABHTATeCH;

(b) BeINOnseuRe SATTyCKOB Aeuratecit op
COOTBCICTEHE c DPEMeEHMEDM
pykOnOACcTaOM 0 ‘TeXHHYECKOMy

(c) MpoOBepky BoamyimHorO cyaua Ha
HARAAHC CIpPyYERTYPHLEX PeEMOHTOB H
COOTRCTCTBNC YEATARHLIX penonTos
Pyxosojicrsy 3rOTORHTeNA 8610

 

 

 

manual on structural repairs or CIPYKTYpHaim peMoHTam HIM

Manufacturer’s recommendations, as PekOMCHZANHNM W3FOTOBHTeNS, aK

applicable; _HpEMCHEMO; a
63 If results of inspection are unsatisfied, | 6.3 TIpx HCYACANCTBOPMTONBHEIX

then Purchaser on its own and sole discretion
during ten (10) days shall make decision and
notify the Seller about the fact that Purchaser
will not purchase aircraft and cancels this

Agreement.

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claims and losses resulted from death or body
injury of some representative or employee of
Purchaser in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

ee ce ees ce sey

{aactosnprl Zorosop.

peayisTaTaX KRCTCRIEA, HO elHEOMTHOMY
HCKMOYVRTENEHOMY pemenHo [Toxynarens,
Tloxynatem reer pecats (10) pafownx quell
iia «sTipHRSTAa §«6penieHta =H HIOBeLTCHHA
Tiponenua o rom, Tro Tlorynatem we Gyzet
HORYNaTS KOATYMHOe CYRHO w MNpepamnseT

a

64 Tioxynarem: soimecrar u  6yaet
NOAIepxnBaTh ocnobomncHHe Yuactunka, ero
AMpeKTOpoR, pykosomATench, paboTHHxon,
AreHTos H CYGHOMPARYBKOR OT BOEX HCKOB it
HOTeph, BOIHHETIBX WI-38 CMEPTE BAH TPABME
EAKOTO-EOO Npencrannrena ana pabotimka
Tloxynavena 8 cCBS3H ¢ <-aeHN-2HGo
OMOHCTPAUHORHEDM nostetom me
HHCHemuMeH ROGAYUHOFO cyAHe, COrnacno
‘manHOMy Jloropopy, ci TOMEWO On He
BhizaNEY «=6rpySolt «=6neSpexuocTuo «= HEH
HamMepenHolt XanaTHOCTHO YTACTHHKA.

 

ee ES,

65 Purchaser shall make payment in
amount of aircraft price as well as penalties (if
any) in order and in form provided for in
paragraphs 4,3 and 11.3 of this Agreement.

 

65 f[loxynetem opoussogar onnery 8
PAIMEPe BLIXYTKOIS mMIATeKa 3A BOIRyMACe
CyYHHO, A TaIOKRe CHH, B Gnyuse HX
BOSHHMHOBCHAS, B DOpaake # B CpoKH,
Dpesycmotpeniinie oyaKrama 4.3 Hu 1),3

 

 

sactoamero Jlorosopa.

 

 
 

Case 1:18-cv-05676-PGG Document40-4° Filed 03/20/19 Page 102 of 221

AR 0351

 

‘chinchieietidadataainad tei tae ee ee |

6.6 Purchaser shall reimburse the expenses
of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days
from the moment of invoice receiving.

ae -- mee oe as

6.7 Purchaser shall make acceptance of

this Agreement. Results of acceptance-transfer
of aircraft shall be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser. .

68 Purchaser shall bear ell risks of lass,
damage, technical condition and completeness
of aircraft upon transferring the aircraft to the
possession of Purchaser.

——

 

6.9 pieiaes shall in its own account
obtain official permissions, perform all
customs formalities needed for aircraft import
to the Purchaser's country,

7. RIGHTS AND OBLIGATIONS (
LRARTICIRANT

7.1 Before signing this Roeonee the
Participant together with Purchaser shall make
preliminary inspection of aircraft.

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

a ee ea

7.3 Participant shall agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircreft es well as
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
' importation.

ee reer eter rib

74 Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies

 

EHoropopa, |

aircraft and its technical documentation under ;

te ere mite, 7 sen oe

ee © — ee Oe

ba ce ee SG ——

: :_— + |

——sa

| found by Purchaser during technical inspection | mezocrarxos BiiapnettHiix Tlokynetenem 2 }

— ae

 

6.6 Tloxynatens soimempet a teterue 10
(necaTa) paSouHK mei c MoMeHTa DonysenHA
SHCTABACHBEIX CueTOB pacxoali Yyacranka,
YRASAHHEIE =B slyuxTe «64.5. HacTosTuero

6.7 Tloxymarens, na yCIOBBSX HacTOsMmero
Moropopa = ocylvecranser mpueuky
BORYLUHOTG CyYAna H ero TexHHYecKofi
AOkyMcHTanuE, PesymsTaTel npHema-Deperadn
BOIAYIIHOTO cyna Odopscraorea
AByCTOponHuM Akrom M[pwema-nepenayn,
Hopnucaiittes YaacTauKom # Tloxynatenem.

6.8 Tloxvnatem neclr pce pucke yrpatul,
NOSPOKGCHBR, TEXHAYECKOTO COCTOSHHA #
KOMILI€KTHOCTH BOUXYIINOPO Cyaa C MOMCHTA
Tepexoja BoalyaHore cynHa B coGcrBeAHOCTS
Hoxynetens.

a er _ q

6.9 [okynarett 3a cao cueT nonyyaet
ODHIARLALIG paspemewus, BLIIONHRET Bce
TAMOMCHHLIC PopMatsnocTa, HeoGxomupe
HJ 88038 HOMYMHOTO CyqHa B CTpaHy
| Mloxynarera.

7, TTPABA H OBS3ATETHCTBA
YUACT OTOBOPA

7.10 Yarersue copmectyo c [loxynarerem
gO MOMeHTA nOguncaHMa sacTosmmero
Moresopa Mporssetét ocmMoTp BOSRyDHOrO

ee

7.2 YascTHuK cornacyet c [oxynarenen
AaTy HW BpeMa DpOBeIeRKR NpenCTABHTe-LiMA
Tloxynarena = WHCTeKuHH TeXRidecKoro
COCTOAHHA ROWAYUHOTO CYHHa, A TakKe
oxamer concictske B ci NpopencHun 6
| revenue 10 nocnexyionmx anea.

7.3 Yueerume cornacyer c Tloxynatenem
Zery Ticcrapxy so3myuiitoro cymHaA oH,
nepezact Tlokynereuo BOowIyOINos cyaHO c
opopmuienmem Axa IpHema-lepeqaqs na
BOSMYINHDe cyqHO, B THloke wmepenacr
COMPOBOANTEALIHY1O TeAHITGECKYIO
ROKYMCHTALMIO H HEKIe AOKYMCHTM, & TAIOKE
AOkyMeHTEL, HeoGxogzuMne Eloxynatemo ana
TaMOKeHHOR OwNCTKH peruerpanun |
| BOITYWHONO CYMHABCTpARe BBOSA.

7.4 Yuacrswe umeet geerrs (10) pabonn
auch, ¢ MOMCHTA NpezbaBneuun Tloxynarenem
DECLMCHHOTO 3ANEICHHA, VIN PACCMOTPEHAR

 

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 103 of 221

 

AR 0352

of aircraft and giving notification to Purchaser |

about its decision cither (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and terminate
this Agreement,

 

7.5 Pasticipant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

ae errr ee

[Xoge TexHHYCCKOH HACKeKIMH BOanyEIEOrG

| Upepaars KacToxmel Horopop. __

 

 

wee ttm

cyAHa 4 M3BeIeHRs Toxynatens 0 pHESTOM
pemecnnat = Yaactuuka: (a) ycTpaHit
BRABICHARIE HEAOCTETKH 3a cyeT YorcTHHKA;
wa (b) ofxvonaTs tpefosanHe no
YCTPAHEHHIO BRINBICHHEIX HEAOCTATKOR HTH

7.5  Yuactawk ycrpamrr  eqoctatnn,
BLLTBRCHH BIC Tloxynatenem 8B xoae
TeEXHBWCKOH HACKER BOAtyIInerO cyqua
Nps ¢fo nepenete B Tesenne 20 (npanuaTH)
KANCHAAPABIX WAC.

 

 

7.6 Participant shall provide performing of
all formalities {including customs procedures),
set for aircraft export from the country of
Seller.

: ee re a eee a

7.7 ‘Participant shall inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan.

1 Se ere eee

 

 

7.8 Participant shall indemnify and hold
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from any
claims end losses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unleas they are caused
by gross acgligence or willful carelessness of
Purchaser.

&. TERMS AND DATES OF
| TRANSFERRING _

8.1 Transfer of aircraft shall be performed
by Participant on. the terms “FCA
Intemational airport Tashkent", Republic of
Uzbekistan in accordance with “Incoterms:
| 2010”

- ee

 

ee on i

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant and Purchaser shall be considered
.as date of aircraft transfer,

83 Act of acceptance-transfer of aircraft

Lacex qopmansHoctell (Bp

| BO3AYTBBIX CYAOB _

-| ocymectanena YascTHHKOM HB yChOBHAX

4 Hoxynatens, _

 

 

shall be signed by Participant and Purchaser

7.6 Yascruk ofcctesnr mumonnenne
TOM ‘dace
TAMOXCHALIX MpOLeyyp), YCTAHOANCEHEIK NpK
BBIEOJE §=BOINYMIHOTO §=Cyna 43 CTpaltht
Oponasna. | ee

7.7 Yasacroux sp 4x guessol cpox

THCEMeHHO =»©6yBegom@nmtT = o-«ddilokymaTeng =o
perucipaya  Hacroamero Jfomsopa 2B
YHOMHOMOFEHHED  opragax Pecny6micn
YaGenncray, |

7.8 Yaacruwx sosmectur un 6yger
nonaepmHBaTs ocsoGomnenHe [loxynarens,
ero AHpekTopos, pykosognresich, paborHnKon,
arcetos H CyGNOAPANTAKOR OT BCEX AcKOR
DOTeph, BOIHHAIMNHX H3-48 CMCPTH HE Tpaasol
kakoro-anfio tmpeacranatens ma paforanxa
Yuactuaka 5B cBmB c xkaxuM-AHGo
JeMOHCTpaHOHHEIM Tomerom numa
HHCHeRMeR BOIMYMtHOTO cyAna cornEcHo
nanHomy jloronopy, ecnH TOEXO OHH He
paonagi = «6orpyGoi xuecSpexnocmio HAH
| HaMepeHHol xangTHOCTHIO [okynarena. _

8. YCOBAA HW CPOKH DEPEQATH

8.1.  Tlepegasa snoaqyummoro cyqna 6yner

«FCA - Mesuiyesponnnt asponopr
aTamxerm, PecnyGmaxa Ysa6exncran, 6B
cooTsercTauu c «Muxorepmc-201 0».

82 ero nepenaui soaqymHaro cyna
CUHTRCTCR JeTa NoRMHCAnHS AKT opnema-
aepenavh opelcTanrrenama Yuacrawxa 4

83 AxtT upHéme-nepenagH soanymHore
cya momiMchiBasTca Yqacmauxom A

 

 

 

 
 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 104 of 221

 

AR 0353

RA |

 

po any oe —— os

 

 

 

|... AND COMPANY "RUSAVIAINVEST”_ |

AGREEMENT Na 2 JOYOBOP Nx”
ON SALE-PURCHASE KYTUIN-TIPONAXH
— _OF AIRCRAFT _.. BO3ZYITHOFO CYAHA .
____ _BETWEEN | __ “ MPOKTY :
STATE COMMITTEE TOCYJAPCTBEHHBIM KOMHTETOM
OF THE REPUBLIC OF UZBEKISTAN PECITYBIIMKM Y3BEKHCTAH 110
FOR PRIVATIZATION, NIPHBATHSAUHH,
DEMONOPOLIZATION AND HEMOHOTOJIM3ALMH H PASBHTHIO
|... DEVELOPMENT OF COMPETITION _ | KOHKYPEHUMH

| HKOMMTAHVER «PYCABRAHHBECT? _ |

 

 

 

THE PRESENT AGREEMENT of sale-pur-
chase of aircraft (hereinafter - “Agreement")
is executed in Tashkent between:

WITH PARTICIPATION I ____C YGACTHEM _
OF THE NATIONAL AIRCOMPANY HAUMCOHATBHOW ABHAKOMITAHHK |
OF THE REPUBLIC OF UZBEKISTAN PECHIYBHMKU Y3BEKUCTAH

|___ “UZBEKISTAN AIRWAYS" eV3BEKMCTOH XABO AYIUIAPH» ___|

Tashkentcity 7.2016) | Tamer a0

HACTOAWHA JOFOBOP xynan-uporzaxn
BOIAyUHOTO cymHAa (Aance - «lorosop»)
3ARDOGEH BT. TalikenTe Mesy:

 

STATE COMMITTEE OF THE
REPUBLIC OF UZBEKISTAN FOR
PRIVATIZATION,
DEMONOPOLIZATION AND

DEVELOPMENT OF COMPETITION
(hereinafter - “Seller”)}, having its: legal
address at 55, Uzbekistan avenue, Tashkent,
100003, Republic of Uzbekistan, represented
by the First Deputy Chaiman §.X.Gafarov,
acting under Statute and Order No, 174k-LS
dated 04.12.2014,

company “RUSAVIAINVEST” Ltd
(hereinafter - “Purchaser”), having its legal
address at 25, §" Soviet side street,
Shcheikovo, Moscow, 1411/00 Russie,
represented by the Director General
AK.Vorobyey, acting under Statute,

 

Neb TAK-AIC;,

 

with participation of the NATIONAL
AIRCOMPANY OF THE REPUBLIC OF
UZBEKISTAN “UZBEKISTAN
AIRWAYS” (hereinafter - “Participsnt”),
having its legal address at 4], Amir Temur
avenue, Tashkent 100060, Republic. of
Uzbekistan, represented by the Director
General V.N.Tyan, acting under Statute

 

Collectively hereinafter they are named as

 

 

“Parties” and individually as “Party”

FOCYHAPCTBEHRHLIM KOMHTETOM
PECHYBJIMKH =Y3BEKHCTAH 110
TPHSATH3ANBE,

FEMOHOUOJIB3ZAUME  PAIBHTHIO
KORKYPEHDHE (aanee - «IIpozancu),
MMCOTTHM lopHnWyecKH agpec: [00003,
PecryGunxa 4 Ya0erucran, r. Tame,
upocnext YsGexucranckal, 55, 8 Ante
Teprora JAMeCTHTENT Tipencenstens
C.XJapaposa, xefictayionjero Ha OCHORAHHH
Monoxenia # npaxaza or 04.12.2014r.,

komnanuels OOO «PYCABBAHHBECT»
(manee - 2 cTToxynatensy), = AMenouch
lopHysyeckH agpec: 141100 Poccns, 5.
Moceraa, Uemcona, 1-4 Coretcxali nepeynor,
25, B «muue Tenepamnora smpextopa
Bopobpipa AK, aeficrayomero Ha
OcHoRaHHY Y¥cTana;

c yuactHe HALMOBAJIEHOR
ABHAKOMUAHHH PECHYERIMKH

Y3BEKHCTAH «O'ZBEKISTON HAVO
YO'LLARD (mance - = «¥aacrume),
Mwcome =ypHmraecknit anpec: 100060,
PeenyGauxa YsGexncran, r. Tanmxent,
tpoctent AmEpa Temypa, 4], 5 mie
Tenepansuero . gapexropa Tana  B.H.,
aclicrayomerc Ha ocHOBaRHN YcraBa. 4

Bee smecre amchyemmice kax «Croponn

 

KAKNAE TO OTLeMHOCTE «CropoHay.

 
 

te be

Case 1:18-cv-05676-PGG Document#0=4—Filed 03/20/19 Page 105 of 221

 

 

AR 0354

eee — -

HEREBY IT IS AGREED the following:

je re | gE a

 

1. __ DEFINITIONS AND TREIR
INTERPRETATION

Act of assessment of the technical condition
of aircraft means document, presenting the
results of mutual asyessmment of actual technical
condition and completeness of aircraft through
its inspection and confirmation by signatures
of representatives of the Participant and the
Purchaser

 

 

Act of acceptance-transfer of aircraft
(hereinafter - “Act of acceptance-trensfer”)
means document evidencing the fect of
acceptance and transfer of aircraft and being
the integral part of this Agreement, confirmed
by signatures of representatives of the
Participant and the Purchaser (Attachment No.
Alrcraft means description of aircraft,
including individual references to all engines,
parts and documentation on aircraft, listed in
Attachments No. 3

pe np

 

Tecords, manuals and other documents, to this
Agreement, and all addendums, renewals and
amendments made on them before transferring
the aircraft to Purchaser.

 

bar ee oe —_

Bustaess Day means any day othes hen se a
Saturday, Sunday or holidays, on which banks
are opened for business in all cities, mentioned
inthis Agreement. __

Delivery means transfer of title on aircraft
from Pasticipant to Purchaser under this
‘Agreement,

Aircraft condition at delivery “as is, where
9” means technical condition of aircraft, at the
moment of its Delivery.

 

 

ee

Delivery date means the day, which is
Business Day and on which the aircrafi
| delivery occurs, _

 

{ COTVIAUTEHHE 0 crezyronen:

| HHTEPMPETAUAR

ee

_| Doxynateng. (Tipanoxenne Ne 2)

Aircraft ‘docuientaHon & means ns all log books,

{ nepenawy BoIZyMHOTO cyaHa Tloxynate-tio.
ee ee

—

LE TCXRBYECKDS COCTOAHHE BOSAyWROTO cyqHa

| nocrasxa poxaymmoro cya.

one ee ay

BACT OALIMM JOCTHIHYTO

1. ONPEIEVIEHHA HX

AKT TexHWIccKora cemoTpa so3aymHora
cyaha -- JOXyMCHT, Ocpanaomu pery wTaTEI

coumecrHon OUSHKH aaTHyeckom
TCXHHUCEKONO COCTORHHA H KOMMMIEKTHOCTH
| BO3AyWIHOrO cyanea nyTem ero
HHCNekTMpOBAHUA H NOATHC PACHA

DOM upewctasurenel Yoacrnuca «
| Floxynuteas.

ART RpHema-mepesaut neliymEoro Gael
(aazec no texcty Jlorosopa — «AKT mpuema-
mepenaumm) - AOKYMCRT, coATBepHmaount
art mpHeMa H Wepesata BoIAyuTAOrS cyaHa,
seistO Win ica HeoTeesciemon SBCTEHO |
Ractoxutero JJorosopa, noqTeepanennnlfl |’
HogmHcaMnH mnpepcrannrench Yosectunka u

Boazymnoe cyqo §=—s on ACaHHe BOSaVINEOTO
CYAHA, BKMNOUA OTOCNLHBME CCLUIKH HA BCE

WSHTaTesH, YCTH HH AOKYMERTAUIIO no
BOSTYUOMy  CyZHY,  yKAIaHHOMY
| Upanonxestaa Ne 3

 

JoxymesTanas 10 moatymeosty a! sce
Sopropiile xcyPAATLL, JaNHCH NO BOITYLEROMY
CYHHY, PYROBOACTBA B ApyTHe MORYMeBTEI, K
RacTosujemy Jjorosopy, w Bce zOnomenns,
OGHOBICHHA BH 3EMCHH, CACIARHBIC 10 HEM 20
}
PaGo wnt nenp — m0G0H zeus, Kpome cyGGoTH
HNH BCCKpSCCHBA, mHGo0 UpaaqAmxKon, Ha
koTophri Gaus orxparrs 19 Gaskeca BO BCex
| TOPOMAX, YRASAHHEIX B BacToRUteN Horopope, _|

Tloctaska - nepemica npasa coScraenHoctH
Re BOtAyUHOe cymio or Yaactuaka k

 

Noxyneremo cornacno HacTorIemy
dlorozopy. os 1
Cocrosnme sosnyomore) 3 cyzHa = =6onpy
nOcTaBKe «KAK CTL, Tae ect -

be Moment Nocrasry

 

lata mocTapke - jata, KoTopaa sauiaeTca
peGowwM HEM HB HB KOTOpy1O NpORCKOAHT

 

 

 
 

Case 1:18-cv-05676-PGG Document40-4~ Filed 03/20/19 Page 106 of 221

 

 

AR 0355

 

 

[Partial aircraft ioss means partial damages of

aircraft which are not the causes of total
nircraft loss,

| Sale Documents include this Agreement, Act

of sacceptance-transfer of aircraft and any
written document, agreed by the Parties and
amended or added any of above mentioned

 

documents of this Agreement.
2 AGREEMENTS . =
2.1 According to the resolution of the|

Interdepartmental Commission on considering
the matters and preparing the conclusions
regarding write-off of fixed assets of the
National Aircompany “Uzbekistan Airways”
(Protocol No. 90 dated 18.06.2015) and Order
of the President of the Republic of Uzbekistan
No, R-4502 dated 14.07.2015, the Seller and
Participant shall transfer aircraft A-310 MSN
706 to the possession of Purchaser under
Attachments No. 1, being the integral part of
this Agreement, in condition “as is, where is”,
Purchaser shall pay its price and accept it in
accordance with the terms and in onder,
provided for by this Agreement.

12, JIPE BOPA'

Gacminaa NOvepx BOMYMBOTS cyqHA -
YACTHIMe NOBPCANCHHA BOARYIMEVTO CYARE,
KOTOpic HC aBLuOTCS- OpwTHHo nomoek

| YTpaTH! BOyEOHOrO cyAAA.

HoxymesTes no nponmee - BKTOTAIOT B ceGH
HacTomiges Jlorosop, ART mpHéma-nepenaqu
BoInyINHOTO cytHa, H moGoe DHCENCHHOS
cormaiticHHe, cormacopansoe CroposamH,
HIMCHAIOIee BNE NononHmomec mofo nz
BLIMCYRAIAEALIX JOXYMCATOR HACTOMNEro
Horozapa.

2.1 BB coorsevcrema ¢ 2aRMmOTeHHEN
Mexnezomcracanon KOMHCCER n0
PECCMOTPCHO BODpOCOB fA DoproropKe
SaKnOTeHH o coucasHH ¢ Gananca HAK
«YaGesicron xeso fymapim oCHOBHEIX
cpeacts (uporaxon or 18.06.2015r Ne 90),
Pacnopmecnueam § [Ipeangenta

VYaGexnctay oot 14,072015r Ne P-4502,
TIpogesen on 3 Yqactic 8 nepenmior 6
coGersennocr: loxynatemo  soaqymHoec
cymio A-310 3aponcxoH Ne 706 cormacno
Tipanoatenno Jal, SBUIEFOWEMYCR
HeoTBeeMon FRCTEIO BecToulero
Acropopa, 5 coctosHHH «Kak ecTe, re ectby,
a Toxkynates npRimnacr ¢ro 8 COOTBCTCTBHA
© YCIOSHAMH H TOpankom, NpesycmoTpenyem:
peerosras Horopopom.

 

2.2 At the execution of this Agreement the
aircraft is the property of the Republic of
Uzbekistan, is not in any pledge, and there is

Bosayumice cyaHo Ha MOMeHT
See poenet HacTosmcro Jlorosopa aBmmetcr
coOctacknoctic Pecnyfinukn Yahequctan, ne

 

Agreement Seller shall transfer to Purchaser
upon Delivery the ttle on aircraft, free and
clear of any rights of third parties.

 

 

24 Aircraft shall be passed under act of |
acceptance-transfer, executed in accordance
with the Attachment No. 2, in completeness

ecconling to the accompanying technical

| documentation.
25 Title on aircraft shall be transferred to |

Purchaser upon receiving the money on
currency account of Participant and signing the
Act of acceptance-transfer for aircraft by it
under paragraph 4.3 of this Agreement.

 

no any encumbrance on it. HEXOAHTCA B SANOTe H HA BEND oTcyTcrayiot
bees o oret wae [ised wien mague-muGo OGpemenemeg.
2.3 Subject to the provisions of this]2.3  Cormacno cramsam HacTomiierc

Jiorceopa, TIpoganen nepeaatr Woxynareno
Opa f[loctasxe mpaso coficrsemmocta Ha
eee cyano, caoGomnoe wu HACTOe oT
| RAKEX-MHGO Hpk TPCTREX AA |
2.4. Bosaymeoe cyano nepenaErca mo axry
npueme-nepena, obopmnenmmt 3
cooTueTcrauA c JIpunomennem Ne 2, 2p]
KOMILIEKTANBA COrMBCRO CONpOBOZHTeIBHOR
|TeXRHYeCKOH OKYMEHTAQHH. =
2.5, Upapo cobctrsesuocta ua Ha BOIyETHoe
cyano nepexoqat & [ioxynatemo nocae
HOCTYNICHHA jJeHOHEIX cpRictB Ha
BaMOoTHM caer YUAcTHEEKA COrmacud MyHK'y
4.3, nactoamero Jlorozopa & NogAHCAHHA HM
AXTa IpHema-nepenai MRQOrG BoARyInHore
cyaHa.

 

 

 
 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 107 of 221

 

 

AR 0356

| cancels and prevails over any previous
] understandings, agreements or. decisions,

 

3-Gl PROVISIONS =

3.1 This Agreement, including Attachments
to it, constitutes the entire agreement, which

whether oral or written, between the Partics
with respect to the subject matter of the
Aircraft.

Attachments to this Agreement are its
integra] part and have equal legal effect with
it.

32 All” terms and conditions of this
Agreement are binding on and are applied to
the Parties, their relevant legal successors or
persons, to whom corresponding rights and/or
obligations of the Parties may be assigned
under mutual consent between the Parties,

ee ee ee

3.3 Neither Seller, nor Purchaser may
assign the rights and obligations under this
agreement in whole or partially without prior
written consent of other Parties, Assignment of
the rights and obligations, made with breach of
terms of this Agreement, shall be considered as
invalid and illegal. Non-agreed assignment of
whole or any part of rights under this
Agreement shall not discharge assigning Party
from obligations under this Agreement unless
such discharge was expressly submitted in
written by other Parties.

Pe
3.4 This Agreement shall become effective
upon its signing by the Parties and registration
in authorized bodies of the Republic of
Uzbekistan and shall be valid till full
performing the obligations by the Parties.

lL.
3.5 The Parties have agreed that ali
correspondence under this Agreement shall be
made in Russian and English.

 

 

| cuny.

— —p-

eee ame oe a

ee ee ee

3. OBIWIHE NOAOKERMA
3.1. Hacromun# florosop, scuomsa
Tiprnoxenma k Remy, Operctesazscr coGok
FlomHee COrtdmexue, KOTOpOS OTMeHACT F
mpenamapyeT Ha BCEMH DpeqeynIRME
ACTOBOPCHHOCTAMH,  cormaliteimewn = BAY |
penicHitaMH, yCTHEIMH HAH NHCBMCHHBIMH,
Meany CTOpOHaMH OTHOCHTeENBHO opexMera
BacTosmero ‘Gorosopa.
TipanoxcHan kK Hactosmemy Jloropopy
ABIM@OTCaA €fo HeorbemnemoH YACTEKH
HMEIOT O@HHEKOBYIO C HEM IOPHECKyIO

3.2 - Bee nonoxerma aA ycnonna
HacToRmero Jloronopa HucioT oOmarenbHnil
XAPSKTCP M MpHMeHMOTCH TO OTHOMeHHIO K
Ctopouax, XK COOTBETCTBYIONIM
MPABONpCeMHHKaM HH THWAM, KOTOPHM no
BISAMAOMY corfaconaiAro Mexxay Croponamit
MOoryT GaIT, nepeqalhl HX COOTBeTCTayIonMHe
L Tipana W/HsiH OFAATeALCTBA.

oe ee es eS es

3.3. Ha T]ponasen, sa Jloxynarem, Hu
YusctHHK He MOryT Tepea~aBseTs NOTHOCTLIO
WH WactWqHO mpaba Hu Ofis3aTeNEcTaa no
HECTOALIEMy’ loronopy Ges
NPCISSpHTeLROrO MHChNCHHOTO COrNACHA
mpyrex Ctopon. [lepemava mpas i
oGsaaTenbcts, ocyimecraicrnnaz c
HApyMcHHeN ycIOBHH HacTosmero Torosopa,
Mpwatectcr He jeitcramretbHOoH A He
BMelOuICn 6s }Opwaieckow = cist, «Ss He
cOrmacoBeHyan, Be 3AILTRHHPOBSAHAR
Hepes aCeXx Wn Kakoi-mHOo Tact Mpa Ne
nacrosmeny Jloropopy we ocrofommacr
‘nepenmouio Croposy oT ofsetemcTa no
HecTosmiemy  jlorosopy, ¢cly Taxoce
ocsoGomaesHe of. oGa3aTemscrs ne GnL10
SBHEIM oGpajom DHCLMeCHHOR opue

TpehocTaseHo ApyTHMH CTOPOHEMR.

3.4. Hacrommah Jloropop actynset wp cHny
© MOMCHTE ero mOptrucaina CroponamMe #
(PeTRCTpAuyA B YNOTHOMOWEHHEIX OpraHax
PecnyGams YaGeructan w aeficrsyer ao
ttomHore BEINONHCHBA oGs3aTeECTB

Cropovas. wee enced

—— ot

 

3.8  CyOposE! opH K cornaimewHo, ure
Roxymenrocbopor no HCHOJJHERHIO
Croponamm yelose uactoamero Jororcpa
COCTRRANCICN HA pyccKkoM 0 aHTaEicKom

 

 

ESbIKAX.

eee ee ee ee oe

 

 
 

 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 108 of 221

 

AR 0357

 

ee]

3.6 This Agreement and its Attachments,
being its integral part, are executed in Russian
and English in three counterparts, having equal
lega? effect, one counterpart for cach Party, In
the case of any discrepancies between texts in
Rusajan and English the text in Russian shall
prevail,

a ee ee Se a ei ey wl

3.7 Amendments, addendums io this
Agreement shall be only valid, if they are
executed in written, signed by authorized
representatives of the Partics and registered
according to the paragraph 3.4 of this
Agreement,

3.6 Hactomant Roronop a Mipwromenus x
HeMY, SAMMONNCCR ero HeoTeennemolt
WACTEIO, COCTABIEHRI Ha pyccKom 4
GRTABBCKOM AILIKAX BO Tpex sceMMApAx,
HMCWIREX OLHHBROBYIO LOPAITYeCKyIO CHI,
nO OfHOMy 3s3eMEINspy mia regoh a
Cropow. B ciytae paskornacatt mexay
PYCCKHM H aHTnufickM g3bIKOM, TeKCT Ha
PYCCKOM SQLIKe HMeeT NPCHMyIecTReHHy10
cEny,

ee ee nee ee aE OR EG of

3.7 Wamenerng, AONONHCHEA x
sactoamemy Porosopy Gynyt nclicrayrenbHel
TOIEEO B TOM CIryuae, eciH cocTaancHH B
nachMeanoh = =6qOopae = = ROATICARH
NONHOMOWHEIMH  TIpOICTABHTeNNMA = BCEX
Cropon # JaperHcTpHpobank: B COOTEeTCTAHH
c nynxtom 3.4, nacroamero Horonopa.

 

 

3.8 Participant's obligation to deliver
aircraft shall be conditional on satisfaction its
preliminary conditions with Purchaser.

3.9 Purchaser has agreed ito take
commercially reasonable efforts to perform
preliminary conditions with Participant.

A OO en ey ee emily ri as ee Se ae

3.10 Purchaser's obligation to accept aircraft
delivery in condition “as is, where is” shall be
conditional on satisfaction its preliminary
conditions with Seller and Participant.

 

in
3.11 Participant has agreed to take
commercially reasonable efforts to perform
preliminary conditions with Purchaser.

 

4. PRICE AND PA ER

 

4.1 Price of aircraft in total is indicated in
Attachments No. ! of this Agreement and shall

be transferred to the currency account of the
Participant under terms of this Agreement.

be A Ge tons ee ne

4.2 Price of aircraft is the following: A-310
MSN 706 -- 2,000,000.00 US dollars;

 

Fe FH PS em eS ae ——T

ee es ag ee pt ee SL

| Rorowopa,

 

3.8  Of€marensctao Yaacrauxa nocrasurs
BOSAYLTHOS cynHo o6ycnopnero
BLUIOSIHEHBEM ero Opexpaprrentyoh
Roronopennocra cTloxynerenem, |
3.9 Tlorynaren cormamaeTca
NpPCMNPRASTS KOMMEepGecKH oGocHOBARHLIC
youima wit abecnedenia 8 aLmomsenus
NpesapeTenEyoti OoropopéanocTa ¢
Yuacnmxom, a
3.10 O6sserenncrso Floxynateax opynats
HOCTABKY BOWYWHOTO cyiHa B COCTOXHHH
«KaK ¢CT, re ecten § abycnonneio
BRIIOIHEHZOM ero NPeABePATEMEBOR
Horopopeunocrs oc Tipomaayom 4
YSRCTWHROM,

 

aoa

3.11 Yuacruax cornamaectca npesipHnsts
EKOMMePYeCKH OOOCHORSREHIE yCANHA ann
ObecneVeHES BKMOTHCERA opesBapeTeHOn

| RoroboptwnocTn cTiokymarevem,

PHI OHAS DERA B NOPAEOR £8

4.1 Bumkynnag. wena 3a Boaqymnoe cynHo
B henom yeasana 8 [Ipanomenay Nel
Hacrommero Jlorosopa x fomene GENTE
Hepepeqcna a BAOTHE cyer Yoncrumns
COOTECTCTSHE © YCHOBRMANMH Hacronmcro

 

 

a ee a

4.2 Beirynuze ucka soalymore cymHa
cocrapainet: A-310 saponcxoh Ne 706 -

 

 

L__ — -—

2 000 000 noxz2epos CTIA;

ee ee ets

et ee ke

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 109 of 221

 

 

AR 0358

 

 

Pm

fice

‘4.6 Date of money receiving on the

| considered as date of payment.
| §. SELLER'S OBLIGATIONS __

 

4.3 In accordance with provisions of this
Agreement, after signing of it by the Parties,
registration in authorized bodies of the

Republic of Uzbekistan and after becoming

effective under paragraph 3.4, the Payer shall
make inspection of aircraft end signs the. acts
.of technical inspection of aircraft, During 10
business days Payer shall make 100% direct
advance payment to the currency account of
the NAC "Uzbekistan Airways”.

a

4.4 Net amount of payment for ‘sircraft
Shall be transferred to the currency account of
the Participant in US Dollars.

oe

4.5 Porchascr shall ee Participant

for any expenses related to assessment and
expertise of asseastnent of aircraft in amount
3655 US dollars as well as amount for payment
of custom procedures within the territory of the
Republic of Uzbekistan in amount of 0,1% of

‘customs valuation on the date of payment.

7 —_

currency account of the Participant shell be

5.1 Seller undertakes to make registration
i 2

——

‘| 100% npexonsaty B sage mpaMoro master

RPS

{ Vascruna, _

—

——_

| PeTHCTpAauHIO HAcTOAMcro Toroeopa.

—— + = ee te ie

43 B ccompercrsnn c nonomennamn
Hectositiero Jlorosopa, nmocae nosmmcanus
Croponama HacTosmero Horonopa,
PerHCTPAUHA Cro B YNOTHOMOTCHALIX opraitax
PecoyGnauxma  Yabexucranh 4, nocac
BCTyMchHA Jloropopa B CANTY B COOTECTCTBHE
c 03.4., Tloxynatens npomsomar ocMoTp
BOInymHOrO CyfHa H moanHucnbacr AKT
TCXHHNCCKOTO OCMOTPA BOIAYINHOrO CYAHB, #
B Tes¢wte 10 paGowax ane, c aath
DOMNHCaHHS aHnoro AxTa, dcyImecTAqeT

Ha BamOoTHM cuet HAK «¥3Gexacrog xazo

 

4.4 ~ Yuctas cymesa seikynuoro nnatexa 3a
BOIMyWAOe CyYTHO gomxHA GiTn Nepepezena 8
Honnapax CLA wa Sanxopcmft cver.
4.5. Tloxynarens so3memaer 'Yaactauxy
pacxoabs YyacTHHka, CBAIBAHLIE C CHCHKOA
SaKCHepTgoH ONeHKH BOaAYOIHEIX cy703B B
pasmepe 3 462,07 noanapos CILIA, a Taoxe
cyMMYy No OTe TaMOKCHULIX Mponeyyp Ha
TeppHTopHa PecnyOnuku ‘YaGhexnctah 6
parwepe 0,1% Of TaMomeHHOM CTOHMOCTH Ha
SEHS OMNATEL

OILIATE! CUMTAeTCa 8 86aTe

4.6. jlato#
DOCTYTHIcHNg  jICHCKHEI  cpencTe AA
| BAMOTHEIE cuet Yuactunxs.

5 OBAZATESIBCTBA NPOABIA

5.1 Tiponapen oGa3yerca - npowapectn

 

 

6. 6, PURCHASER'S RIGHTS AND

| OBLIGATIONS |... cone

6.1 Purchaser or its peeeeerinite) shall
have the right for “preliminary inspection” of
aircraht before inspection of its technical
condition and before date. of Delivery to
confirm compliance with uninterrupted
performing the regulation on aircraft storage at
the moment of Delivery.

Fe me me oe

62 Afer execution of this Agreement

Purchaser shali have the right for its own
account to make inspection of technical
condition of aircraft on or before the date of
Delivery to receive evidence that aircraft
satisfies the terms of Delivery. Such inspection

i Shall _be performed during 10 days from the |.

+ HOKSTATES, |

 

‘6. PABA H_OBS3ATEJIBCTBA

 

6.1 Tloxynarenh WAH ero UpelcTaBRTeta
HMCIOT NpaBo NPOUIBeCTA “IPSABAPATCILHET)
OCMOTp" BO3RYIHOTO cyakAa JO mponedenia
BHCHEKUHE CFO TEXHHYCCKGTO COCTOABHA H 20
jars = [Joctanxa, yro6n = nogreepaum
cecGmogenne GecnpepaisHoro = ABMOMHCAA,
peraeMentos No xXpantEHO § so3pyorero
| cyona Ha MOMeHT Flocrasky, —

6.2 flocne mommecanua HacTosmero
florosopa, Tloxynarems 3a cho cieT sect
Npako OPOMIBCCTH HHCICKITHIO TeEXERACCKOre
COCTORHHS BORIYUIBOFO CyYAHa EA MOMCHT
Rng 10 aaTet TMocraaxe, rroGr yGenuteca,
ym 4 6BOIAYMUC! «CYTO. §«cooTaercrbyeT
yetonnam TJocrapse. Taxaw BAcnexuis |

 

 
 

Case 1:18-cv-05676-PGG Document 40-4” Filed 03/20/19 Page 110 of 221

AR 0359

 

[date and in such place that shall be agreed by
the Participant and Purchaser.

Inspection shall include:

1, — physical inspection of technical
documentation of aircraft;

2. physical inspection of aircraft:

( performing full video-Inspection by
baroscopic (A) high-pressure
compressors and low-pressure
compressors and (B) turbine zone of
engine as weil as full;

(b) engines starting in accordance with
relevant maintenance manual;

{c) nircraft checking on presence of
structural repairs and compliance of
these repairs with Manufacturer's
manual on structural repairs or
Manufacturer's recommendations, as

Gyner Mpopeqena B Texenne 10 qRel c
MOMCHTA H B TOM MecTe, KOTOpHe CornacyioT
Yuactuak # Toxynarens.

Hucnerniia yomama RicmouEth:

l. easreckyio BHCNeXIMIO TexHATEcKOR
AOXYMENTALIHE AA BOSARyINEoS CyYIEO,

2. ~W4ecKyi0 ACNexIHIO BOIyMHOTO

cYMHE:

(a) BItOnneHHS nomok BHyeo-
HNCICRURE Gapocxomom (A)
KOMIIPECCOPOR HH3IKOrO f BLICOKOTO
nasnenua @ (B) 30m typGan
ABurarenea;

(>) BBMIONHeHHe SamycKOB AEaraTenci p
COOTBETCTERE c OPHMCHHMLIM
PYKOBOACTEOM TG TeXHHYeCROMY
oGcryaiipaHHio;

{c) Upesepry BoanymHoro cyfna Ha
HANHGHE CIPyKTYpHEX pPeNOHTOR H
COOTBCTCTBHE YXAIAHHLX pPeMOHTos
PykononcTsy H3FOTOBETeAg no
CTpyKrypHEm pemMonTem HH
PexomergayuaM W3TOTOBRTCI, EAK

 

 

then Purchaser on its own and sole discrction
during ten (10) days shal! make decision and
notify the Sciler about the fact that Purchaser
will not purchase aircraft and cancels this

Agreement.

6.4 Purchaser shall indemnify and hold
Participant, its directors, officers, employees,
agents and subcontractors harmless from any
claima and losses resulted from death or body
jojury of some representative or employee of
Purchaser io connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Participant.

applicable, — BDUSSHANG, a
63 If results of inspection are unsatisfied, |6.3 ipa HCYAOBICTBOPUTCAABHX

i: a ee es

PCIYNETATAX HHCICKIME, 00 CAROMHIBOMY &
ACKOUHTeNBHOMY pemenno Hoxynarens,
Noxynatem mucer xecaT, (10) pafowx an|eh
Ala (UPHHATHA PCHICHHS FO HIBCOICHHA
FIponasna c tom, oro Tloxynatem xe Gyre
DOXyNaT BOIMYOIROe CyWHO H MpephipacT
Hacroaumrl [lorogop. |

wrasse

64 [lorymarens soamecrot on Gyner
NoMepxipars ocRoGomneHHe Yaactayes, ero
Mupextopos, pykosogerencB, pebotHnxos,
AFeHTOR H CyGiMOTpPAHKOB OT BCEK HCKOB H
HOTeph, BOSHHEDIEX BG-38 CMOpTH KUH TPARME!
RREOTO-HDO MpencTaaATes ANA paGoTEHKa
Tlexynetens 8 CAM Cc KAakHM-nHOo0
XeMOHCTpanHvOHHEIM gonetom FUT
BHcIemteH BOIAYODIOTO cyaBa, cornacHo
nennomy fJlorcsopy, ecm TOMKO OnH He
BLOBAHE! §«rpyGoH  scOpexyocriio HH
BaMepensvlt xanaTHOCTEIO Y qAcTHEEA

 

6.5 Purchaser shall make payment in
mount of aircraft price as well ag penalties (if
any) in order and in form provided for in
paragraphs 4.3 and 11.3 of this Agreement.

6.5 f[loxynarem powsposyr ommary B
PAOMEpe BLIKYNHOIO WaTema 3a BOITyMNCY
cyoHO, & Takixe [eaH, B cAyuge ux
EOQJHHKHORCHHR, B Mopamke BH B CpOKH,

mpeycwotpenmiic UyaKramz 4.3 8 11.3

 

 

 

Le eg a oi i — 4

pmacTosurero Jlorosopa, |

 

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 111 of 221

 

AR 0360

 

of Participant, indicated in paragraph 4.5 of
this Agreement during ten (10) business days
from the moment of invoice receiving.

 

— 29

6.7 Purchaser shall make acceptance of
aircraft and its technical documentation under
this Agreement, Results of acceptance-transfer
of aircraft shal] be executed in form of Act of
acceptance-transfer, signed by the Participant
and Purchaser.

6.8 Purchaser shall bear all risks of Joss,
damage, technical condition and completencss
of aircraft upon transferring the aircraft to the
4. possession of Purchaser,

Pe cena:

 

a - ee er

6.9 Purchaser shal] in its own account
Obtain official permissions, perform all
‘customs formalities needed for aircraft import
to the Purchaser's country.

fesaes son eee

7. RIGHTS AND OBLIGATIONS. OF
7.1 Before signing this Agreement the
Participant together with Purchaser shall make
preliminary inspection of aircraft ~

 

 

_— —

7.2 Participant shall agree with Purchaser
the date and time of inspection of technical
condition of aircraft by Purchaser's
representatives as well as assist in its
implementation during 10 next days.

—_—

7.3 Participant shall agree with Purchaser
the date of Delivery of aircraft and transfer the
aircraft to Purchaser with execution of the Act
of acceptance-transfer for aircraft as well as’
pass accompanying technical documentation
and other documents and documents needed
for Purchaser for customs clearance and
registration of aircraft in the country of
importation.

ee

7.4 — Participant shall have ten (10) business
days from submitting the written application
by Purchaser for consideration of discrepancies

 

6.6 Purchaser shall reimburse the expenses | 6.6

THoxynatem posmemser p Terenue 10
(acceTu) paSourn met c mMomeHTa nonyaeHAA
BHCTABICHHEIX CucTOR pacxog YuacrauKa,
yKasanuwe 8 mynkre 4.5. secrosigero
| Heronopa,

6.7 Tloxynaren., xa yorosuAx HacTOsmero
Rororopa  ocymecranser opHemxy
BOMIYWHOMO cymHa B ero TexHHdecnoit
AOKyMenTaun. PeaymTarer npReMa-DepenadH
BOUTyNOTS cya oboprermoree'
ABycroposum AKTOM  m"IpRema-neperayH,

4 noanicannim Yuactanxom # Moxyneteneo.

6.8 Toxynaret nectr pce pucxy yrpatu,
NOBPERACHAS, TEXHHUCCKOTO COCTOZHEA |
KOMIDIEKTHOCTH BOINYINHOTO cya ¢ MOMCHTA
nepexona BOaTyorHOrS cyaHa 8 coGcTseHHOCTE
| Mokynaresa.

Se ee =

69 Toxynarets 3a cao cuter poryuaer
ODHITHANLENC PASPeuIeHHA, BRINORHACT BCE
TaMOMCHHEIe opMaRHocTa, HeabxozENe
AI =BBOSA HOUTYIMHOTO CyaHA 8 cTpARy
| Dloxyneresa,

7. HPABA Hl ORS3ATESIE CTBA
,HACTHHKA HOVORORA _

7.1 Yuacrix cosmecruo ¢ [okynatenes |
70 MOMECHTAa MOgmuCasHA HecTommero
Horcrapa mponssener OCMOTp BOaZyIIHOrO
| Cy mra . a =
72 Yascrimn ¢ cormacyer ¢ [loxynarenem
AaTy H BPeMA NPOBeTeHHA MpexcTasHTetat
Tlokynarena = 6HHCHeKUHH «= TeXHHHecKoro
COCTCAHHS BO3AYLIHOTO CylHa, a Take
okmxerT concictate ps cl mposenenHu 6
| Terenne 1) nocnemyounx ORR.

7.30 Yuacrak cornacyer ¢ Hoxynateiem
maty f[locrasxt soanyumoro cyaHa ou
nepenzect Tlokynatemo Boamyumuoe cynHa ¢
opopmnenHem AxTa mpHema-nepenaq: Ha
BOITyWnOe CyAHO, @ ‘TAKme mNepeqact
CONPOBOAHTRIBHYI0 TEXEH TeCKyi0
JOKYMEHTANHIO H AHBC ACKYMCHTH, & THOKe
HoxymentH, HeoGxoaHMUe [loxyneremo gna
TaMOKCHROR ONHCTKH «6B OperaCTpanny
| BOAAYUIHOTO YHA BCTPAHE BOI.” __

7.4 ‘Yacrunx ameet gecats (10) paSomm
aHell, c MoMenta ttpeyasenenna [Tloxynarenem
NHCLMCHHOCO JaSBNeHAA, ILIA PACCMOTPERRA

 

 

| found by Purchaser during technical inspection |

| HOMOCTATKOR BhLtENeHEEM Toxynatenem B |

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 112 of 221

AR 0361

 

| as date of aircraft transfer,

of aircraft end giving notification to Purchaser
about its decision either (a) to rectify defects
on account of Participant or (b) to decline the
requirement on defects fixing and termingte
this Agreement.

7.5 Participant shall fix defects found by
Purchaser during inspection of aircraft at its
transfer during twenty (20) calendar days.

7.6 Participant shall provide performing of
all formalities (including customs procedures),
set for aircraft export from the country of
Seller.

Fe ey tafe

7.7 ‘Participant shal] inform Purchaser in
writing during four (4) days about registration
of this Agreement in authorized bodies of the
Republic of Uzbekistan.

Pt a

7.8 Participant shall indemnify and held
Purchaser, its directors, officers, employees,
agents and subcontractors harmless from eny
claims and losses resulted from death or body
injury of some representative or employee of
Participant in connection with any
demonstrative flight or aircraft inspection
under this Agreement unless they are caused
by gross negligence or willful carelessness of
Purchaser,

 

 

AE PS ce a

 

= ap fe

be a ir —

8, TERMS AND DATES OF AIRCRAFT
| TRANSFERRING = o.

8.1 Transfer of aircraft shall be performed
by Participant on the terms “FCA
Intemational aisport Tashkent”, Republic of
Uzbekistan in accordance with “Incoterms-
2010"

 

 

=e —_i—— eee

8.2 Date of signing the Act of acceptance-
transfer of aircraft by representatives of
Participant end Purchaser shall be considered

8.3 Act of ecceptance-transfer of aircraft

 

 

| Shall be signed by Participant and Purchaser |

een a

i ———

Ps cn

YCIOBHA HW CPOKH TEPEAATH
_| BOSHYHTHEIX CYHOB,

- | ocymecrancha YuacrHakom HB ycnoavax

| coornéreTsuu ¢ «Muxorepuc-2010». |

| Hoxynareng, _

 

XORC TCXHMYCCKOH HECHCKUSH BOMLYDIZOLO |
cyOHa B BIsenIeHHA Noxynatens 0 mpARSTON
pemicuHH Yuscruuxa: (8) ycrpanut
BRIABMCHHBIC HCQOCTRTEH 3a CleT YuacTHaKa:
am 6 (b)) «Ss oTmnonATE «6s TpefonayHe = 0.
YCTPAHCHINO BLIEBICHARIX HeQOCTATEOR HTH
Hpepeate HacTommakt Jorozop. _

75 Yeacnuk ycerparsr  BenccTaTKH,
BblBiennpe Jloxynarenem 8B xOE
TexHHYecKOH HACHeKIpO BO oro cyane
UpH ero nepemate Bs Teveruc 20 (meagquatH)
yenenqapiem wach,

i ed

 

7.6 Yuucruux oGecnedr sHmonHeHHe
scex popmanHocreh (B TOM ‘Here
TAMOKCHRLIX Apouenyp), YCTAHORNCHALIX Hpi
BRIBOSE §=6BOUTYIMNHOTO «CyAA 83 © CIpAaHh!
Tponaaua.

7700 Yancraak ob 4-x qReBHOH cporK

MWCbMEHHO =©ysenomur = =6-:;Tloxynatena =o
peructpayun Hectoamero floropopa
ynonHomovesiei  opranax PecoyOnnKn
Yabenncran,

7.8 Yaactuwk pogmectur aA 6yset
noqmepensate ocsoGexncune [loxynarens,
ero AMpeKropos, pyrosoguTenel, pafoTHRRos,
areHTos H CyOROQpAYNHKOR OT BCEX HCKOB #
NOTepb, SOIKAKLIEX #3-38 CMEPTH PUIH TPaBMb!
kakora-nnGo Mpencrasnrens AH paSoriuca
Yuacrumza BO OCCAMH eS axemennixGio
ZeMOHCTpPANHOHELIM * noneToM wn
HECOeKgHeER BotayurHOTO cyYAHA cOracHno
Zahomy Jlorosopy, ecm TOMBKO OBH Ho
sprapanst §«6rpyGofl «=o ReGipextnocrBio «=: WAH
HAMepeHHOH xalaTHocTeio MoxynaTena. |

8. ¥' H

8.1. Mepeqaga sosqymuore cygaa Gyxer

«FCA -
«Taiiestn,

MexayusponHEit §= aaponopt
Pecnyfngka Y3Gexucran, 5

8.2  fferoh mepenada soanymmoro cyna
cuntacred QaTa noquscawua Agta opHeNd-
epenaik MpeAcTaAaaTetman YoacrHHRe A

8.3 Axt npxéma-nepepacs: soanymHoro
moammctipscrca YaacTHHKOM A

 

ef emeene

 

 
 

Case 1:18-cv-05676-PGG Document40=4—Filed 03/20/19 Page 113 of 221

 

AR 0362

 

after technical inspection of aircraft and fixing
the found discrepancies by Pasticipant.

8.4 Fixing the discrepancies found during
technica] inspection of sitcraft shall be
performed by Participant during twenty (20)
calendar days.

8.5 Purchaser’s representative shall have
criginals of power of sttomey (in three
exemplars) for aircraft obtaining and signing
the Act of acceptance-transfer.

— =

 

8.6 Risk of accidental loss or accidental
damage of sircraft shall pass from Participant
to Purchaser upon transferring the aircraft to
the possession of Purchaser.

a

8.7 In the place of acceplance-transfer of
aircraft Purchaser on its cwn account shall!
make decoding of necessary equipment and
remove registration and stete marks in
accordance with Aviation rules of the Republic
of Uzbekistan unless otherwise agreed by the
Parties.

 

_ MipHema-nepenasn.

Tloxynatenem qmocne mposefeaus cro |
TexHHYCCKOrO «6 OCMOTPA «OH SOyCTpAHCHA
YUACTHUKOM BRIRBNEHELIX HCCOOTESTCTBER, |

8.4 Yerpancrue HegOCTaTKoOB,
BLIEBICHREIX B XOGe TextatcKol HACHCELEH
poifyibnoro «cynue, Syzer ocymecraneno
Yuacthnkon 8 tevenne 20 (mpamiara)
| KANCHARDHEIX eH,

a re Eki a

 

8.5 [Ipenctasirem, Tlorynetena nonaes
HMCTE OPHTHHaMEl OBepeHnocTH B Tpcx
SRSCMIVISpaX HA ApaBO ’ nONnyacHHA
BOalyWHOTO «cyna M TomnncanuA § Axta

8.6 Puck cmysaituoi  yipsra HH
CHYNGHHOrO NOBPORTCHAA BOIAYMIACTO cyTHA
nepexognT ot Yoaacraura x Floxynarenw c
MCMCHTA Tlepexoga BOSIYHUROTO cynia B

 

 

87 8B NyHKTe NpRreak-nepesawt
RowywHOM cyza Toxynarem m4 ceoh cuet
Dponisort packopossy HeobxoxuMoro
oGopyaonayus H yMalner perueTpauaonEsie,
FOCYAAPCTBERELIC CNOIJHABATCILEME IHAKH 4
CHMBOJEXH B COOTBETCTREH ¢ ABRAt}HOHHEIMH
npapanema PecnyOanxu Ys6exucran, ecm
HHOE He coraacopano Cropoxana,

meee eee

 

| 9. TECHNICAL DOCUMENTATION _|

$.1 Technical documentation (logbooks,
Passports etc.) for aircraft, power unit,
aggregates and componentry as well as
additional equipment shall be properly
executed and passed by Participant to
Purchaser in whole volume.

 

9.2 Technica? documentation shall contain
ail exploitation records, executed in established
order, totel operating time for aircraft, engines,
units and aggregates as well as signatures and

seals of operating enterprisés. gaprarene%, yaflos # arperatoa, a TamKe
NOMuICH H NCYATH  IKCIMNTYSTANHOMHEIX
mpeaupuaTHe. _

9. TEXHHYECK AS JOKYMERTANHA |_|
9.1 Texmecxaa AOKYMeRTANHS
(dopmyaspHl, Nacnopra H 1.1.) Ha BOtLyIIHOS
CYAHO, CHAOBBIC yCraHOBKH, arperarht Hu
KOMBNeKTYIOMMe « HiieIMd, a  TawKe
ACTOAHETeNLHOe ObopynoBpanHe noma Guth
opopueaa cooTserctayiomum ofpasom
nepenaua )§=6Yaacremxom = [loxyuetcemo =a
| ROMHOM OGEEME.

9.2 Texwmueckas JOKYM¢RTalza fomxua
cONCpwaTL. BCC IRCIMYATANMOHHEC 3aMHCH,
OgOpMNCHHBIG B YCTRHOBNCHHOM mnopRaxe,
HToropye Bapabora Boxyyiwhore cyaHe,

 

 

9.3 Passing the documentation shall be
| recorded in the Act of acceptance-transfer. _

| 10 PARTIES’ GUARANTEES |
10.1 Each Party has all rights and authorities

 

| ad has undertaken all necessary actions in

_ LB. AKTS MpHeNa-NepenatH. __

lo [APAHYHM CTOPOH 7

9.3 Tlepenaua xoxymeHTanm: orpamaetca

10.1 Kexsxtaat a3 Cropon pacnonaract scemn

 

 

DpaBAMH KH WOAHOMONRAMH H_ MPSempHRANA |

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 114 of 221

AR 0363

; 103 Purchaser confirms and ensures Seller

 

ge SS oe

within the legislation in force for execution and
performing this Agreement and for successful
fulfillment of other actions provided for by this
Agreement.

eer inte aro, SE es
10.2 This Agreement is the legally executed
instrument, valid and binding for fulfillment
for each Parties and has legal force for each
Parties in accordance with its provisions.

Ps eo

 

and Participant that at date of signing this
Agreement:

a) it is independent legal entity, properly
established under the legisiation of
Russian Federation, and will carry out its
activity regarding purchased aircraft
according to the current legislation of state
ofregistration; =

b) persons, signing this Agreement on
behalf of Purchaser, have been duly
authorized;

c) it is not in process of any
reorganization and doesn't assume the
same that may materially adversely affect
its relevant financial position or ability of
Purchaser to perform obligations, set in
this Apreement;

d) it has received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out its
business, and information advised to Seller
regarding legal status of Purchaser is full
and reliable,

 

accordance with its afticles of association | ace HeOGxoAAMMENe sellCTRHA B COOTBCTCTBHE |

_—-—-| BpemyeMoTpeHHbix HacTosmTaM Jlorozopos, | |

| Cropon 5 cooTectcTsum ¢ cro Nos0meHHEMH.

CO CBCMMH YUPCQHTCNBELIMA JOKYMeBTAMH B
PaMKAX JCHCTBYIONICNO JAKOHOAATCIILCTBA 10
BBINONHtHHA «=F oOdopMaAcHHA HacTommero
Acrosopa, a TakkKe ANN = ycrtemHoro
BLMONHCHaR HHEIK geficraxni,

10.2 Hacromumf j§ JJorosop samzetes
HOPHIHYCCKH «OOpMACHHEIM §=OKYMeHTOM,
AeAcTayiomuM HH OGS3ATCLHAM OK
BSINOTHeHMO Ais Keo Ha CTopou A HMetT
FOPAAWACCKyIO CHTY B OTHOWCHER kaagon #3"

16,3 Noxynatess noxTaepxqeerT A

rapagTupyet [Ipoaasny « Yarcraay, iro va
AATY ToNUucaHHA HecToamecro {lorosopa:

@) O SEIACTCR HOJABHCHMEIM
IOPHAHYOCKEM JIHUOM, HaAeaaLyrTM
o6pasom opranHi0BaHHE™M 0
JaxonogaTecTBy Pocculicxolt
eacpaum, u Gyset ocyitectaars ceo
ACATERBHOCTE B OTHODICHHH
MpaoOpersemoro BoasyunOTe CyIHa no
ACACTBYIOWeMy JAKOHODETCABCTBY
CTpain! perHCTpalay,

6) ange, DOoyMACLIBaIONMe Hacrommett
Horoscop ot mueHn Moxynarera,
SHAMOTCA HAWIewAHM obpaiem
YNOAHOMOTEREMME;

8) OR He HAXOARTCH B Dpomecce KAKOH-
im6o peopranvaalyA HH Ae
ipesmonaraet TAKOByIO, koTOpag Mora
Gis cymectaeHHo u HebvarcopHsTHO
OTPAIBTLCE HA ETO COOTBCTCTBYIONICM
PHHSHCOBOM NOTOReEnHH HI
cnocoGuocrs Tloxynarer BhinocaRTh
OGNSATEILCTAA, YRAIAHABIE B HACTORIIEM
Horosope;

[) OW pacnionaract BCemH O00peEnRAMB
BCEK HEOONOTHMEM FocyAPCTREHHEK
OpraHOs W718 TOPO, rob saKoHito 8
adipekTHBHO S¢CTH CBOIO KOSAACTBCEHYI0
DEATCABHOCTS, 8 HEbopmalua,
cooGmeruaa IIponaary 3 oTHOMEHHA
npasoporo cratyca Jlonynarens,
ABIRCTCH NOMHOH M ACCTOBETBOR. __

 

 

 

 
 

Case 1:18-cv-05676-PGG —Bocument40=4—Filed 03/20/19 Page 115 of 221

 

AR 0364

[10.4 Seller and Participant confirm and
ensure Purchaser that at date of signing this
Agreement:

they are independent legal entity, properly
established under the legislation of the
Republic of Uzbekistan, and wil! carry out
its activity regarding aircraft according to
the current legislation of the Republic of
Uzbekistan;

persons, signing this Agreement on behalf
of Purchaser, have been duly authorized;

they are not in process of any
‘reorganization and don't assume the same
that may materially adversely affect its
relevant financial position or ability of
Seller and Participant to perform
obligations, set in this Agreement;

they have received all permissions of
necessary governmental bodies in order to
legally and efficiently carry out their
business, and information advised to
Purchaser regarding legal status of Seller
and Participant is full and reliable.

from any actions that may result in situation
when the Parties’ Guarantees are not reliable or
won't be performed.

 

0.5 Parties mutually undertake to refrain |

ates: a

10.4. Mpogaser & Yuacraux nogracpaaor
4 rapasTHpyioT Tloxynatemo, 10 Ha DATy
NOMIHCAHHA HucTosmero Jlorosopa:

8) OHH SRILMOTCN HeJaBHCHMEIME
TOPHOWYSCKHMA JIHAMH, RATE RAN
obpaiom OpTanB30BauALINE 10
saKonoxzatenbeTey Pecny6amcn
Ys6exuctan, # GyayT ocymMecTaare
CBOIO JERTEILAOCT, B OTHCOCHHR
BOUWYMHCre cyzHa No Delcrayionleny
sakoHORaTenbcTBy Pecnyfraxe
YoGerucran: .

6) 2HUA, ROJOECEIBAOWe BACTOSMA
Aorosop ot HMeHE TTponanna H
YACTHNKA, ABILDOTCA HAICERULHM
ofpasom yOHOMOYCHELING;

B) OHH He HAXORATCH B Dpotecce Kakofi-
nado peopranmaannH Hu Ke
RpeAMomaracics TAKOBAR, KOTOPAR MONA
Gti cymecTacHRo A HeGnaroppEATso
OTPASHTECE HA HX COOTBSTCTAYIONICM
@unAnCOROM NONOKeHHH WAH
cnoco6rocta [Iposzsua a YcactHHKa
BBOIOMHETh OOMATCIECTBA, YRASAHHEIC B
RecToaurem Jlorosope;

r) OHH pacnonaraior scemn oncbpeHHaMH
Bcex HeOOXosHMBIK TOCYHEPCTBEBHEK
opranos wis Toro, yroBst 3aKOHHO H
»pberTHBHO BeCTH CHOTO KoamicTAeRHYTO
eaTeMLHOCTE, 8 HEOpManay,
cooGmennas IToxynatemo 9 orHomenni
Npasosoro craryca IIpomasna o
Yuactarka, ZAIAeTCA NOMHOR M

| _.»., -AOETOBEPHOR.

10.5. Croponn: IpHHndator 24aHMEBe
CONSATENILCTBS BOSACPAHBATECE OT
conepmienua kaknx-mubo aeltcrant,
Bomenctane koTopnx Tapastan Cropon 6
GyaAyT SBONTECA RCTHHEBIME AIH He GyAyT

 

 

ae 7

 

11. RESPONSIBILITY OF THE PARTIES
FOR BREACH OF OBLIGATION UNDER
AGREEMENT
11.1 The arty unreasonably avoid
peaforming its obligations under this
Agreement, shall reimburse other Party all
losses caused by this fact and documentary
confirmed.

ee er rm ee ee

   
  
  
  

ll. QTBETCTBERHOCTS CTOPOH 3A

HAPYHIEHHE JOTOBOPHEIX
11.1. Cropona, HeoGocHosaHHo
YRNOHSIOMaic2 OT HCNOMRCHEE  CBOHK

ofm3aTen.cTs mo wsactomiemy Jlorozopy,
JOmKHA BOINMECTHTE gpyroff Cropotic see
BOIHBKAIOINNE OT FIOTO OKYMeHTATEHO

DORTEePRACHARC YORI,

ee

 

 
 

Case 1:18-cv-05676-PGG Document40-4—Filed 03/20/19 Page 116 of 221

 

AR 0365

 

11,2 ‘If after signing this Agreement any
Party can’t or doesn’t comply with its
obligation under this Agreement or if in any.
time after signing this Agreement any Party |
hes known about any fact or event which
shows that any Guarantee, set io this
Agreement is incorrect or misleading or any
obligation of the Parties was not ar won't be
observed, thea in such cases the Party suffered
shall have the right to judicially require
invalidation or termination of this Agreement
and payment of damages.

ae es

11.3 In the case of late payments of aircraft
price by Purchaser and reimbursement of
expenses of Participant in accordance with

‘| paregraphs 4.3 and 4.5 of this Agreement
Purchaser shall pay Participant the penaltics in:' nacrosmero Zorosopa, Moxynatens yoneun-

amount of 0.4% of outstanding payment per
day of delay, but no more than 50% of
outstanding amount. If Purchaser doesn't make
payment of aircraft price and Participant’
expenses, including penalties (if any) during
three months after date, provided for in
paragraphs 4.3 and 4.5, then Seller and

| Participant shall have the right to terminate this

Agreement in established order,

et Ss

11.4 In the case of Agreement termination
duc to Purchaser's break ‘the amounts
previously paid in aircraft price by Purchaser
under this Agreement shall be retumed by
Participant to the Purchaser, At the same time
Participant shall have the right to apply penalty

2S al a, a

Tin amount of 15% of aircraft price. Aircraft

shall be retummed to Participant by Purchaser.

fe RS eI

11.5 In the case of Agreement termination
due to Purchaser's break the expense of
Participant mentioned in pamgmph 4,5 of this
Agreement are not to be returned.

lose a

11.6 Payment of penalty for non-fulfilment
or improper fulfilment of provisions of this

 

ee

Pe me ae ete ete RE te oh rere

{| Tloxynerenes a Yarcrenxy. ceca ae

i ge Ss se woe mm

Ss ee rn et ot

11.2 Eom nocie nogrucaHne Hacrostmero
Tieropopa ogwa ws Cropou we cauorna wm ne |
cobmonset Bce cROH oGs3aTeECTBA mo
-RecTosigemy Jiorosopy wn, ecm Bp moboe
BpeMA TOCIG §=OMTHCaRHS §«BACTOAINETO
Alorosopa ogo ua Cropon cranosuTca
HIBECTHO © Kakom-nHGo daxte Ha coGLITHH,
moTopoe NOKASLIBESCT, Wo xaxar-71u60 |.
Tapartis, waiowesnas 38 acTORIEM
Horosope, manzerea wenepHoit ura Bpoastncd |
B weGryROeHHe BNA, ‘Tro xakoe-mitGo |
oGmateancrao Cropor te Gn00-HIA He GyneT
cofimageo, Ta s moGom TaxoM cyuse
notepneamean Ctopolia supase tpeSosaT.
UpHauanHa HeaeACTBHTeTLHEM wart |
pactopaerma wuacrommero Jorosopa aj.
cynebHon = opagxe «=6sHCSCiéOMCLTCHLNA® |
MowecenHat YOMTEOR,

113° B coyaae pecnotspemennol omar
Tloxynateness «osiikynHoro) 8=6aTexA =o
BOIMCIICHHA pacxofon YunacTHHKA 2B
COOTBETCTBHK « nyHktamH 4.3. nH 4.5,

Bact YuscrHuky newio B paamepe 0,4% oT
\CYMMBt IpOCpOteHBOrO MMiRTeRA 3a KARL
Regs mpocpoqdKH, Ho He Gonee 50% cymmnl
Dpocpotesnoro muarexe [pa 3rom ecae
Toxytiatenem & TeveHHe Thex MccaTes Mocre
OKOHUSHHE HpeayCMOTpeHHore MyEkTany 4,3,
u 4.5. cpoxe ue Gyner onneyen siyoxol |
claTex H pacxome! Yaacteuka, a Taore men |
(B cnyase so3sHHKHOBCAEN), TO IIpoganen u
YaactHHE Bopase pacTOpriayth HacTOmmHA
| Horonnp BYCTAHORNEHHOM nopamre. |

it 4° #B ocnyyae pactopxenaa nacrommero
‘Herosopa mc suntmatTase § [loxynatena
‘Speactsa, pauee DepewaccieHHEse
Tlokynarenca 8 CHCT ONABTEL BBIKyIHOTO
‘Mierema «6s 1O,—“‘éBGTOMIMMEMY §=-_ loropopy,
Boispamarores §9YuscruuKomM Tloxynareno.
Tipe 3rom Yuascrawx mpiucnacr umpap 3
pasmepe 15%) oF cyMMBI BEIKYOHRER miaremel,
Bowaywnoe cyaHo BOIRpamizeTca

11.5 B cayuse pacropmenua wactrommero |
Woropepa no HHUMArHe [loxymateia
pecxogn YuactHHra, yRasaHiie B ByHuTe 4.5.
Rectonmero #lorosopa, sozepary Ht
Noztewar.

11.6 Yauera seycrofiae 38 Heacnommenne
HOH HEHAttemanee HCMoaneHHe CropoHawn

Jyeaosnh —wactoammero _flaronopa we |

 

 

 
 

Case 1:18-cv-05676-PGG Doeument40-4—FHed-03/20/19 Page 117 of 221

 

AR 0366

an

ce ee a err ee

 

| Party in fault om performing obligations
undertaken under this Agreement.

 

—_——

12. APPLICABLE LAW, DISPUTE

12.1 The law of the Republic of Uzbekistan
is recognized as the governing law regarding
possible disputes under this Agreement.

-RESOLUTION

ocscbomyacT Bunonnyio Cropoxy oT |
HCHOAHEHHA NpwHeTax za ceGa oo Jloronopy

oGmaremeTa,
2 06—PAHME oO.

12,1. Upameanane cpanoM 8 OTHOIIcHRA
BOIMOACIEIX CNOpPOS 10 HACTOADeMy JoroRopy
Ctopoxai opwigarot mpavo Pecuy6mnxn
‘Ya6exncran.

— oa

 

122 Any disputes, controversy or claima
arisen out of or related to this Agreement or
breach, termination or invalidation of this
Agreement in the case of impossibility to reach
mutual arrangement hall be considered in the
courts of the Republic of Uzbekistan in
accordance with the legislation of the Republic:
of Uzbekistan. Parties have undertaken to
assume all necessary measures for resolving
possible discrepancies through negotiations,
submitting written claims before applying to
court of justice.

Ee ee

 

123 Existence of dispute, controversies or
claims, as well as impending lega! proceedings
shall not release any Party from fulfilment of
its relevant obligations under this Agreement
by it.

124 Claiming aitite , eeder of pre-trial
consideration of dispute is mandatory, Period
of reply on claim received is equal 30 calendar
| days.

 

12.2. JhoGpre cnopsl, pasnornacng 17H
DIPCTCHSHH, BOJHHKAIOMIHe HIN OTHOCRINCCE
K HacToamemy Jlorosepy, muGo Bapymentic,
TipeKpamenne uelictans 40H
HeACHCTRHTeMHOCTE Hactommero Jlorosopa, B
coy tae HeBOIMM@AHOCTH ROCcTUuMCHES
B3anMHON POrOHOpeHHOCTH, PacCcmaTpHEaOTCA
B cymax PecoyGmaxn ‘YsfickucTan 8B
COOTBCTCTBHH ¢ JAKOHOMATEIECTBOM
Pecnyimon Yabexnctan. Cropomm Gepyt na
ceba oOs3aTesILCTBA INPHATE pce
neobxogHMbIe «=MCpE AI paccMOTpCHHA
BOIMOKHEIX PAIHOTIACHA NyTeM Meperosapos,
Ope baAhena NHChMERHLIX WpeTewsnh neper,
Obpainennem BcyAcOHBICOPTaAM. |
[2.3 Hameme copa, paisormacnit BN
WpercrsHh, panna EaK HK mopemcTommec
PACCMOTPEHBE Hens B cyte He ocpoSommactT
HH ORY H3 CropoH oT BEMOQNHeHAZ 410

COOTBETCTBYIOLNHN ofazaren.cre B
_ COOTRCTCTBEE ¢ Hacrosimim Jlorosopom.
12.4 Fperexanonstit ee

RocyneGRoro paccMOTpeHHA cNhopa sanseTcA
obsaaTenb aim. Cpok OTBcTa Ha noNyHenHyIO
npereusmo ~ 30 manenmapHEm pnell.

 

12.5 On matters arisen at performing,
amendment or termination of this Agreement
and not provided for in this Agreement the
Parties shall be guided by current legislation of
the Republic of Uzbekistan.

 

| ee, oe pete!

13. FORCE MAJEURE__ om ome BE

13.1 Neither Party bears responsibility
before other ones for non-fulfilmest of
obligations due to events of force majeure,
caused by circumstances arisen without
Parties’ will and desire, which might not be
foreseen or avoid, including declared or actual
wer, civil strife, epidemic, embargo,

12.5 B poppocet, BOIHRESIOMEX NpH
HCNONHCHHH, H3MeHeBKH mHGo pacTopaeHnn
H&CTORLErO Horosopa a He
NIpexycMOTpeHHLE actos Jlorozopom,
CToponkt pyxoponctsytorca §=elerayiominm
3axoHOgaTenpctTsom PecryGnumn ¥aGerecraz.

<r. re eo

 

13 PC- be

13.1 Hu ogna sa Cropon we nHecer
OTBETCTBCHHOCTH Tepen Apyrom Croponol 38
HEBMINONECHHS OGSSATCNLCTE BCTENCTARC
coOituli ReopeosoneMod CRAB, obycnopncH-
Hux =—s« Oc TOMTENLCTAANH, BOSHHKINHMH
TOMHMO BOTH H ACIARHR Cropos, KoTOpLIt
H@NLIA HPeMBHACTS BN AIGexRNTE, BOAR

 

 

 

| earthquake, flood, fires and other Acts of God.

_,oGemnenzyio wm axraveckyo soltny, |

 

 
 

Case 1:18-cv-05676-PGG Document40-4—Fited-03/20/19 Page 118 of 224

 

 

13.2 Certificate issued by relevant
suthorized body of state of the Party is
sufficient confirmation of existence and
duration of event of force majeure.

13.3 Party that doesn't perform its
obligations shall during thirty (30) days give
the notice about restriction and its influence en
obligations fulfilment under Agrecment to
other Parties.

 

—ass =e eh ae

13.4 If force majeure circumstances exist
during three (3) successive months and don’t
‘| show cessation signs, then this Agreement may
‘| be terminated by the Parties through giving the
notice to other Parties.

 

_|noAorosopy,

| TpARIAHCKEC BOAHCHHA, 2IeMHH, GroKagy,
omGapro,  3CMACTIpxCeHHe, = RahOAHEHAA,
| Domaph! M APYTAS CTAXHAHEE GeNCTBAS.
13.2. Cannerenbcreo, BLYAHHOC
COOTRETCIBYLOINEM = &  YTOTHOMOTeRHEM
opranoM rocyzapcrsa Croposn Jforosopa,
RBINCTCA JOCTATOUHNIM lOdTBepAAeHHEM
HATHYHA H OpOAomEuTenHottH selicTaHA
| COGLITHA HENPCOAOTHMON CHE

13.3 Cropowa, xKoropan He HCcTIOsIHAeT
cBoero ObsaTeNLCTRA, Jo-TAGKS,B TeTenHe 30
(ipuanat#) «=sskaTR «Ss pyro. Cropone
DHCLMCHHOe EGBCLICHHe BACH O NpensTcrann
H efO BNASHBH HA HeNoHeRHe OGmatenbcTB
2 ie ee a
13.4 Eom oGctosrenpcrsa Henpeogommmok
can gecreyloT Ha npotsxenna 3 (Tpex)
MOCNCAOBSTCIBHEK «= MCCHIIEB CC
oGuapyxHBaioT IPHIBAKOb HpekpamenHa,
Hactosimni Jloropop momert GnITe pacropruyt
Croponame tyTeM HanpaBICHHA YReIOMNeHRA

 

Daren | FA RY ==

 

AR 0367

 

| apyrot Cropone,

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 119 of 221

 

AR 0368

|

 

 

14 LEGAL ADDRESSES, REQUISITES
LAND SIGNATURES OF THE PARTIES __
SELLER

State committee of the Republic of

Uzbekistan for privatization, demonopoli-
zation and development of competition

55, Uzbekisten avenue, Tashkent, 100003,
Republic of Uzbekistan,

Currency account O02
RKC Main Tashkent city branch of the Central
bank of the Republic of Uzbekistan

Bank code 00014, Individual Nqumber of tux
Payee

ee

 

‘s EL
foi (hee S.X.Gafarvv

TEPOJABEL

TocyqapeTscrnnia osaret
Pecny62axu Ys6escran 00
DPHEATHILOHH, REMORONWIEIEQES 8

PRISNTHry RORY pom
Pecny6rmxa YaGouncran
100003, r. Tamxenr, np, YsSoxxcrarcanit, 55

Bemoruedi coer: 002
PEL nanvoe Temmenrexoe ropagcxoe

yopaaneune [I ro Gan FYs,
zon 00014, 11

Tlepsaait samecruncens spear

 

 

| Geatpany sent

veserege. twreerenes pine

 

PURCHASER
“RUSAVIAINVEST” Ltd.

25, i" Soviet side street, Shchelkove, Moscow,
141100 Russia,
Ten (+7 495) T77-18-70, haxc (+7495) 5344-43-75

cusaviainvesticimall ry

CORRESPONDENT BANK: -

JPMORGAN CHASE BANK N.A,

NEW YORK, NY,USA.

SWIFT: CHASUS33XXX

ACCOUNT WITH CORRESPONDENT BANE:
ueeeen991

BENEFICIARY'S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM

 

 

MOKYHATEJIB
000 «ePYCABHABEBECT»

141100 Pocous, r. Mocaps, Mlenxoso,

1-# Cosercxait nepeymox, 25,

Tan (+7 495) 777-1 £-70, pane (+7 495) 544-43-75
rusavisinvest(ienail.ny

CORRESPONDENT BANK:

JPMORGAN CHASE BANK N.A,

NEW YORK, NY, USA

SWIFT: CHASUS33IXXX

ACCOUNT WITH CORRESPONDENT BANK:
9 |

BENEFICIARY'S BANK: ABSOLUT BANK,
MOSCOW, RUSSIA SWIFT: ABSLRUMM

 

BENEFIC‘FARY’S ACCOUNT.:
re #4
Desepagiinuit anpexrop
" 2) Bopotate AK,
MT

 

 

 

BENEFICIARY'S ACCOUNT.
343

om ee

= St eat ” g.k-Vorobyev

Cargpeny peal a —_ sal

— 4

 

Se See yo

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 120 of 221

   
   
 
   
    

 

AR 0369

 

fe ee 9 EE i ee a ee: ee meee fee ee Se eer Se eet ee

  

for Forelgn Economic Activity of the Republic
of Uzbekistan

| Bank code: 00882

SWIFT; NBFAUZ2X

PARTICIPANT Y4UACTHHK
National ely company of the Republic of | HAK a¥sGexucroz xaso Hymapa»
Urheldstan “Uzbekistan Airways”
41, Amir Temur avenue, Tashkent 100060, | Pecoytnxn Ys6exuctan, 100060
Republic of Uzbekistan: r. Tatixext op. AMupa Temypa 41.
Indivi r of tnx Payer =] 1H
OKPO OKPO
*) OK OKOHX
Currency account: NN 7030 | Bamoriru:it ove: gaaRININNO30
Central operation branch of the National Bank | Mexrpamenit HEB OTIET

onepano
Hanmosannoro Ganxa BJ] Pecny6suen|
VaGexucraz a
Kon Gunma: 00882

SWIFT: NBFALUZ2XK

Tesepanan ogpekrop
Oo, . We

am wo et

ba Pee eee pe ee
7 :

 

 

 
 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 121 of 221

Tpunomense Nel
« Jlorosopy xyrom-ppeporn
ote-9 2016. Ne

Bosgyamoe cyuo HAK «¥s6emncrog xeno fynnapa», noqnemamee peamiseisn
O00 «PYCABHAMHBECT»n

 

|” Ties seaiyemore cyanan ‘Boprovoh |
| SEE peeTaTenen_ | neesep
Braye cyauo  A-310

L TH-B3R ron | Seat
cy mBicaren, PWAIS?”
TH-B3Q xoq

 Anriitsornal apnrarem  PW-4152
TH-B3E non

| Caasobia PraRUELA: GTCP331-250 ~
ATH-B3f eon

Crogocti a
| gone, COA

2.000 000

0 ese ee

 

 

 

 

 

 

—ie

 

AR 0370

ee sot

 
 

Case 1:18-cv-05676-PGG Document40-4 Fitéd 03/20/19 Page 122 of 221

Fipitromerne Ne?

x Jlorosopy xym-1-npanaxs
ore ey 2016, Nae

AKT
Hpuema-nepenan

Boazyinnoro cyaua Airbus A-310-324
cepHin Bomep Earotoanresns 706

*

OOO «PYCABHAHHBECTr (loxynater) sectosupms noaTsepauaaet, 410
cormacHo Hactoamemy fforonopy Ne or « pp — 2016 roma meagy HAK
«YaGexmcron xaso ityntapim (¥aacrux) nh OGO «PYCABHAHMABECT»
(Moxynaten) a oraomennH so3nymmoro cyaua A-310-324 UK 31003:

ta) «=—- loxynarem mposen macnekite BoImyuLHOre cymHa, H BOIMyHOS CyAHO
COCTECTUTIBYCr OMHcaHHiO H HA@XOZHICH EB TaXOM TEXHHYCCKOM COCTOEHEH H Tak
oGopyaosano, kak TpeGyioT ycnosEs Hacrommero Doronopa;

(bo) «=: Yaecranix mepegan soamy woe cyaHo;

 

(c) Tlokynates MpHHAn BOITYIIHOS CYsHO;

td)  Tloxynatess nosyunn acto TeanTiecKyro JIOXyMCHTAIMIO Mo BOaLyUTHOMy
CYARY, MpOReN ce WHCHeKInTO H YOeaHICA B ee NOAHOTY H YMOBTETBOPHTC-IBHOCTH.

fe) «= Mectom [ocraskn spttetcas Memaynapognmif asponopt «Tagmenty
mata Tocrapxn -« » 2016 rou.

Hata « » __ 2016 rona

 

 

oT Yaacteuxa: ot Moxynare-iz:
‘Tam B.H. / Za /Bopofints A.K/
MIL MI.

AR 0371

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 123 of 221

 

Tipanomense N23
x Jlorosopy KyTUE-npozamE
ore.»  2006r. Ne.

Onneaume poagymmore cyma -

 

Ziaxsoe Iipznomenme nBiserca HeOTEeMIemOH YacTito sacroainero Jioroscpa o
KYDNe-Iponamre H, B THEOM BHC COCTABINCT AOKYMCRT, IpPHMCHHMEH K MoKynEc
souryinore cyqns Airbus A-310-324 cepuitesml Ni 706, kax upesycuotpeno nyuxtom 3.1.
BacToumere Jlorosopa.

Fe nents en tee | NA" Onna taCT BCUPHMCHHMOCTE):
1. Camoner Airbus A-310-324 2 Upurarenn PW-4152
Msarorosutem - xopnopanua Airbus, Nel SN # P724942 24.01.98,
KORUIPY SHEA - Dacca=ypcenl, J@2 SN#P724943 24.01.98.
Bogen — A-310-324,
cepritensl xomep mrorosstenn - 706,
UPHHALIeKHOCT: H PeracrpauHonnsdi
nomep- HAK aYsGexnctow xano Hynnapin

 

 

UK 31003, _ __ maurerermn -PW-4IS2 |
3. Joxymeotauusa no Camonery - 4, Apesuna (N/A) © 1

Dopmynspul A NAcMOpTa Ha BOILYMHOS

CYDHO, CHAOBLIC YCTAHORRE, AMperaTH A

KOMINIEXTyIOIHe AITENRE, A TAGS
|_ ROUGIRETeNBHnG OSEpyROSAHHE te |
|S Apenaarop( N/A) _-—} 6 Crpaza perncrparmm - Y9Gexncran _ |
FA lonosERETTess LIE Jceuspereemy §. Tloxyauas mena —2 000 000 (ana
Yenonug k OGazaTenicream Ysa MHIEHONA) DoTRapes CHEA.

Dpogzem Canoner (cratbH 7.4 1 7.8)

TBRononumren. ure

Mpeqeaprremanic Venosus K
OGssarex.cream Dloxynarens «yur.
Camoner (craven 6.1, 6.2, 6.3, 6.4, 6.5,

| 6.6, 6.12) — _]
[9. Henosar [N/A] _ Lf. Tipanearss no Menosry [N/A] ___|
11, Hepepacuer npu a Mocraske [2 [N/A] 2. Basmoscxail caet Yracrimsaxa
HH
OKPO
OKO
Banxyraanfi cver: 030
Llentpaapinif
Haqrovansnoro Ganxa B37] Pecoytnexn
q ee ee YsSeuncran_ : eee Sei, rs es eee af
a3. Jlonomusrennente L Tloncwrennna, "714 Binenexnuea - 3a ca6r or Moxynarcar

ormocamncca x manoram [N/A}

be ee fy SP EE EE OT *- as ae oe

15. TpeSonanaa no Cocresunuo opu 16. Fpexen mouMemmensia an ymepoa NA |
[locranxe - exan etry, [0 @crey |

5 oe Ye SE ee,

 

 

 

 

AR 0372

ee ee ee

a. en ae eee Ca ee

 
 

Case 1:18-cv-05676-PGG Documert40-4~ Filed 03/20/19 Page 124 of 221

(7, Tonman Horepa [N/A]” ~~ 1 28. Baanenme=[N/A]

19. Tinarnrpyeman Tara Moctasxn — [Pee Mecro o Mocrasxn-Meaynapoanait

_ ca eee ee ee OC pONOpT Tarren

21. Oxous2atentuas Nate Tocraacn fa Tipopaseq - Tocyaapersen
{yxancate] amter PecnySauxe Yaherncrag

i110 NPHSATHIALAH, REMOROTO.THIANHH
PAIBUTHIO KOHKypelmma

23, Tay Tapancm. Barorosarensa [N/A]. _| 24. Komnencaunmm [N/A].
3s, Crparonanne OrgercrsentocTa “126. Honoanmreanunie Cobnrraa

AL. _- { Mpexpamenua Zoronopa[N/A]  _ _
; SIA: HOMOMIETEATBH Ee Tpeacrasnenus 28. Hosemenusg
eo Tapanras Dpogzanna [N/A] [yRaxcrre paspemexnEle CpexcTBa
Tlepeflaw H anpeca)

278. Jonomrenpusie pencrapnenns |
| Yapanray Woxynetens [N/A] _ __| ee A

[29. . [amepenno onymena} = sO 0. FOpucamxus - HCKMOWHTEMHAR |
31. Hepenata Kowrpaxta no daxcy / [ 32. Sarpare: & Pacxoms

SnexTpone.ine cpeacTeams -zonycnoa | Wokynaterb onaqnacr pacxoxir no

 

 

 

TO Agpecy: TynxTy 4.6. nacrommero Jloronopa
| 33. Patoault zeun or. Temnenr, | 34, owynsenret no Mpogae ~
r.Mocesa BacToORmHH Jloropop co BcemMa
1 Tiprnomesnancn.

Le ee — wet _~ ll ——

B HOATBEPRAEXHE YEO, Croposn noqnucan qaunoe WIpunomenie B
COOTBCTCTRYIOIHE AATH, YRAIAHHETC HDKE.

 

or Yaacrnaka: or Toxynare.a:
{Tan B.H. / fBopobsets AK

eee

fm

AR 0373

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 125 of 221

 

AR 0374

 

 
 

Case 1:18-cv-05676-PGG_ Document 20-4 Fite 03/20/19" Page 126 of 22t

AR 0375

Exhibit B

 

 

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 127 of 221

 

00'000 000 2 - 00'000 O00 Z

 

SLEl-d Nef OSZ-LEE dOLO BUS 'EbGhedd Pus
ZvebZid NSW SeulBue ZS Lyd lepoww AeunuAA 2 Weg OM URI paddinba)

902 NSW ‘E00RE 3h ON ‘Bey yyesoue OLcy epi snagy eug

 

 

 

 

 

asnwior | %1vA | ooisimg | OP Lavusouly :L9arEns
Aljww Gesunaaesni | U0 BhuAnesnGhoy aul 3]
28800 -3000 SNVE | XeZNVIEUN -3dOD LSAIMS
ua SpAgZN jo aqanday ot} JO
Ayagoy onuouces UBje204 Joy YU JBUONEN
ayy jo yousiq uONBIOdo (ENUaD = {IPA quNasoy,
nOqOIO\ “HY COE (aso) ON wnosoy
[esQUE) 1OL93HIC] (NOLINSLIV QUENT at) Op fo Mulfoode! query Ruano] OG) Ch iGuanpap cys Reba f pcos BAC

BISBINY '‘MOSSUYY LL PL
OAOMARH|S “UPS ONS PHASE Gg

"GL ‘LEAANIVIAVSNY

402 LE LO -aLva
E9EC-b 2% WN ADHOANI

HS WK IV

arsiypy ny

 

 

 

=

UHISDIOgZ/) * WeyUse | ‘QS00O) “Dy inwWaL NWYy by SSAYXdaV
SAYMUlW NVLSINSEZN |= wedome,

GUISE ZT MOYUNE. EQOUOL * SAY weIRyOde?) SG SR TWCOV
uoRpaAdW0D jo
yuoudO Aap Hue OLE rjadoUuOWap ‘uaHezpead
20} UEpSIyAGZH JO ajynday ayy JO Jap PLUILOS 3}BIS BS

 

Shemye
Nyisivgezn (B

AR 0376
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 128 of 221

 

 

 

AR 0377

 

 
 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 129 of 221

Exhibit C

AR 0378

 

 

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 130 of 221

License Application

 

Reference Number. . ABS201704113376S Goneratedon 4/24/2017

 

p I
Apolication lrformatian

Appiteation Type: Release Of Blocked Funda Application Reason; New Application
Blocked Amount: 200000 Category: Wire Trensfer

Currency Typo: usd Program(s): Specialy Designated Global Terrorist
Data Blocked: AS32017 Previous Gaze ID:

Description of Bublect Matter:

Our company RUSAVIAINVEST, 25, i-st Soviet per, Shaikovo city, Russia, la a remitter of blocked funds In the
amount of 200,000 dollars to the beneficiary of the National Alr Company of the Republic of Uzbeidstan
"Uzbekistan Alrways”. 41, Amir Tamur avanus, Tashkent 100080, Rapubilc of Uzbekistan. Our bank is a payer of
ABSOLUT BANK, MOSCOW. RUSSIA SWIFT: ABSLRUMN, Intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank Nationa! Bank for Foreign Economie Activity of the Republic of Lizbekistan, Bank code:
00882, SWIFT: NBFAUZ22

ee ee ee ree er
elebestere (Ori m) erin tee fain)

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST

 

 

Point of Contact Name:
Address: Linet: 25, 1st Soviet peraulok

Line2: ‘

Lins3:

Clty: Shelkovo State: Moscow

Zp: 141100 Country:  Russla (Russian Fed.)
Email Address: Info@rusavialnvest.ru

roe oll
} Mobile:

Fax: T4E8S444375

Principal Place of Buolnesa: Mescow region
Piace whera Business ls incorporated: Russia
Correspondent

Contact Catagory: institution
Organization Name: RUSAVIAINVEST

Point of Contact Nama:
Address: Linet: 25, iat Soviet pereulok
Line2:
Lines:
City: Shelkovo State: Moscow
Zp: 141100 Country: Russia (Russian Fed.)
Email Address: infog}rusaviainvest ry
Phone: Office:
Mobile:
Fax: T-AXXXXXXXX
Principal Place of Business: Moscow region
Piece where Busincse ls incorporated: Ruesta
Financial Blocked Funds

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK NLA
Point of Contact Name:
Address: = Linet:
Line2;

Page 1

 
 

 

 
 

Case 1:18-cv-05676-PGG

AR 0380

Document 40-4 Filed 03/20/19 Page 131 of 221

Reference Number: ABS201704113376S Generated on 4/24/2017
Line:
City: New York Stato: NY
Zp: 10004 Country: United States
Email! Addrese:
Phone: Office:
Moblla:
. Fax:
Principal Place of Business:
Place where Business Is incorporated:
Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line’: 25, 1st Soviet peraulok
Line2:
Line2:
Clty: Bchelkovo State;
Zip: Country: Russia (Rtusslon Fed.)
Emall Addross: Info@rusaviainvest.ru
a
. Mobile:
Fax: 7-4956444375
Principal Place of Business:
Place where Business Is incorporated:
Remitting Financial Institution
Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Paint of Contact Nama:
Address: = inet:
Line2:
Line3:
Clty: Moscow State:
Zip: Country: Russia (Russian Fed.)
Emall Address:
Phone: Office: 7-4057777171
Mobile:
Fax:
Principe! Place of Business:
Place where Business Is Incorporated:
Intermediary Financial Institution fh
Contact Category: Inatitution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Addresa: Linaf:
Line2:
Lined:
City: State:
Zip: County:
Email Address:
Phone: Office:
, Mobile:
Fax:
Principal Place of Business:
Place where Business is incorporated:
Beneficiary
Contact Category: Insttution
Organization Name: National alr company of the Republic of Uzbeldstan "Uzbokistan Ainways”
Polnt of Contact Nama:

 

 

 
Case 1:18-cv-05676-PGG

Reference Number: ABS2017041133768
Lingt:
Line2:
Lines:
City:
Zip:
Emall Addresa:
Phane: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporsted:

Beneficiary Financial Institution
Contact Category: Institution
Organization Name:
Potnt of Contact Name:
Address:  Linet:
Line2:
Linas:
City:
Zip:
Emall Address:
Phone: Office:
| Mobile:
I. Fax:
Principal Place of Businoss:
Place whore Business Is Incorporsted:

Address;

Tashkent

Tashkent

 

vaNthabe nanteenhe

 

voce

ewift

peaspart of director and owner
bank answer 4

Applicaton Summary

 

 

Signature:
Emalt Addrass:

AR 0381

ee
infog@nesaviainvest.ns

Document 40-4 -Fited 03/20/19 Page 132 of 224—__-—_____. ~

Generated on «= 4/24/2017

Country: Uzbekistan

National Bank for Foraign Economic Activity of tha Repubile of Uzbekistan

County:

  

Document Tyne
Supplemental Information
Supplemental Information
Supplemental Information
Bupplemental Information
License Request

4224/2017

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 133 of 221

 

AR 0362

 
 

Case 1:18-cv-05676-PGG Document 40-4 “Filed 03/20/19 Page 134 of 221

Exhibit D

AR 0383

 

 

 
 

Case 1:18-cv-05676-PGG Document 40-4~Filed 03/20/19 Page 135 of 221

 

 

 

 

 

License Application
Raferance Number: ABS201704 [39380A Generated on 5/4/2017
Application informatio
Appileation Type: Release Of Blocked Funds Application Reason: New Application
Blocked Amount: 200000 Category: Wire Transfer
Currency Typo:, usd Program(s): _ Foreign Terrorist Organizations
Date Blocked: 412017 Previous Case ID:
Description of Subject Matter:

We have blocked transfer amount 200 000 usd to Uzbeldston Nationa! Alrcompany. It full legal contract. We ask
you to clarify the circumstances and misunderstanding with this payment delay and allow execution of payment
“_under the contract or to parform a refund.

   

ContacUlnformatian

 

Applicant
Contact Catagory: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Address: Linal; 25, 1at Soviet perauiok
Line2:
Line3;
Clty: Shelkova State:
Zip: Country: Rusala (Russian Fed.)
Emall Address: info@rusaviainvest.cu
Phone: Office: 7-4955444375
Moblle:
Fax:
Principal Place of Business: CIS counties
Placa where Business Is Incorporated: Russia
Correspondent
Contact Catagory: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: lLinet: 25, 1st Soviet pereulok
Line2:
Lines:
City: Sheikovo State:
Zip: Country; Russia (Russian Fed.)
Emall Address: Info@rueaviainvast.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Prinelpal Place of Business: CIS counties
Place where Business fs Incorporated: Russia
Financial Blocked Funds
Contact Category: Inetitution
Organization Namo: DEUTSCHE BANK TRUST COMPANY AMERICAS
Polnt of Contact Name:
Address: Lined;
Line2:
Une3:
Clty: New York State: NY
Zip: 10004 Country: United States

Page T

AR 0384

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 136 of 221

Referance Number:

Emall Address:
Phone: Office:
Mobile:
/ Fax:
Principsl Place of Business:
Place whare Business ia Incorporated:

ABS201704133380A

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Nama:
Address: Line: 25, ist Soviet persulok
Line2:
Line3:
Clty: Schelkavo
Zp:
Emall Address: info@rusavialnvest.ru
Phone: Office: 7-4955444375
Mobile:
. Fax:
Principal Place of Business: cls
Place whare Business Is Incorporated: Russia
Remitting Financial Institution
Contact Category: Institution
Organization Name: j§AKB ABSOLUT BANK (PAO}
Point of Contact Name:
Address: = Linet:
Lne2:
Lines:
Clty: Moscow
Zip;
Email Address:
Phone: Office: F-4957777171
Mobile:
Pax:

Principal Place of Buainass:
Place where Buslness Is Incorporated:

intermediary Financial Institutlon

Contact Category: Institution
Organtzation Name:
Point of Contact Nama:
Address:  Linat:
Line2:
Line3:
Clty:
Zip:

Emall Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business la Incorporated:

Beneficiary

Contact Category: -

Organization Name:

Potnt of Contact Name:

Address: iinet:
Line2:
Lined:

Institution

41 Amir Temur Ave

AR 0385

Paga

Generstedon 6/4/2017

State: .

Country: Russia (Russian Fad.)
State:

Country: Russia (Russian Fed.)

a

DEUTSCHE BANK TRUST COMPANY AMERICAS

State:
Country:

National air company of the Republic of Uzbekistan ‘Uzbekistan Ainvays"

 

 
 

Case 1:18-cv-05676-PGG Document40-4  Filed03/20/19 Page 137 of 221

Reference Number: ABS261704133380A Generatedon 5/4/2017

City: Tashkent Stato:
Zip: 100080 Country: Uzbekistan
Email Addrees:
Phons: Office:
Mobile:
Fax:
Principal Place of Businosa:
Place where Business is Incorporated:

Beneficiary Financial Institution

Contact Category: Insbtution
Organization Name: —Nattiona! Bank for Foralgn Economic Activity of the Republic of Uzbekistan

Polat of Contact Nama:
Address; Line:
Line2;
Lines:
City: Tashkent State:
Zip: Country: Uzbekistan
Emaft Address:
Phones: Office:
Mobile:
Fax:
Principal Pisce of Business:

Place where Business ls Incorporated:

DocumentType

 

invoice Supplemental Information
contract Supplemental Information
registration of company ; Supplemental Information
passport of diractor and owner Supplemental Information

Application Summary Licanse Request

Signature: Lirceneener ————! Date: SiM2047
Email Address: fu

 

 

AR 0386

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 138 of 221

 

 

AR 0387

 
 

Case 1:18-cv-05676-PGG Document40-4-Fited-03/20/19 Page 139 of 221

Exhibit E

AR 0388

 

 
 

Case 1:18-cv-05676-PGG Documé/rt 40-4 ~Fited 03/20/19 Page 140 of 221

 
 

oO E, A C License Application

 

py is. ye
Ofte atten gh Control
Reference Number: ABS2017044133977S Generated on 5/19/2017
Fatale) i
Application Type: Release Of Blocked Funds Appileation Reason: New Application
Blocked Amount: 1000000 Category: Wire Transfer
Currancy Typo: USD Program(s): Foreign Terrorist Organizations
, Date Biocked: 4hy2o17 Previous Case ID:
Bescription of Subject Mattor:

Wa have blocked transfer amount 1000 000 usd to Uzbekistan National Alrcompany. ft full legal contract. Wa
ask you to clarify the circumstances and misunderstanding with thls paymant delay and allow execution of
payment

under the contract or to perform a refund. The blocked transaction In the amount of 1 million dollars as a
preliminary payment undar an official

contract to the natlonal alrine of Uzbekistan. Our Russian company Rusavialnvest and the Uzbek national
company, Uzbekistan Airways are not on the sanctions lists. Comespondent Bank advised us that funds have
blocked as per OFAC of global! tarrorism programm. The our deal Is clean and has no relationship with terrorism,
all amounts go to the national bank of Uzbekletan.

   
 

 

Contact Infomation
Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Namo:
Addresa: Line: 25, 1st Soviet pereulok
Line2:
Lines:
City: Shelkovo State:
Zip: 141700 Country: Russia (Russian Fed.)
Emall Addross: info@rusaviainvest.ru
Phone: Office: 7-4955444375
Moblie:
Fax:
Principal Place of Business: Mascow region
Place where Business is |ncorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Polnt of Contact Name:
Addmss: Linet: 24, 16t Soviet pareuick
Line2:
Lines:
Clty: Shalkove State:
Zip: 141100 Country: Russia (Russian Fed.)
Emali Address: info@rusavialnvest.ru
Phone: Office: 7-4055444375
Mobile:
Fox:
Principal Placa of Business: Moscow region
Place where Business Is Incorporated: Russia
Financlal Blocked Funds
Contact Category: institution

Organization Name: JPMORGAN CHASE BANK NA,

Page 1

AR 0389

 
 

Case 1:18-cv-05676-PGG Document40-4—Filed 03/20/19 Page 141 of 221

Reference Number: ABS2017041413377S

Polnt of Contact Name:
Address: Linat:
Lined:
Lined:
Clty: New York
Zip: 40004
Ermall Address:
Phono: Office:
Mobile:
Fax:
Princtpal Place of Business:
Places where Business Is Incorporated:

Remitter
Contact Category: Institution
Organization Nemo: RUSAVIAINVEST
Point of Contact Nama:
Address: Linod: 25, ist Soviet peraulok
Line2:
Line3:
City: Schelkove
Zip: 141100
Emali Address: info@rusavialnvest.ru
Phone: Office:
Moblle:
Fax:

Principal Place of Busincas:
Place where Business Is incorporatad:

Remitting Financial Institution
Contact Category: institution
Organization Nama: AKB ABSOLUT BANK (PAO)
Polnt of Contact Name: |
Address: Linoe1:
Line2:
Line3:
City: Moscow
Zp:
Emall Address:
Phone: Office: T-4957777 171
Mobile:
Fax:
Principal Place of Business:
Place where Business is incorporated:

intermediary Financial Institution
Contact Category: Institution
Organizaiion Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Linef:

Line2:

Linas:

Chy:

Zp:
Emall Address:
Phone: Office:

Mobile:

Fax:
Principal Place of Business:
Place where Business ts incorporated:

Beneficlary

AR 0390

Page

State:
Country:

State:
Country:

Stete:
Country:

State:
Country:

Generated on
NY
United States
Russia (Russian Fed.)

Russla (Russian Fad.)

5/19/2017

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 142 of 221

Reference Number: ABS201704113377S Generated on 5/18/2017
Contact Category: Instiution
Organization Name: National air campany of the Republic of Uzbekistan “Uizbeldstan Ainways”
Point of Contact Name:
Addrese: Line‘:
Une2:
Line3:
City: Tashkent State:
Zp: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principa} Place of Bualness:

Place where Business !s Incorporated:

Beneficlary Financial Institution
Contact Category: Institution
Orgenizatlan Namuw: National Bank for Foreign Economic Activity of tha Republic of Uzbekistan

. Point of Contact Name:

Addresa: = Line?:
Line?:
Line3:
Clty: Tashkent State:
Zp: Country: Uzbekistan

Emafl Address:

Phone: Office:
Mobite:
Fax:

Principal Place of Businoes:

Place where Buelness fs Ineofpersiod:

   
 

PVG retort ee sone L

 

Name Document Type
registration of company Supplemental Information
contract Suppiemantal Information

Application Summary License Request

   
 

Email Address: info@rusaviainvestru

Page 3

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 143 of 221

 

 

AR 0392

 
 

Case 1:18-cv-05676-PGG Document40-4 Filed 03/20/19 Page 144 of 221

Exhibit F

AR 0393

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 145 of 221

 

 

eon fe

r6E0 HY

 

 

“ ee te

yee i ave esis

WSCA! VERON! aR

my

zs eee

laugay

i bALOHMIEV.IbON UIETRY

A200004

49149906006

ty ate
a. let
esa Ft — - =

Prete Pies ew Re tr Bi

 

[ “ “

NOLLVIGT4 NVISSN4s
KMNvdalae@ BVAIYUNDI0d

pea
ss

 

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 146 of 221

 

AR 0395

 
 

 

Case 1:18-cv-05676-PGG Document40-4—Fited 03/20/19 Page 147 of 221

Exhibit G

AR 0396

er er

 
 

Case 1:18-cv-05676-PGG Document40-4~Fited 03/20/19 Page 148 of 221

(AGcomor Bank

FROM: AKB ABSOLUT BANK (PAO)
TO: O00 "RUSAVIAINVEST®

Pedepenc sanpoca ABS201704119376S_

Kacatensto Bawero sananexun Ha Nepesog N28 of.30.03.2017 ha cymmy USD 200 ,000-00 B nonbsy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

Hectonupin HHcbopMpyem Bac, “TO Mbl NONyYHNK Coobiyjekne oT HaWWero GaHks-KoppecncKgeHta JPMORGAN CHASE
BANK, N.A. 0 Tom, “ro cpeacTas no yxasaHkomy nepesosy saGnorposans! OFAC.

QUOTE.

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBBR 498606/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC.

UNQUOTE

Ana pasSnomposakur cpaacre HeoSxoqumo nonyunTs paspewenne OFAC, sa xoTopsim cnagyeT obpaujarbon: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

Noxanyiicra, np oTaere ccwnafrecp ta Haw pecbepenc sanpoca ABS2017041133765

   

C yaareHvem,
Ha@Nbunk OTQENS KOpRASEONnE
Crnua NLA. fz s

Sa eS

AR 0397

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 149 of 221

 

 

AR 0398

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 150 of 221

Exhibit H

AR 0399

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 File 9 Page 151 of 221

{ABcon roT Bank

FROM: AKB ABSCLUT BANK (PAO)
TO: OOO "RUSAVIAINVEST”

Petbepenc sanpoca ABS201704113377S

Kacarenbio Bawero saRanenvn ta nepesog Nee or 31.03.2017 na cymmy USD 1 060. 000-00 8 ronbsy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100080 Tashkent, Uzbekistan.

Hacronujyne MHtbopMupyels Bac, TO MbI NONyUIN CoobueHHe oT Halwero Ganka-roppacnonpenta JPMORGAN CHASE
BANK, N.A 9 Tom, 4ro cpancTad No jasaHHomy NepsBapy saGnompoaanel OFAC.

QUOTE
REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 1,000,000.0@/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496908/07-03 OUR TRANSACTION REFERENCE NUMBER 1665792093X.
{HS AEENT HAS BEEN SLOCKED AS PER OFAC,
o

Nowanyiicta, npy oTsete ccbinafireck Ha Hall pesbepenc sanpoca ABS2017041133775

Ana peaGnomporanna cTB HeEOGXORMMO NonyuWTb paspewexve OFAC, 3a RoTophim cneayer cGpaiwatnen: LICENSE
DEPARTMENT, | DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE, NW WASHINGTON DC 20220,

C yeanennes,
HAYUBAIDHYK OTRENA KOPPOCTOMACHTORMX CHETOR
Cunne M.A a 2

  
    
 

R, xoppacnnngantcxnn #
2 c4aTos i

 

AR 0400

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 152 of 221

AR 0401

 
 

Case 1:18-cv-05676-PGG Document 40-4” Filed 03/20/19 Page 153 of 221

Exhibit I

AR 0402

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 154 of 221

\ ABcomot Bank

FROM: AKB ABSOLUT BANK (PAO)
FO: OOO *RUSAVIAINVEST™

Pecbepenc sanpeca ABS201704113376§S

“Kacaranbko Bawero sanarethir na rigpesod Nes oi 30.03.2017 na cywmy USD'200,060°00" Bnditesy UZBEKISTAN ara tenn
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

* Hacroruwjum WHcdbopmupyem Bac,. ato wb) nonyynnes cooBuSsHKe OT Hawero Gakxa-xoppecnongexTa dAMORGAN CHASE eve
BANK, N.A. 0 Tom, “to cpeqcraa no yxasanHomy nepesopy s3aGnomposan! OFAC 8 cooresrcrenu c rnoGanblbimn
SHTHTEPPOpHcTHVECKMMA COHKUMAMY. OFAC Hixakix pagbRcHeHHA KaCaTenbHo CEOKX ASACTEHA He Aer.

QUOTE

REGARDING YOUR PAYMENT OROER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144384000FS, PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Jina pasGnokmposaHen cpeacts Heobxoamo Nonyuate paspewenne OFAC, ana store Gnegycr nogaty sanexy Ha

pasGnomposahve cpeacra.
Ben HeoSxoquman ukbopmMalMA NO zaANcnHSHHW saneKn pasmetwesa Ha cattra:
hitps:/Ayww.treasury.gov/resource-center/faqs/Sanctiona/Pagesifaq_general aspxdlicenses.

Neoxanycra, np oTpeTe ccpinatTech Na Halt pecbepenc sanpoca ABS201704113378S

   
 
  

C ysamaxvem,
HEMBABHMK OTABA KOPDSCT
CunmnaMA =

 

AR 0403

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 155 of 221

AR 0404

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 156 of 221

Exhibit J

AR 0405

os i

 

 
 

Case 1:18-cv-05676-PGG Document40-4~ Fited-03/20/19 Page 157 of 221

ey.

{AGcomar BaHk

FROM: AKB ABSOLUT BANK (PAO)
70: 000 "RUSAVIAINVEST"

Pebepano sanpoca ABS201704113377S

™ Kacatenend Baylérd gananenva Ha nepesos N28'br 31.03:2017 ne tymmy USD 1,000: 000-00'B Totesy UZBEKISTAN’
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.
Hacronujum uncepmapyen Bac, YTO Mbt Nonyuit CooGwenne oy Hawero Ganka-Koppasnongenta JPMORGAN CHASE:
BANK, N.A. 0 Tom, “TO CpeqctBa no yxesaHHomy nepeyony 3aGnommposanhi OFAC 8 cooTaetcTanu 6 rnoGanbheMn
BHTMTePPOpHCcTMYecKHMN Cahkumamu. OFAC Hixaaik pas,AcHeHtill kacaTanbHo CBONX Aeficrawh He Ager.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 4,000,000.00/USD DATED 4/3/2017

YOUR REFERENCE NUMBER 496908/07-03 OUR TRANSACTION

REFERENCE NUMBER 1665792093JX .PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED: THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL
TERRORISM SANCTIONS REGULATIONS.

UNQUOTE

Ana pas6romposanhn cpegcts HeoGxonume Nony4nTs pagpewenke OFAC, ana sroro cnesyet NOAaTh SARBKY HS
pasGnoxiposanve cpeqcts.

Bon HecGxoquman WHCOpMayHR AO 2aNGAHEHMIO 3aNGKH paIMeLeHa Ha CaATe:
hitps:/Ayww.treasury.gov/resource-center/faqe/Sanctions/Pegesifeq_general.aspdiiicenses.

NowanyiicTa, pa orpere ccblnafrect Ha Halll pecbepenc ganpoca ABS201704413376S

   

C yuaorennem,
HEYANbHNE OTAeNe roppecnons pro c¥dTon
Cunniea M.A, a

re

ee ee

AR 0406

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 158 of 221

 

 

AR 0407

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 159 of 221

(AGconot bank

FROM: AKB ABSOLUT BANK (PAQ)
TO: O00 *RUSAVIAINVEST™

Pecbeperc aanpoca ABS201704133380A,

Kecarennho Bawero sananenna Ha nepesog N10 of 10.04.2017 Ha cymmy USD 200000 5 nonsay UZBEKISTAN?
AIRWAYS, 41, Amir Temur Ave., 100080 Tashkent, Uzbekistan.

Hactonumm Hicbopaupyen Bas, wre mal nonyuuns cocGujenua of Hawero Gdnna-toppecnongenta DEUTSCHE BANK
TRUST COMPANY AMERICAS o Tom, “To AaHHbli Marek He HCHONKEH M HéxogHTCA Ha Npokepkea KOMMNBSHC,

QUOTE

WE REFER TO YOUR 103 DATED 04/11/17 REFERENCE 498058/07-11 FOR USD 200000.00 VALUE 04/11/17 THIS
TRANSACTION HAS NOT BEEN COMPLETED DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT CR
DEUTSCHE BANK COMPLIANCE POLICY.

WE WILL ADVISE YOU UPON RECEIPT.OF FURTHER INSTRUCTIONS FROM THEM.

ea eee YOUR ACCOUNT AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUSI
co

PENUING COMPLETION OF COMPLIANCE REVIEW AND WILL ADVISE YOU UPON RECEIPT THEIR RESPONSE.
UNQUC

Nowanylicra, npH oTseTe CCbuIaATach Ha Hal pecbepenc sanpoca ABS201704133380A,

C yawrennen, apSOETA

  

 

AR 0408

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 160 of 221

AR 0409

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 161 of 221

Exhibit L

AR 0410

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 162 of 221

 

\
fAbcon oT Bank
nata Me
ita Na : or °

 

FROM: AKCIONERNY] KOMMERCESKI} BANK ABSOLUT BANK (QAO)
TO: OBSHCHESTVO S OGRANICHENNOY OTVETSTVENNOST'YU " RUSAVIAINVEST”

Pecbepenc sanpoca ABS201704133380A,

Kacarensuo Baweéro sdhpoce N24 oT 21/04/17 Ha oTanis ~eHexdibix cpdicre'a c¥ume USD'Z00000, otnpesneuibx na **"-*" ="
2eABneHwe Ha nepesog Ne10 of 10.04.2017 5 nonbsy UZBEKISTAN AIRWAYS, 41, Amir Temur Ave., 100060 Tashkert
Uzbekistan, UZBEKISTAN, Tashkent: wee ane

Hacrosumia HHcbopatypyen Bac, uta Mb) nonyynn cooGlyaHne oT Hawero Ganka-koppecnoxgenva DEUTSCHE BANK
TRUST COMPANY AMERICAS 0 tom, 4To cpeacraa no yxasaHHOMy hapessopy He MoryT Geib BOIaPSLeHbl, T.K.
sa6nonposane! OFAC.

Jing pasGnoxmposanua cpegcTs HeoOxoannMo nonyunte paspewenhe OFAC, ana sroro cnesjlyeT Nonare 3asibxy Ha
pasGnomiposankve cpencis no cnenywuemy aqpecy.

LICENSE DEPARTMENT, DIRECTOR OFFICE OF

FOREIGN ASSESTS CONTROL DEPT, OF THE TREASURY 1500

PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

QUOTE

UNDER REGULATIONS ISSUED 8Y THE US OFFICE OF
FOREIGN ASSETS CONTROL (OFAC) PLEASE BE ADVISED
THAT THE FUNDS HAVE BEEN PLACED INTO A BLOCKED
ACCOUNT AT DEUTSCHE BANK TRUST COMPANY,

WE REGRET ANY INCONVENIENCE OUR ACTIONS MAY HAVE
CAUSED BUT WE ARE PROHIBITED FROM RETURNING
BLOCKED FUNDS UNTIL SUCH TIME AS OFAC ISSUES A
LICENSE PERMITTING RELEASE OF THESE FUNDS.

SHOULD YOU WISH TO APPLY FOR A LICENSE YOU MUST
CONTACT:LICENSE DEPARTMENT, DIRECTOR OFFICE OF
FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON Dc 20220

ANY QUESTIONS REGARDING APPLICATION FOR A LICENSE
CAN BE REFERRED TO YOUR RELATIONSHIP MANAGER.

PLEASE QUOTE OUR REFERENCE NUMBER, 170411 612369
hares FUTURE CORRESPONDENCE RELATING TO THIS
E.

REGARDS, PAYMENT INVESTIGATIONS
UNQUOTE

  

Noxanylicra, Np oreere ccoinahrecs Ha Hal pecbepaue sanpoca ABS201704133380A

THANK YOU AND BEST REGARDS
ABSOLUT BANK

AR 0411

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 163 of 221

AR 0412

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 164 of 221

Exhibit M

AR 0413

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 165 of 221

Moz Identifier
Message Preparation kh tion) Mesgage tion
Unique Nass eoen tee a CHAS USSS xxx 204 4590600/O07=231 170331

Meapage Eouder

 

 

Fin Hr203 FIA Ht 203 - Single Customer Credit traasfer *
Prlority: Rormal
Henltorings Bong
Seodart
‘ Uniti Roas
Tnstituticns AESLRUMMNEE ABEOLUT BARK
MOSCON,RUASTAN YROEKRATION
Racelvert
Iaatitution: CEASUS33xEx JPXDRGAH CHASE BANK, HLA.
WEN YORE, WY,Uwtreo kraTEs
Mearecs Text
20¢ dsonder's Reference
496806/07-31
23a¢ Bank Operstion Code
GRED
32at Yalue Data/Currensy/Interbank Settled Asount
270331

uso
206,000.00
338: Currency/Instrueted Amount.

UED
206,000.00
507; Ordering Customer

 
    

A? Bw LS NY eo

2/BSOVETBRLY 1-¥ PER, BD. 25
3/RU/SEELZGVO 141100
Star account With Institution

BBYAUSI NAA
WATIGHAL RANK FOR FOREIGN ECOBOMEC ACTIVITY OF TRE REPUBLIC OF UZBERISTAN

USRERTSTAR
59: Seneficisry Customer
{0.50
USEIREETAN AIRWAYS,
41, AGA TEAR AVE.,
100060 TAGRERe,
DESERISTAR
70: «Remittance Information
PAYMENT BY IRVOICE 2.2.1-235a
DATED 03/11/2016 ACCORODING
THE AGEDGMMET 2 op 27.10.26
POR AIRCRAFT A-310
TIA: Details of Charges
GoR
Metwork Date
“Wateork: GWirs*
Bnd of Boport

 

Hon Apr 10 17061120 2017

Ovpimas= y Gumoce Rance

.Y -

AKB "ASCONIOT SAHIC (MAO)
5vk ee

We!
1 mp 2017

 

AR 0414

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 166 of 221

 

AR 0415

 

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 167 of 221

Exhibit N

AR 0416

 
—

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 168 of 221

 

Neasags Ideatifier

Message Preparation lication: Massage Hodification .
uaigue. Moreage Faoneiflor: Do caneos 33 xxx £03 69§908/¢7-03 170403

 

 

Message Header

im NTiG3 Vin WF 103 - singin Customa> Credit Transfer ©
Prierity: Yoernal
Monitoring: Hone
Sender:

Onite Bona

Institations ABSLRIONEN ASSOLUT BAIK

MOSCOW, RUSSTAN FEDERATION

Reeeivars

Institution: CHASUSI3E2x% SFMOSGAH CHASE BABE, H.A.

23Ds

32As

338:

STA:

59:

70e

Tias

MEW TORK, BY, CNTITDO STATOS
Massage Text
Sender's Hofersnco
096908/07-03
Back Operation Coda
CRED
Valve Sate/Currency/Taterback Settled Aaount
170403

GED
1,000,000.00
Curreacy/Instructed Amount

uso
1,000,9000.00

   

 
 
    

Ordering Cus
843
L
is
2/ = D. 25
I/RO/BHRLEOVO 1€1100
Acconnt With Institution
HBPAUR2KIXX
prepa BARK FOR FOREIGE RCWMQMIC ACTIVITY OF THE REPUBLIC OF USEERISTAN
DEBSKTStAN
mone tetery,
030
of e
TRNUR AVE+s
{oboeo wi TASAKUNT,
UIDEXISTAN
Remittance rasarestis

PAYMIY BY INVOICE 2.2.1+2355 DATED
ears ACCORDING THE ACREENENT
DD 27.10.16 POR RIRCSAPT RJ-85
Details of chase
. oun :
Satwork Data

Gatverkt suivre

Bnd of Report

 

Mon Apr 10 17918022 2017

Ormpesonse D Samco Dasa

 

AK “ABCOMOT BAHK" (TIAQ)

 

 

 

AR 0417

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 169 of 221

 

AR 0418

 

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 170 of 221

Exhibit O

AR 0419

 
 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 171 of 221

 

——
a ee

Moraago Preparation Applications nae Modific
Uniqua Meanage Identifier: BATHUSISXKX 10 igs *75a089/07-11 17041)

Massage Beadar

 

 

 

FIN KT103 PTH HT 103 - Single Customer Credit Transtar
Peiority: Normal
Honitoringt Nona
Sender :
units one
InstLeution: ASSLR! ABBOLUT BARK
MOSCOW, RUBBIAN FEOZRATIGH
Roaceivor:
. Inptitution: BRTRUS334xX DEUTSCHE HANK TRUST COMPARY AMERICAS
REW YORK, HY, UNITED STATES
Massage Text
20: Sender's Roforence
a90059/07-11
235: Bank Cperation Code
CRED
32a: Value Dete/Currency/Interbank Settled Amount
17041:
USD
206,000.06
438: Currency/Instructed Amount
DSsD
200,009.09
Sort Ordering Custemer
Veoomuanrenrnress
: SOVETSILY aH aes BD. 25
3/RU/BMBLKOVO 1
SGAt Intermediary Institution
eeeeaeaae
MORGAN CHASE BANK, 5,A.
EW YORR,.RY
UNTTED BTATES
57A1 Account With Institution
UBPAURZNIXE
HATIONAL BARK FOR FOREIGN ECONOMIC ACTIVITY UF THE REFVBLIC OF USBEKISTAN
*ASHKENT
UZBEKISTAN
39: Seneficlary Customer
7036
eRrKTazEn AIRWAYS,
TEKUR AVE.,
{06060 2 TASHRENT,
UZSEKISTAN

70: emittance Seater
PAYMENT BY IBVOICE 2.2. 2.472338 DATED
sa/iisaors ACCORDING THE AGREEMENT
2 DO 27.10.36 FOR AIRCRAFT A-310
771A; Derails of Charges

 

ouR
72: Sender to Recalver Information
/OUROUR/
Hatwork Dats
twork! .
Sad ef Report

 

 

Thu Apr 13 10149344 2017

Orpamuaxa » Gazance Saux

 

AK “ABCONIOT BAHK" (TIAO}

 

 

 

AR 0420

 
 

 

Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 172 of 2217 ~~

wi SNURUCTOP=poyleMz apUEY LON yuOgeULYuO-) sud ys/Euyddryspwes Nepayanyy say

. : THAR KBP
qwauna BIS "SUI SLU PES LILIIM Poly OQ [SMW SEP UaiITA “SPMOsoUss Ino Ul Pa} sy Suwa}! Jao PUB SUSLUTLSUY a1Ceobeu ‘sjejaw cnopaid
‘Aromat “B'3 ‘900'LS Si ONJeA Aeunpsoenxe Jo sUze}{ JO} UNWEKey's80) Pa|YOWNDOD jEn}Ie Pogaxe jouuT> AOACTIOY “ONjeEA pesePep pazLoYING
vo. 24 0 OOLS Jo Ja1EaI6 Aen OF Pal 5} [keds 10 ‘eUANdasuOD Te wApoU) aNlp JeUTUM OBeLLwED JO SUUO) JeUIO puR “S109 sa} sABWIONE
woud “yse.8}U] SucoU! ‘sees jo Ssqj ‘eGespad ayy Jo Snyea JpsuNRY BuIPApU) 'sso] Aue 20) xBP3_ WOU} JIACDSI 0} WUGy No, “Aidde aping aayuaS
apes qeure Gy Ly PUN) suo eyUY] WEP Apawy © Sy Pu $s0) /ENPe sodA jUaWNDOp ‘afueys jeuoNppe UE Aed ‘anyen JeyOey e Guepep NoA ssajun
WON BLUUOJUIS (JO JUaAI aps pu AeAep-UOU ‘Apap ‘abaLuep "sso; JO |NSeu oy) JEUISUM ‘sBmped sad OOLS JO ssoare Ly Wwjep Aue 419) ajqisuodeau aq
JOU [PM Xapas WOT xapay UO BIQEYEAR "SpINd sas wapey Juans BY] Ul] SUOM|puda soyves Sy) 0] jUSLUVaIEe INDA SaNpSUOD Wa|sds SY JD BSF)
“JeQuuNU JUNOOSe XSp04 JNOA jo VON SOUS ou) EAM Guoje ‘sabreyp Burg PUONIppE
Ut WASOU PINOS pues juaNpNe, 8) sasodind Buiddiys Jo5 paquy say jo Adosojoud & Busr "Buyddiys soy yoqe) jeujGp0 peruyd oun Ajo esp) -Burueyy

“pauUeSS Pur peal oq UES {aqe] ay) JO UOOd epomA BY EY] OS JUoWUdHYs INCA Oo} Haye put Yond Buyddyys uy jaqe) 021g ‘E
' “@ul] euOZpPOY ay) Buoje afed pajuud ay ploy Z
“soup pofqul 40 2940] INOA 0} [9qR) INOA ju 0] OBed epyy UO UOYNG July, SU) asf) ‘fh

. 1990) sp Euqupd sayy

 

(RGIS
s 5 SQ eee
_ 2
is ze : =
rE 2 2. ——
a 1 7.
#

 

T

OFFICE OF FOREIGN ASSETS CONTROL
1500 PENNSYLVANIA AVENUE, NW
CHIEF, BLOCKED ASSETS

TREASURY DC 20220

E1 BZSA

MT

sarungay cranes

 

 

 

HA AN

Rew
UNITED STATES
To
(zany 622-2480
PO.
“TRAE
Coot]

de19qr] 2H, Wy - seve Hy drys xqpag LIOR
AR 0471

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 173 of 221

A.6

Fax from Creizman LLC, including
attachments to OFAC, dated 8/21/2017

AR 0422
To: Compliane DepddaSse@ 1PbgeGVeiG@5676-PGG Bocwsenb40e (chited 03/20/19 Pagesdésdosi22 Atom: Erie Creizman

 

 

 

 

 

 

 

FAX COVER SHEET

TO Compliane@Depariment

COMPANY Office of Foreign Assets Control

FAXNUMBER 12026222426

FROM Eric Creizman

DATE 2017-08-21 19:50:25 GMT

RE Case Numbers SDGT-2017-344769-1; UKRAINE-EO 13661-2017-
344261-1

COVER MESSAGE

 

Pleaseseetheattachedcorrespondence.

AR 0423
WWW.METROFAX COM
To: Compliane pepe TAB .CVsAP 676-PGG DOCHMAYS4O lee 03/20/19 PAD etdebA-rom: Eric Creizman

C R H I Z, M aw N L L ie frete AL CUTZ IAN

PAILAKH
ATQNNILY at boa¥

AAG FIEVO AVENE 77H LOOT
NTAW VORK, NEMO VOR bul?
Plu: CM PTZ-9209

WAN? ten satya

BU CRIAAPCEERIANANT LOOM
WWICOS EIA OM

By Faesimile ((202) 622-2426)
August 21, 2017

Compliance Department

Office of Foreign Assets Coutrol
U.S. Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenuc, NW
Washington, D.C. 20220

Re: License Applications to Unblock Funds
Case Numbers: SPGT-2017-344769-1; URRAINE-EO13661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS201704113377S, ABS201704133380A

Dear Sirs and Mesdames:

E represent Rusiaviainvest, OOO, in the above-referenced pending applications for
licenses taaimblack finds After Twas retained in these matters Toreavider! vaur affiee with a
comprehensive submission with exhibits, dated June 6, 2017, and a letter to Ms, Alison Couper,

Chie! of Blocked Assets Administration and Analysis, dated July 5, 2017, also enclosing several
exhibits. A search of OFAC's SDN lists and other related prohibited transactions has not yielded
any explanation as to why JPMorgan Chase and Deutsche Bank blocked these finds pursuant to
OFAC regulations. Nor will JPMorgan Chase or Deutsche Bank comment on the matters,
instead referring me to OFAC.

[ have tried on a weekly basis [or several months now to actually communicate with a
live human being in the appropriate department so that we can address the issues and so I can
provide answers to my client, which is neither owned by, nor employees, anyone on the SDN
lists, Nor has any searches we have run on the particulars of the transactions on OFAC software
yielded any “hits.”

As is demonstrated by the substance and content of inv submissions, we have attempted

RP SHEMET? ARID, SOS! WARE RAE TR CTY SHR CUD RH BNS 1B Be tlogiad-

live human being, nor have I been contacted by one. My client is not a wealthy company. ti is
an honest business and its funds were blocked in an attempted transaction to purchase a used

AR 0424
To: Compliane Dephaase@ 1Adge3605676-PGG Bocumnenis-e6 died 03/20/19 Pageshe4io3b224rom: Eric Creizman

Compliance Department
August 17, 2017
2|Page

airplane from the Uzbekistan national air carrier. Under the terms of its contract, my client is
arguably subject to liquidated damages.

Tam nol trying to circumvent protocol or the nonnal channels, but [ have made a real
effort to present my client's case and would greatly appreciate the courtesy of communication
and the insight such communication would provide me, so that [, in turn, can provide answers to
iny client,

For your reference and convenience, | am attaching the June 6, 2017 and July 5, 2017
letters—withou exhibits. [ respectfully request a substantive response to these submissions at
your earliest convenience from a member of the OFAC staff who can provide meaningful detail
about the circumstances and status of the pending applications.

T thank you in advance for your consideration in this matter.

Very truly yours,

Ce Crssinan

Enc M, Crevzman
Attachments

AR 0425
To: Compliane Dep4daee 1FEG@eGNeQ5676-PGG Bocwepntssd.e$ ated 03/20/19 Pagesdse2é0eb224tom: Eric Creizman

C R HK T VA M A N L Li C Hic ML. CREIZAMAN

PART
ATTORNS BY A Lay

505 PLE AVENUE TLL PLUOR
NEW SORE, NEW YORE £0017
TH: 212) 072-0800

FAX) S1u-30a
ECREIZAACREIPMANLIAL OOM
WWWiCRELAMANLLILCOSS

By Email, Facsimile.
and Federal Express

June 6, 2017

Office of Forvign Assets Control
Licensing Division

U.S. Department of the Treasury
‘Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: License Application to Unblock Fuads
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1]
Reference Numbers: ABS2017041133765, ABS201704113377S, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”)} in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract”) and a capy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. | am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24, 2017, May 5, 2017, and May
19. 2017, which are annexed hereto as Exhibits C, D. and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for uny delay in payment. Such damages are
accruing, See Exhibit A at $f11.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplanc spare parts and engines, and also contracts for the maintenance and repair of
such vehicles, including aircraft. The Company's office is located in Moscow, Russia with the
address: 25, 1° Soviet Side Succi, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Compuny to sell the parts of the aircraft.

AR 0426
To: Compliane Depatiaget 1:Aabecve0b676-PGG Documentstd-2 died 03/20/19 Pagachesosb2224:om: Eric Creizman

OFAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. ‘he Company
does not dea! in weapons, arms, or military equipment and does not do business with any
Country’s military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titled “Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G

anim). AUsulu Bank subscqucuily bafuiued die Cunpauy daa dae uansaviluus wow

“BLOCKED AS PER OFAC.” (See id.). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits I and J).

Pursuant to the same Contract and Invoice, on April 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit I. Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K}. Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY, ... WO ARE PROINMBITCD FROM RETURNING BLOCKLID FUNDS UNTIL
SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O.

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carrier to sel] its spare parts for commercial purposes. The Company

AR 0427
To: Compliane DepsnasA 1A Re@eQP676-PGG DOGUNEN SAGs (orga 03/20/19 Pag@eldeeb3 240m: Eric Creizman

OFAC Licensing Officer
June 6, 2017
Page 3

docs not rade with any military agency or organization and has absolutely nothing ta do with
any terrorist organization.

Second, the owner of the Company is notan SDN. He is not affiliated with any SDNs,
nor docs he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as stated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing (o violate any OFAC sunctions program, and
because itis now facing substantial financial hardship as a result of the blocking of those funds.
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air
carrier, Uzbekistan Airways. [n the alternative, if the transaction is heing blocked due to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

L would appreciate communication from your office in order to address any questions or
concerns, or to provide additional documentation, if desired.

If you have questions, please feel free to contact me,

Very truly yours,

Eric Creizman

Enclosures

AR 0428
To: Compliane Dep&tmant LBsgaaQS76-PGG BeGgUnantabe.as hed 03/20/19 PagggdBeo@izdHom: Eric Creizman

CR EB I 7, M A N 13 I, Ci Fac NEC RIZMAN

PARENER,
AT REMEY at Love

SO FPIEVH AVENOK Trt cLoor
NEW VORic; NRW YORK boi?
lbh. ID .BF2.0700

PARK BOS yee

SUMRYZEMA CEN MANTEL NIM,
WHEL On HEAL AN EE oeskh

By Facsimile and
Federal Express

Chief, Blocked Assets Administration and Analysis
Office of Forcign Assets Control

U.S. Department of the Treasury

Treasury Annex

1500 Pennsylvania Avenue, NW

Washington, D.C, 20220

Re: License Application to Unblock funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EQO13661-2017-344261-1
Reference Numbers: ABS201704113376S8, ABS2017041133778, ABS201704133380A

Teepresacnt a company based in Moocow called Rusiaviainvest, OOO. Tusavininvecat’s
principal business is the purchase and sale of used aircraf, aircrafN parts, and aircraft
maintenance and repair, In connection with an agreement to purchase a used aircraft {rom
Uzbekistan Airways, Uzbekistan’s national air carrier. three wire trans[ers totaling $1.400.000
were blocked by JPMorgan Chase Bank, N.A., and Deutsche Bank National Trust Company in
late March and early April 2017 based on what I believe is the mistaken impression that the
transaction violates one or more OFAC sanctions programs.

Rusaviainvest is not owned, and docs not employ anyone on the SDN list, and a search
using our own OFAC compliance software results in no hits. [ also did not recognize any
prohibition against doing business with Uzbekistan Airways, The only potential basis for a
mistake is thal Rusaviainvest may have been confused with a company with a similar name,
“Rusavia, Ltd.” whose website is en.nisavia.com, which, according to the website, deals in a
“Russian-American project” ttled “Warplanes to Syria.” To be clear, Rusaviainvest, Ltd. does
not deal with military equipment or weaponry.

Under its contract with Uzbekistan Ainvays, Rusaviainvest is subject to liquidated

damages for failure to pay. While 1 would imagine such a delay would be subject to a force
majeure clause, the law that governs the contract is Uzbekistan law. My client initially

AR 0428
To: Compliane DepSater 1:AzeWoRD676-PGG RBorumentat-db dalgd 03/20/19 Pag@ehGzhesbz22Arom: etic Creizman

July 5, 2017
2|Page

submitted licenses to unblock the funds in April and May, and after hiring me, my firm madc a
supplemental submission, dated June 6, 2017, with exhibits, which are attached to this letter.

T baye been unable to make any headway on behalf of my client in getting the funds
released, and, if appropriate, paid to Uzbekistan Airways. Nor have I been able to speak with
anyone from OFAC to attempt to address any issues or concerns. | therefore am reaching out to
you.

I would appreciate a response at your earliest convenience from you or a member of your
stalf. [ thank you in advance for your consideration in this matter

Very truly yours,

Eric M. Cret#man

Enclosures

AR 0430
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 182 of 221

A.7

Email exchanges between Creizman LLC
and/or Rusaviainvest and OFAC

AR 0431
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 183 of 221

A.7.a

Email exchange between Creizman

LLC and OFAC, including
attachments, dated August 9, 2017

AR 0432
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 184 of 221

From: Eric Creizman

To: OFAC Feedback

Subject: Re: Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1
Date: Wednesday, August 9, 2017 5:19:37 PM .

 

Thanks. I appreciate it. I have, but I still can't speak to a live human being or get
any additional information other than that the status of the applications are
“pending.”

Eric

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200; F: (646) 200-5022
Direct Dial

On Wed, Aug 9, 2017 at 5:06 PM, <OFAC Feedback@treasury.gov> wrote:

_ Greetings,

  

| I forwarded your inquiry to the appropriate party in the licensing division. For your awareness you
should contact that licensing division at (202) 622-2480 for additional information regarding your
| application.
| Regards,
Sanctions Compliance & Evaluation
Office of Foreign Assets Control (OFAC)
U.S. Department of the Treasury
| 1500 Pennsylvania Ave. NW
Washington, DC 20220
Toll Free: 1-800-540-6322
Local: 1-202-622-2490
Email: OFAC Feedback /@treasury pov
Website: www. treasury. pov/ofac
cp

AR 0433
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 185 of 221

From: Eric Creizman [muailto:ecrei
Sent: Wednesday, August 09, 2017 4:56 PM
To: OFAC Licensing; OFAC_Feedback
Subject: Case Numbers: SDGT-2017-344769-1; UKRRAINE-E0O13661-2017-344261-1
_Irepresent Rusaviainvest OOO in connection with the above-
referenced applications to unblock funds. I have made several
submissions to the office, none of which I've received a
response to and I can't get a live human being from counsel's
office to discuss the matters with me. Would it be possible

| for someone to discuss these matters with me.
Best regards,

Eric

Eric M. Creizman, Esq.

CREIZMAN LLC
| Attomeys at Law
565 Fifth Avenue, New York, New York 10017
T: - > F: -
Direct Dial

AR 0434
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 186 of 221

C R EK I 7, M A N L L C Bric M. CREIZMAN

PARTNER
ATTORNEY AT Law

505 FIFTI AVENUE 7TH FLOOR
NEW YORK, NEW YORK 10017
TEL: (212) 972-0200

FAX: (0) 200-5022
ECREIZ@CREIZMANLLC.COM
WWW. CREIZMANLLC.OCOM

By Email, Facsimile,
and Federal Express

June 6, 2017

Office of Foreign Assets Control
Licensing Division

U.S, Department of the Treasury
Treasury Annex

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-E013661-2017-344261-1
Reference Numbers: ABS201704113376S, ABS201704113377S, ABS201704133380A

Dear OFAC Licensing Officer:

This law firm has been retained to represent Rusaviainvest, OOO (the “Company” or
“Rusaviainvest”) in connection with the Company’s above-referenced applications for licenses to
unblock funds in the total amount of $1,400,000, wired by the Company to purchase a used
aircraft from Uzbekistan Airways, Uzbekistan’s national air carrier. A copy of the contract to
purchase the aircraft (the “Contract”) and a copy of the invoice for purchase (the “Invoice”) are
annexed hereto as Exhibits A and B. 1] am writing to supplement the information provided by the
Company in its applications to unblock the funds, dated April 24, 2017, May 5, 2017, and May
19, 2017, which are annexed hereto as Exhibits C, D, and E. Under the terms of the Contract,
the Company is required to pay liquidated damages for any delay in payment. Such damages are
accruing. See Exhibit A at 9{11.1-11.6.

Background of the Company and the Transaction

Rusaviainvest engages in the business of wholesale trading of transportation vehicles,
including airplane spare parts and engines, and also contracts for the maintenance and repair of
such vehicles, including aircraft. The Company’s office is located in Moscow, Russia with the
address: 25, 1" Soviet Side Street, Schelkovo, Moscow, 14110, Russia. The Company is 100%
owned by Andrei Vorobev, who is also its CEO and only officer. (Mr. Vorobev’s Russian
Federation passport is annexed hereto as Exhibit F). The purpose of the transaction was for the
Company to sell the parts of the aircraft.

AR 0435
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 187 of 221

OFAC Licensing Officer
June 6, 2017
Page 2

The Company has been in business since 2008, and has eight employees. The Company
does not deal in weapons, arms, or military equipment and does not do business with any
Country’s military or any military organization. Prior to above-referenced matter, Rusaviainvest
has never had any of its funds relating to any of its transactions blocked by OFAC.

The Company should not be confused with a company with a similar name, “Rusavia,
Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a “Russian-
American project” titled “Warplanes to Syria.” In contrast, Rusaviainvest, Ltd. does not deal
with military equipment or weaponry.

The Wired Funds and Blocking of those Funds

Pursuant to the Contract and Invoice, on March 30, 2017, the Company sent a wire of
$200,000 and on March 31, 2017, the Company sent a wire of $1,000,000, through its bank,
Absolut Bank, with the intended recipient bank as JPMorgan Chase Bank, N.A. (See Exhibits G
and H). Absolut Bank subsequently informed the Company that the transactions were
“BLOCKED AS PER OFAC.” (See id.). Absolut Bank later informed the Company that “THIS
PAYMENT WAS BLOCKED UNDER THE GLOBAL TERRORISM SANCTIONS
REGULATIONS.” (See Exhibits I and J).

Pursuant to the same Contract and Invoice, on Apri! 10, 2017, the Company sent a wire
of $200,000 through its bank, Absolut Bank, with the intermediary bank as JPMorgan Chase
Bank, NA and with the receiving institution as Deutsche Bank Trust Company Americas. (See
Exhibit I), Absolut Bank subsequently informed the Company that the transaction was not
completed “DUE TO PENDING FURTHER REVIEW BY COMPLIANCE UNIT OR
DEUTSCHE BANK COMPLIANCE POLICY. ... WE WILL DEBIT YOUR ACCOUNT
AND PLACE FUNDS INTO A SUSPENSE ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.” (See Exhibit K). Absolut Bank later informed the Company that “THE FUNDS
HAVE BEEN PLACED INTO A BLOCKED ACCOUNT AT DEUTSCHE BANK TRUST
COMPANY.... WE ARE PROHIBITED FROM RETURNING BLOCKED FUNDS UNTIL
SUCH TIME AS OFAC ISSUES A LICENSE PERMITTING RELEASE OF THESE FUNDS.”
(See Exhibit L).

Additional records evidencing the wire transfers are annexed hereto as Exhibits M, N,
and O.

The Funds Should be Unblocked

The case numbers assigned to the blocking of the funds suggest that the compliance
departments of JPMorgan Chase and Deutsche Bank believed that the parties to the transaction
or the purposes of the transaction in some way violated the Russian/Ukranian Sanctions Program

or the Global Terrorism Sanctions Program. We respectfully submit that the funds were blocked
in error.

First, as stated above, the purpose of the transaction was to obtain the used aircraft from
the Uzbekistan national air carzier to sell its spare parts for commercial purposes. The Company

AR 0436
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 188 of 221

OFAC Licensing Officer
June 6, 2017
Page 3

does not trade with any military agency or organization and has absolutely nothing to do with
any terrorist organization.

Second, the owner of the Company is not an SDN. He is not affiliated with any SDNs,
nor does he do business with any SDNs. None of the Company’s employees is an SDN.
Furthermore, to the extent there is any confusion, as stated above, the Company has nothing to
do with Rusavia, Ltd.

Conclusion

Because the Company has done nothing to violate any OFAC sanctions program, and
because it is now facing substantial financial hardship as a result of the blocking of those funds,
we respectfully request that the funds be unblocked and delivered to Uzbekistan’s national air
carrier, Uzbekistan Airways. In the alternative, if the transaction is being blocked due to
Uzbekistan Airways, we respectfully request the funds be returned to the Company.

I would appreciate communication from your office in order to address any questions or
concerns, or to provide additional documentation, if desired.

If you have questions, please feel free to contact me.

Very truly yours,

Eric Creizman

Enclosures

AR 0437
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 189 of 221

C R EK I 7, M A N L L C Bric M, CREIAMAN

PAICENEI
ATTOMNEY at $46

65 FIEVH AVENUE 72'H PLOOR
NEW YORK, NEW YORK 10017

TUL: GID S72-0200
FAX: (48 SO0-508e

BECREIA@UREIZAMANT J 4°000708
WWW REIAMAN LIA OOM

By Facsimile and
Federal Express

Chief, Blocked Assets Administration and Analysis
Office of Foreign Assets Control

U.S. Department of the Treasury

Treasury Annex

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Re: License Application to Unblock Funds
Case Numbers: SDGT-2017-344769-1; UKRAINE-EO13661-2017-344261-1

Reference Numbers: ABS2017041133768, ABS201704113377S8, ABS201704133380A

ear

I represent a company based in Moscow called Rusiaviainvest, O00. Rusaviainvest’s
principal business is the purchase and sale of used aircraft, aircraft parts, and aircraft
maintenance and repair. In connection with an agreement to purchase a used aircraft from
Uzbekistan Airways, Uzbekistan’s national air carrier, three wire transfers totaling $1,400,000
were blocked by JPMorgan Chase Bank, N.A., and Deutsche Bank National Trust Company in
late March and early April 2017 based on what J believe is the mistaken impression that the
transaction violates one or more OFAC sanctions programs.

Rusaviainvest is not owned, and does not employ anyone on the SDN list, and a search
using our own OFAC compliance software results in no hits. [ also did not recognize any
prohibition against doing business with Uzbekistan Airways. The only potential basis for a
mistake is that Rusaviainvest may have been confused with a company with a similar name,
“Rusavia, Ltd.” whose website is en.rusavia.com, which, according to the website, deals in a
“Russian-American project” titled “Warplanes to Syria.” To be clear, Rusaviainvest, Ltd. does
not deal with military equipment or weaponry.

Under its contract with Uzbekistan Airways, Rusaviainvest is subject to liquidated

damages for failure to pay. While ] would imagine such a delay would be subject to a force
majeure clause, the law that governs the contract is Uzbekistan law. My client initially

AR 0438
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 190 of 221

July 5, 2017
2|Page

submitted licenses to unblock the funds in April and May, and after hiring me, my firm made a
supplemental submission, dated June 6, 2017, with exhibits, which are attached to this letter.

] have been unable to make any headway on behalf of my client in getting the funds
released, and, if appropriate, paid to Uzbekistan Airways. Nor have I been able to speak with
anyone from OFAC to attempt to address any issues or concerns. | therefore am reaching out to
you.

] would appreciate a response at your earliest convenience from you or a member of your
staff. I thank you in advance for your consideration in this matter.

Very truly yours,

Eric M. Cretéman

Enclosures

AR 0439
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 191 of 221

A.7.b

Email from Creizman LLC to
OFAC, dated October 3, 2017

AR 0440
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 192 of 221

From: Erle Creizman

To: OFAC Feedback

Subject: Case Number SOGT-2017-344769-1
Date: Tuesday, October 3, 2017 4:52:59 PM

 

I represent Rusaviainvest OOO in the above-referenced matter. According to the
licensing hotline, this matter wa closed and a letter of closure was mailed out on or
about August 20, 2017. I have not received it. I am asking that you please send it to
me immediately.

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200; F: (646) 200-5022
Direct Dial:

AR 0441
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 193 of 221

A.7.C€

Email from OFAC Licensing Division
to Rusaviainvest, including Denial
Letter, dated October 5, 2017

AR 0442
Case 1:18-cv-05676-PGG Document 40-4

From:

To:

Subject:
Date:
Attachments:
Importance:

DFAC Licensing

Info Sirusaviainvest.ru

OFAC Case No. SOGT-2017-344569-1
Thursday, October 5, 2017 3:25:15 PM
ViewDocument.odf

High

Filed 03/20/19 Page 194 of 221

 

AR 0443
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 195 of 221

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case No. SDGT-2017-344569-1
RUSAVIAINVEST

25, Ist Soviet pereulok
Shelkovo, Moscow 141100
Russian Federation

info@rusaviainvest.ru

Dear Sir or Madam:

This letter responds to your request of 04/24/2017, to the Office of Foreign Assets Control (OFAC)
requesting the release of the following blocked funds transfer:

Originator: OOO Rusaviainvest

Originating Bank: Commercial bank 'Absolut Bank' (PAO)

Value Date: 03/31/2017

Amount: $200,000.00

Beneficiary Bank: National Bank for Foreign Economic Activity of the Republic
of Uzbekistan

Beneficiary: Uzbekistan Airways

JPMorgan Chase Bank National Association properly blocked this transfer pursuant to U.S. sanctions
administered by OFAC. In accordance with 31 C.F.R., Ch. V and/or applicable Executive orders, all
property in which a sanctions target has an interest and that comes within the possession or control of a
U.S. person is blocked. Copies of the relevant regulations and Executive orders are available at OFAC's
Website at http:/Avww.treasury.gov/ofac/, or upon written request to OFAC.

Under these regulations and Executive orders, a U.S. financial institution is required to block all wire
transfers in which a sanctions target has an interest and that come within the institution's possession or
control, even if the institution is an intermediary and the underlying transaction does not otherwise
involve a U.S. person. An interest in property sufficient to require blocking may be an interest of any
nature whatsoever, direct or indirect. A blocked wire transfer is generally placed into an interest-
bearing account, and the holder is prohibited from engaging in any transaction in such property or from
exercising any rights, powers, or privileges with respect to such property, absent authorization from
OFAC. Once a wire transfer has been blocked, OFAC does not recognize attempts to extinguish the
interest of the sanctions target in the transfer by, for example, canceling the original payment
instructions or effecting a second payment to the beneficiary.

As reflected by your application or by information otherwise available to OFAC, the blocked funds
transfer in question involves an interest of person sanctioned pursuant to Executive Order 13224. It is
OFAC's policy to license the release of blocked property only in limited circumstances, most of which
do not involve commercial activity. Upon review, OFAC has determined that this blocked funds
transfer does not fall within those limited circumstances. Accordingly, licensing the release of the

AR 0444
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 196 of 221

blocked funds would be inconsistent with OFAC policy, and your request is denied. You may request
reconsideration of this decision and provide additiona! information as described on OFAC's website at
https://www.treasury.gov/resource-center/sanctions/Pages/licensing.aspx.

AR 0445

 

Sincerely,
Mer, Dordt, Mamarer_— October 5, 2017
Mary Agtricia Rasmussen Date

Chief, Licensing Division
Office of Foreign Assets Control
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 197 of 221

A.8

Internal OFAC Email exchanges,
including Licensing Division, Compliance
Division and the Office of Global
Targeting

AR 0446
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 198 of 221

A.8.a

Internal email exchange, including
attachments, dated August 22, 2017

AR 0447
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 199 of 221

From:

To: a

Ce: ;

Subject: RE: SOGT-2017-344569-1 and SOGT-2017-344570-1: Confirmation on Rusaviainvest or any other party involved
tn the transaction

Date: Tuesday, August 22, 2017 4:06:36 PM

 

Thank you for your quick response.

 

 

From:

Sent: Tuesday, August 22, 2017 4:03 PM

 
  

GR @treasury.gov>
Ce: @treasury.gov>; i ©treasury.gov>;

@treasury.gov>
Subject: Re: SOGT-2017-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest or any
other party involved in the transaction

Yes this transaction was made in the interest of an SDN. [nn

Thanks,

 

(rom: I 0 casi go>

Date: August 22, 2017 at 3:55:54 PM EDT

1: i © trcosury.cov>,

(cE occas. o>

Subject: FW: SDGT-2017-344569-1 and SOGT-2017-344570-1: Confirmation on Rusaviainvest
or any other party involved in the transaction

  
 

i on

Please see the below and attached licensing inquiry regarding a blocked wire transfer to Uzbekistan

Airways. RR thanks for your help!

AR 0448
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 200 of 221

   

Sent 22, 2017 3:51 PM
To:
Sub -2U17-344569-1 and SDGT-2017-344570-1: Confirmation on Rusaviainvest or any other

party involved in the transaction
Hi

SDGT-2017-344569-1: Blocked Amount: $200,000.00.
SDGT-2017-344569-1: Blocked Amount: $1,000,000.00.

Deutsche Bank Trust Company Americas blocked Rusaviainvest’s transfers of $
200,000.00 and $ 1,000,000.00 to Uzbekistan Airways, referencing OFAC blocking memo
SDGT-10522 dated April 11, 2017.

Is Rusaviainvest, or any other involved in the transaction a SDGT?

 

If you are able to, please reply within two weeks. If you think it will take longer than two
weeks, please send an interim response.

Thanks

ni

Office of Foreign Assets Contro!

  
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 201 of 221

cat 1@) } FA G License Application

 

 

Reference Number: ABS201704113376S Generatedon 4/24/2017
Application Information

Application Type: Release Of Blocked Funds Application Reason: New Application

Blocked Amount: 200000 Category: Wire Transfer

Currency Type: usd Program(s): Specially Designated Global Terrorist

Date Blocked: 4/3/2017 Previous Case ID:

Description of Subject Matter:
Our company RUSAVIAINVEST, 25, 1-st Soviet per, Shelkovo city, Russla, Is a remitier of blocked funds in the
amount of 200,000 dollars to the beneficiary of the National Alr Company of the Repubtic of Uzbekistan
“Uzbekistan Airways”. 41, Amir Temur avenue, Tashkent 100060, Republic of Uzbekistan. Our bank Is a payer of
ABSOLUT BANK, MOSCOW, RUSSIA SWIFT: ABSLRUMM, intermediary bank of JPMORGAN CHASE BANK
N.A., beneficiary's bank National Bank for Foreign Economic Activity of the Republic of Uzbekistan, Bank code:
00882, SWIFT: NBFAUZ2?

Contact Information

 

Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Linet: 25, ist Soviet pareulok
Line2:
Line3:
City: Shelkovo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Email Address: infogfrusaviainvest.ru
Phone: Office: 7-4955444375
Mobile:
Fax:
Principa! Place of Business: Moscow region
Place where Business Is Incorporated: Russia
Correspondent
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Line1: 25, 1st Soviet peraulok
Line2:
Line3:
City: Shelkovo State: Moscow
Zip: 141100 Country: Russia (Russian Fed.)
Email Addrass: Info@}rusaviainvest.nu

Phone: Office: 7-4955444375

Fax:

Principal Place of Business: Moscow region
Place where Business is Incorporated: Russia
Financial Blocked Funds
Contact Category: Institution
OrganizationName: .JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address: = Linet:

Line2:

AR 0450

Page 1
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 202 of 221
Reference Number;  _ABS201704113376S Generated on

Line3;
City: New York State: NY
Zip: 10004 Country: United States
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address:  Linet: 25, 1st Soviat pereulok
Line2:
Line3:
City: Schelkovo State:
Zip: Country: Russia (Russian Fed.)
Emall Addrass: infogrusaviainvest.ru
Phone: Office: 7-4955444375
Mobila:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Remitting Financial Institution

Contact Category: Institution
Organization Name: AKB ABSOLUT BANK (PAQ)
Polnt of Contact Name:
Address: Line:
Line2:
Line3:
City: Moscow State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office: 7-4957777171
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Polnt of Contact Name:
Address: Line:
Line2:
Line3:
City: State:
Zip: Country:
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Beneficiary

Contact Category: Institution

Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Airways”
Polnt of Contact Name:

AR 0451
Page 2

4/24/2017
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 203 of 221

Address: LIne‘:
Line2:
Line3;
Clty: Tashkent State:
Zip: Country: Uzbekistan
Ematl Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business is Incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Forelgn Economic Activity of the Republic of Uzbekistan
Point of Contact Name:
Address: Linet:

Line2:

Line3:

City: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business Is Incorporated:

 

 

Aitachments
Name Document Type
Invoice Supplemental Information
swift Supplemental information
passport of director and owner Supplemental Information
bank answer 1 Supplemental Information
Certification
Signature ——— Date; 42472017
Emall Address: infogfrusaviainvest.ru
AR 0452

Page 3
Eanindtwereeerte-PSS— Document 40-4 Filed 03/20/19 Page 204 of 221

’ ABconrot bank

FROM: AKB ABSOLUT BANK (PAQ)
TO. O00 "RUSAVIAINVEST”

Pedepenc 3anpoca ABS201704113376S
“Kacaranbho Bawero sanbnénus na népedog NOG OT 30.03.2017 Ha cymmy USO 200,000-00 a nttihsy UZBEKISTAN wry

AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan,

HacrorujMm wHcbopmupyem Bac, “To mel nonyuunn cooGujenne oF Hawero GaxKa-xoppecnonpeHta dPMORGAN CHASE

BANK, N A. 0 Tom, 4To CpeACcTea no yxasaHHomy nepesopy 3aGnoxHpopant OFAC 5 cooTeercTanu c rnoSanbHeimn

alTMTeppopncrMyeckwmn CaHKUMAMH. OFAC HnkaKx pasbACHEHUA KecatTenwHo CHONx AeACTEHA He Ager.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/2/2017
YOUR REFERENCE NUMBER 496606/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS. PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS

UNQUOTE

Ana pazinoxnposganua cpeacra HeoGxcqnamo nonyuuTe paspewerue OFAC, ana atoro cnegyer nogaTe saApKy Ha
paaSnoxmposanne cpeacta.

Bern Hoobxoqnman WHtpOpMaLHA NO JaNONHeHHiC JaRAKH pasmelijeta Ha CaaTe

hitps./Avww treasury gov/resource-center/aqs/Sanctions/Pages/faq_general aspx#icenses.

floxanyacta, npw oTseTe ccenaltect na Hau! pecbepenc 3anpoca ABS201704113376S

  
  
       
 
  

C ysamenucm,
HavanbHiK OTAeNa Kopp HIGRMX CHOTOB
CunmnaMaA rr ™

 

4 Orpen j
\\, KOPPAcUCHACHTCKHX §
% cMeTon S

 

 

AR U455

 
——_ Case tt6-ev-65676-PSG—DBocument 40-4 Filed 03/20/19 Page 205 of 221

{AGcontot BaHkK

FROM: AKB ABSOLUT BANK (PAO)
TO: OCO “RUSAVIAINVEST™ “

Pethepexc sanpoca ABS201704113376S

KacaTenbto Bawero 3ananenua Ha nepesog Ne8 or 30.03.2017 Ha cyamy USD 200,000-00 a nontay UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan.

HacTORUKM HHbOpMupyem Bac, ye abl nonyunnit cooGuyjenne oT Hawero Gaxnka-xoppecnoHaenta JPMORGAN CHASE
BANK, N.A. 0 Tom, “To CpeacTaa no yxasanHomy nepeaogy aaGnoxuposahbi OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBGR 496606/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394090FS.

THIS PAYMENT HAS BEEN BLOCKED AS FER OFAC.

UNQUOTE

Ona pasSnoxnposaxur cpegcre HeoOxogumo nonyunts paspewenne OFAC, 3a kotopbim cnegyet oGpawareca: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON DC 20220.

Nomxanyicta, npH CTBeTe CCoInaTecb Ha Hal petbepenc sanpoca ABS201704113378S

     
   
 

  

C yaaxenvem,
HavanbHHk OTAeNa KO
Cunvna MA,

a)

# \ AGcomor Ban

. Ovgen
i
bg =n

 

 

AR 0454

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 206 of 221

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

UZBEKISTAN INVOICE Ne 2,2,4-2352
airways DATE: 01.11.2076
Seller: State committee of the Republic of Uzbekistan for Purchaser RUSAVIAINVEST, LTD.
privatization, demonopolization and development
of competition
ADDRESS: 55. Uzbekistan Ave., 100063 Tashkent, Uzbekistan ADDRESS 25, 1 Soviet side sir., Shchelkovo,
141100 Moscow, Russia
Participant UZBEKISTAN AIRWAYS
ADDRESS 41, Amir Temur Ave., 100060, Tashkent , Uzbekistan
Please rem payment vath ATTENTION: Director General
Account No A.K. Vorobyev
Account with. Central operation branch of the
National bank for Foreign Economic Activity
of the Republic of Uzbekistan
SWIFT CODE: NBFAUZ2X | BANK CODE: 00882
jE-mail: forguzsinways.com JE-maul usaviainvest@mail ru
SUBJECT: AIRCRAFT ary | UNIERICE | vaT% =| TOTALUSD
=. Airbus Model A310 aircraft, Reg. No. UK 31003, MSN 706
Equipped with: two Prati & Whitney model PW4152 engines MSN P724942
and P724943, and GTCP 331-250 APU P-1318 1 2 000 000,00 - 2 000 000,00
e accordance with the Agreement No. 2 on Sale-Purchase of Aircraft
dated October 27. 2018 aia
FUSAL ancy i. 2 000 060,00
Note. Urbehistan Aways haa nghi 6s conect the Hinice in Case of Uesagear XS 0
GENERAL DIRECTOR V.N. TYAN
FINANCIAL DIRECTOR AA, SATTAROV

 

AR 0455
 

POCCHUGKAA PEIEPALLHA
RUSSIAN FEDERATION

 

03/20/19. Page.207-of 221

 

POCCHTICKAS PBAEPAUHA / RUSSIAN FEDERATION

Pacrnrt | Metenet Low (From te arent nied it *
i ema : they ae
_ ae
a -

BOPOBbES {
VOROBEY

Vani Finale may
AHAPEA KOACTAHTHHOBMY /
ANDRE!
Pomaallired | Mame eteey

   

 

         

 

 
   

bee veperiees theen Cae if det

31,08,2028

Case 1:18-

AR 0456
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 208 of 221

MPA Message Preparation - Message Report

 

Massage Identifier

 

 

 

Massage Preparation Application: Message Modification
Onique Message Identifier: oc S33XKX 103 496606/07-31 170331
Mossage Hoadar
PIN wriog FIN MT 103 + Single Customer Credit Transfer *
Priority: Normal
Monitoring: ane
Sender:
Units None
Institution: ABSLRUMHXXE ABSOLUT BANK
HOSCOW, RUSSIAN TEDCAATIORN
Receiver:
Institution: CHASUSI IXXK dUHOAGAN CEASE BANK, N.A.
ROW YORE,NY,UNITED STATES
Massage Text
20: Sender's Reference
496606/07-231
215: Dank Operation Code
cRz20
32a: Value pate/Currency/Interbank Settled Amount
170331
usb
260,000.00
3383 Currenacy/Instructed Amaunt
uso
260,000.00

S07: Ordering Customer

843
afi iv

i
2/SOVETSXIY 1-Y PER, D. 25
3/RU/SHELROVO 141300
S7A: Account With Institution
NBFAUZ2ZXXEK
NATIONAL BANK FOR FOREIGH BHOONOHMIC ACTIVITY OF THE REPUBLIC OF UZDEXISTAN
TASERGNT
UZBEKISTAN
59: Beneficiary Custoner
EE 030
UZBEKISTAN AIRWAYS,
41, AMIR TEMUR AVE.,
100060 TASHKENT,
UZBEKISTAN
TO: Remittance Information
PAYMENT BY LNVOICE 2.2.1-2352
DATED €1/12/2016 ACCORDING
THE AGREEMERT 2 DD 27.10.16
FOR AIRCRAFT A-310
F1lA: Details of Charges
ouR
Nateork Data

Network: EWIPT=
End of Report

 

Hon Apr 10 17¢41:18 2017

Orpaxeiwe =n Sanance Eanca

I

 

AKB “ABCONICT BAHIC (NAG)

BUK
KA

Map

AR 0457

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 209 of 221

Withheld in Full

Bates Numbers AR 0458 - AR0462
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 210 of 221

 

 

' C License Application
D r iv
one of ign Assit Control
Reference Number: ABS201704113377S Generatedon 4/24/2017
Application Information
Application Type: Release Of Blocked Funds Appiication Reason: § New Application
Blocked Amount: 7000000 Category: Wire Transfer
Currency Type: USD Program(s): Specially Designated Global Terrorist
Date Blocked: 4/312017 Previous Case ID:
Description of Subject Matter:
our company Rusavialnvest payment amount 1000000 USD for Uzbeklstan Airways was blocked. Please unlock
the translation
Contact Information
Applicant
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: = Linet: 25, 1st Soviet peraulok
Line2:
Line3;
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Emall Address: Infog@rusaviainvest.ru
Phone: Office: 7-4955444375
Mobila:
Fax:
Principal Piace of Business: Moscow region
Place where Business Is Incorporated: Russia
Correspondent
Contact Category: institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line: 25, 1st Soviet perauiok
Line2:
Line3:
City: Shelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address: Infog@@rusaviainvest.ru
Phone: Office: T-AXXXXXXXX
Mobile:
Fax:
Principal Place of Business: Moscow region
Place where Business is incorporated: Russia
Financial Blocked Funds
Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK N.A.
Point of Contact Name:
Address; = Line‘:
Line2:
Line3:
Clty: New York State: NY
Zip: 10004 Country: United States
Email Address:
AR 0463

Page 1
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 211 of 221

Reference Number: ABS2017041133775S Generatedon 4/24/2017
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business Is Incorporated:

Remitter
Contact Category: Institution
Organization Name: RUSAVIAINVEST
Point of Contact Name:
Address: Line:
Line2:
Line3:
City: Schelkovo State:
Zip: Country: Russia (Russian Fed.)
Email Address:
Phone: Office:
Mobile:
Fax:

Principal Place of Business:
Place where Business is Incorporated:

Remitting Financial Institution

Contact Catagory: Institution
Organization Name: AKB ABSOLUT BANK (PAO)
Point of Contact Name:
Address: Linet:
Line2:
Line3:
City: Moscow State:
Zip: Country: Russla (Russian Fed.)
Email Address:
Phone: Office:
Moblle:
Fax:

Princlpal Place of Business:
Place where Business Is Incorporated:

Intermediary Financial Institution

Contact Category: Institution
Organization Name: JPMORGAN CHASE BANK
Point of Contact Name:
Address: Line:
Line2:
Lines:
City: State:
Zip: Country:
Emall Address:
Phone: Office:
Mobile:
Fax:

Principat Place of Business:
Place where Business is Incorporated:

Beneficiary
Contact Category: Institution
Organization Name: National air company of the Republic of Uzbekistan “Uzbekistan Alrways”
Point of Contact Name:
Address: —_Line1:
Line2:
Lines:
City: Tashkent State:

AR 0464
Page 2
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 212 of 221
Reference Number: ABS201704113377S Generated on 4/24/2017

Zip: Country: Uzbekistan
Email Address:
Phone: Office:
Mobile:
Fax:
Principal Place of Business:
Place where Business Is Incorporated:

Beneficiary Financial Institution

Contact Category: Institution
Organization Name: National Bank for Foreign Economic Activity of tha Republic of Uzbekistan
Point of Contact Name:
Address: Lined:

Line2:

Lines:

City: Tashkent State:

Zip: Country: Uzbekistan
Email Address:
Phone: Office:

Mobile:

Fax:

Principal Place of Business:
Place where Business is incorporated:

 

 

Attachments
Name Document Type
bank answer Supplemental Information
swift Supplemental Information
Invoice Supplemental Information
pasport Supplemental Information
Certification
Signature: ai | Date: 412472017
Emall Address: Info@rusaviainvest.ru
AR 0465

Page 3
aninteaer seer SS— Document 40-4 Filed 03/20/19 Page 213 of 221

‘ ABcontot bank

FROM AKB ABSOLUT SANK (PAO)
TO. OCO "RUSAVIAINVEST”

-

Petbepenc janpoca ABS2017041133765
Kacaranbxo Bawero sanirénne Aa nepesog Ned or 30.03 2017 na cymmy USD 200,000-00 a nésibsy UZBEKISTAN ie
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbakistan

Hacrorumm wacbopmupyem Bac, 4To Mt nonyunnn cooSueHMe OT Hawero GaxKa-noppecnongenta JPMORGAN CHASE

BANK, N A. 0 Tom, 4TG EpejcTas no yrayaHHomy nepeBopy 3aGnoxMposaty! OFAC 8 coorserctenn c rnoGanbHbiMn
armwTeppopuctHueckHmn CaHKyHAaMM, OFAC HnkaKnx PaTeACHEHMA KECATeNbHO CeONx AeACTBWA He AaeT.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000.00/USD DATED 4/3/2017
YOUR REFERENCE NUM@ER 496806/07-31 OUR TRANSACTION

REFERENCE NUMBER 2144394090FS, PLEASE NOTE OUR

COMPLIANCE DEPARTMENT HAS ADVISED:

THIS PAYMENT WAS BLOCKED UNDER THE GLOBAL

TERRORISM SANCTIONS REGULATIONS

UNQUOTE

Gina pas6noxnposannn cpeacta HeoGxoqumo NonyunT paaspewenne OFAC, ana storo chapyer nogarb saslaay Ha
pazGnomposanne cpancta.

Ben HeoGxoquMan KHCbOpMAYHA NO ZaNnOnHeHHW JaABKH pasIMeLjena Wa CaKTe

hitps:/Avww treasury gov/resource-center/faqs/Sanclions/Pagesifaq_gencral aspx#licenses

Nomanyficta, npw oTbere ccemahtTect na Hal pecbepanc sanpoca ABS201704113378S

  
  
   

C yaamenhem,
HavanbHMK OTAeNa KOpDE HIQRHX CHOTOB
Cuntna MA. ag aa

     
  
 

A Oraen
A), KOPPACIINHACHTCRAE
. eneTod 4

 

AR G66

 
 

 

Case II8-Cv-05676-PGG Document 40-4 Filed 03/20/19 Page 214 of 221

{AGcon oT bank

FROM: AKB ABSOLUT BANK (PAO)
TO: COO "RUSAVIAINVEST” "

Pethepenc sanpoca A8S201704113376S

Kacarenbo Bawero sananetun Ka nepeson Nef or 30.03.2017 Ha cymmy USD 200,000-00 a nonesy UZBEKISTAN
AIRWAYS, 41, Amir Temur Ave., 100060 Tashkent, Uzbekistan,

Hacronujim wHcbopmupyem Bac, aro Mii nonyunns cooStyeHne oF Halwero Ganke-roppecnonseHta JPMORGAN CHASE
BANK, NLA. 0 Tom, 4To cpegctea no yrasanHomy nepesony sa6nocmposatb! OFAC.

QUOTE

REGARDING YOUR PAYMENT ORDER IN AMOUNT OF 200,000,00/USD DATED 4/3/2017 YOUR REFERENCE
NUMBER 496606/07-31 OUR TRANSACTION REFERENCE NUMBER 2144394090FS

THIS PAYMENT HAS BEEN BLOCKED AS PER OFAC

UNQUOTE

finn pasGnoxmposanua cpejcra KeoGxogqnMmo nonyudTs paspewenne OFAC, 3a xoToppim cneqyet cOpauerpcr: LICENSE
DEPARTMENT, DIRECTOR OFFICE OF FOREIGN ASSESTS CONTROL DEPT. OF THE TREASURY 1500
PENNSYLVANIA AVE. NW WASHINGTON OC 20220.

Rlomanyficta, npw otpeTe ccbinafrece Ha Haw petbeperc sanpoca ABS201704113376S

C yaameHnem,
HavanbeHk OTAeNa KO
Crnuna M.A.

 
  
    
 

MOPPAcnoHACHTCKHR J
« cyeToR i

AR 0467

 

 
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 215 of 221

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UZBEKISTAN INVOICE Ne 2.2.1-2362
airways DATE: 01.11.2016
Sellar: Stale committee of the Ropublic of Uzbekistan for Purchaser RUSAVIAINVEST, LTD.
privatization, demonopolization and development
of competition
ADDRESS: 55, Uzbekistan Ave., 100003 Tashkent, Uzbekistan ADDRESS 25, 1 Soviet side sir., Shchelkovo
141100 Moscow, Russia
Participant. UZBEKISTAN AIRWAYS
ADDRESS 41, Amir Temur Ave., 100060, Tashkent , Uzbekistan
IPtea ithe P ATTENTION: Director General
AccountNo (USD 030 A.K. Vorobyev
Account with, Central operation branch of the
National bank for Foreign Economic Activity
of the Republic of Uzbekistan
SWIFT CODE: NBFAUZ2X | BANK CODE: 00882
JE-mail: foxQuzalnways.com E-mail fusavianvest@mad mn
SUBJECT: AIRCRAFT arty nee vaT% | TOTAL USD
One Airbus Model A370 aircraft, Reg. No. UK 31003, MSN 706
Equipped with: two Pratt & Whitney model PW4152 engines MSN P724942
and P724943, and GTCP 331-250 APU P-1318 1 2 000 000,00 - 2 000 000,00
In accordance with the Agreement No. 2 on Sale-Purchase of Aircrafi
dated October 27, 2016 oe
2 000 000,00
Note. Urbelistan Aurweys has nghi ta conect the invoce in case of cssag
GENERAL DIRECTOR V.N. TYAN
FINANCIAL DIRECTOR AA. SATTAROV

 

AR 0468
 

POCCHUGKAA DEE PAUUA
RUSSIAN FEDERATION

Dew ce Se
Hokher’s stp

tit
POCCHNCKAA SENKPALHA / RUSSIAN. FEDERATION

Faeries ‘haiceoet ‘ten fog ey ee ad es
nh ary “ms.
* ‘ RUS
nee | Serer =

BOPOBGDbEB /
VORGBEY
Suse tented tober
AUMPER CORCTAHTHHORHY /
ANDRE:

03/20/19... Page-216.0f,221

 

 

Fil

     
        

 

 
   

Bate pepe ties) a ote
bathe Poem

31.08.2026

Case 1:18-cv-

AR 0469
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 217 of 221

A.8.b

Internal email, dated October 4, 2017

AR 0470
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 218 of 221

 

From: I
To: OFAC Feedback; ;
Subject: RE: Case Number SDGT-2037-344769-1
Date: Wednesday, October 4, 2017 9:25:57 AM
Done!

From: OFAC_Feedback
Sent: Wednesday, October 04, 2017 9:22 AM

Subject: FW: Case Number = = =

Good morning Licensing,
Please see inquiry below.

rom: Eric Creizman [mailto:ecreiz@creizmanilc.com)
Sent: Tuesday, October 03, 2017 4:50 PM
To: OFAC_Feedback
Subject: Case Number SDGT-2017-344769-1

I represent Rusaviainvest OOO in the above-referenced matter.
According to the licensing hotline, this matter wa closed and a
letter of closure was mailed out on or about August 20, 2017. I
have not received it. I am asking that you please send it to me

immediately.

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200; F: (646) 200-5022
Direct Dial:

AR 0471
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 219 of 221

A.9

OFAC Denial for case
SDGT-2017-344569-1 issued to
Rusaviainvest

AR 0472
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 220 of 221

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case No. SDGT-2017-344569-1
RUSAVIAINVEST

25, Ist Soviet pereulok
Shelkovo, Moscow 141/00
Russian Federation

info@rusaviainvest.ru

Dear Sir or Madam:

This letter responds to your request of 04/24/2017, to the Office of Foreign Assets Control (OFAC)
requesting the release of the following blocked funds transfer:

Originator: OOO Rusaviainvest

Originating Bank: Commercial bank ‘Absolut Bank' (PAQ)

Value Date: 03/31/2017

Amount: $200,000.00

Beneficiary Bank: National Bank for Foreign Economic Activity of the Republic
of Uzbekistan

Beneficiary: Uzbekistan Airways

JPMorgan Chase Bank National Association properly blocked this transfer pursuant to U.S. sanctions
administered by OFAC. In accordance with 31 C.F.R., Ch. V and/or applicable Executive orders, all
property in which a sanctions target has an interest and that comes within the possession or control of a
U.S. person is blocked. Copies of the relevant regulations and Executive orders are available at OF AC's
Website at hitp:/Avww.treasury.gov/ofac/, or upon written request to OFAC.

Under these regulations and Executive orders, a U.S. financial institution is required to block all wire
transfers in which a sanctions target has an interest and that come within the institution's possession or
control, even if the institution is an intermediary and the underlying transaction does not otherwise
involve a U.S. person. An interest in property sufficient to require blocking may be an interest of any
nature whatsoever, direct or indirect. A blocked wire transfer is generally placed into an interest-
bearing account, and the holder is prohibited from engaging in any transaction in such property or from
exercising any rights, powers, or privileges with respect to such property, absent authorization from
OFAC. Once a wire transfer has been blocked, OFAC does not recognize attempts to extinguish the
interest of the sanctions target in the transfer by, for example, canceling the original payment
instructions or effecting a second payment to the beneficiary.

As reflected by your application or by information otherwise availabie to OFAC, the blocked funds
transfer in question involves an interest of person sanctioned pursuant to Executive Order 13224. It is
OFAC's policy to license the release of blocked property only in limited circumstances, most of which
do not involve commercial activity. Upon review, OFAC has determined that this blocked funds
transfer does not fall within those limited circumstances. Accordingly, licensing the release of the

AR 0473
Case 1:18-cv-05676-PGG Document 40-4 Filed 03/20/19 Page 221 of 221

blocked funds would be inconsistent with OFAC policy, and your request is denied. You may request
reconsideration of this decision and provide additional information as described on OFAC's website at
https://www.treasury.gov/resource-center/sanctions/Pages/licensing.aspx.

 

 

Sincerely,
Men, Padocis Mamsper_— October 5, 2017
Mary Rgtricia Rasmussen Date

Chief, Licensing Division
Office of Foreign Assets Control

AR 0474
